 

Exhibit 10.2

 



EXECUTION VERSION

 

CREDIT AGREEMENT

 

Dated as of July 8, 2015

 

among

 

SS&C TECHNOLOGIES, INC.,
SS&C TECHNOLOGIES HOLDINGS EUROPE S.À R.L. and
SS&C EUROPEAN HOLDINGS S.À R.L.,
as the Borrowers,

 

SS&C TECHNOLOGIES HOLDINGS, INC.,
as the Parent,

 

CERTAIN SUBSIDIARIES IDENTIFIED HEREIN,
as Guarantors,

 

Deutsche Bank AG New York Branch,
as Administrative Agent and as an L/C Issuer,

 

MORGAN STANLEY BANK, N.A., as an L/C Issuer,

 

THE OTHER LENDERS PARTY HERETO,

 

DEUTSCHE BANK SECURITIES INC.,
Morgan Stanley Senior Funding, Inc., 

and BARCLAYS BANK PLC,
as Joint Lead Arrangers and Joint Bookrunners,

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CREDIT SUISSE SECURITIES (usa) llC, 

and Jefferies finance LLc,

 

as Co-Managers

 

MIZUHO BANK LTD., 

as Documentation Agent

 

____________________

 

 

 



 

 



 

TABLE OF CONTENTS

 

Article I         DEFINITIONS AND ACCOUNTING TERMS 1 1.01 Defined Terms 1 1.02
Other Interpretive Provisions 64 1.03 Accounting Terms 65 1.04 Rounding 66 1.05
Exchange Rates; Currency Equivalents 67 1.06 Additional Alternative Currencies
67 1.07 Change of Currency 68 1.08 Times of Day 69 1.09 Letter of Credit Amounts
69 1.10 Guaranty and Security Principles 69 1.11 Available Amount Transactions
69 1.12 Limited Condition Acquisitions 69       Article II         THE
COMMITMENTS AND CREDIT EXTENSIONS 70 2.01 Revolving Loans, Term Loans and
Incremental Term Loans 70 2.02 Borrowings, Conversions and Continuations of
Loans 76 2.03 Letters of Credit 78 2.04 [Reserved] 88 2.05 Prepayments 88 2.06
Termination or Reduction of Commitments 93 2.07 Repayments of Loans 94 2.08
Interest 98 2.09 Fees 99 2.10 Computation of Interest and Fees 100 2.11 Evidence
of Debt 101 2.12 Payments Generally; Administrative Agent’s Clawback 101 2.13
Sharing of Payments by Lenders 103 2.14 Cash Collateral 105 2.15 Defaulting
Lenders 106 2.16 Special Provisions Relating to a Re-Allocation Event 108 2.17
Refinancing Amendments 108 2.18 Extension of Term Loans; Extension of Revolving
Loans 110       Article III         TAXES, YIELD PROTECTION AND ILLEGALITY 116
3.01 Taxes 116 3.02 Illegality 119 3.03 Inability to Determine Rates 119 3.04
Increased Costs 120 3.05 Compensation for Losses 122 3.06 Mitigation
Obligations; Replacement of Lenders 123

 

 

3.07 Survival 123       Article IV       GUARANTY 123 4.01 The Guaranty 123 4.02
Obligations Unconditional 124 4.03 Reinstatement 126 4.04 Certain Additional
Waivers 126 4.05 Remedies 126 4.06 Rights of Contribution 127 4.07 Guarantee of
Payment; Continuing Guarantee 127 4.08 Limitation on Guaranty by Luxembourg
Guarantors 128 4.09 Limitation on Guaranty 128 4.10 Limitation on Guaranty by
Swiss Guarantors. 128 4.11 Keepwell 130       Article V       CONDITIONS
PRECEDENT 131 5.01 Conditions Precedent to Initial Credit Extensions on the
Closing Date. 131 5.02 Conditions to Credit Extensions After the Closing Date
136       Article VI       REPRESENTATIONS AND WARRANTIES 136 6.01 Existence.
136 6.02 Corporate Power; Authorization 137 6.03 No Contravention 137 6.04
Binding Effect 137 6.05 Financial Statements; No Material Adverse Effect 138
6.06 Litigation 138 6.07 No Default 138 6.08 Ownership of Property 138 6.09
Environmental Compliance 139 6.10 Insurance 139 6.11 Taxes 139 6.12 ERISA
Compliance 139 6.13 Subsidiaries 140 6.14 Use of Proceeds; Margin Regulations;
Investment Company Act 140 6.15 Disclosure 141 6.16 Compliance with Laws 141
6.17 Intellectual Property 141 6.18 Solvency 142 6.19 Perfection of Security
Interests in the Collateral 142 6.20 Business Locations; Taxpayer Identification
Number 142 6.21 Anti-Terrorism Laws; OFAC 142 6.22 Anti-Corruption Laws; FCPA.
143 6.23 COMI 143

(ii)

 

Article VII       AFFIRMATIVE COVENANTS 143 7.01 Financial Statements 144 7.02
Certificates; Other Information 144 7.03 Notices 146 7.04 Payment of Taxes 147
7.05 Preservation of Existence, Etc. 148 7.06 Maintenance of Properties 148 7.07
Maintenance of Insurance 148 7.08 Compliance with Laws 148 7.09 Books and
Records 149 7.10 Inspection Rights 149 7.11 Use of Proceeds 149 7.12 Additional
Subsidiaries 150 7.13 Further Assurances 150 7.14 Pledged Assets 151 7.15 COMI
152 7.16 Ratings 152 7.17 Designation of Subsidiaries 153 7.18 Margin
Regulations 153 7.19 Post-Closing Obligations 153       Article VIII      
NEGATIVE COVENANTS 154 8.01 Liens 154 8.02 Investments 156 8.03 Indebtedness 158
8.04 Fundamental Changes 160 8.05 Dispositions 161 8.06 Restricted Payments 162
8.07 Change in Nature of Business 163 8.08 Transactions with Affiliates 163 8.09
Burdensome Agreements 163 8.10 Use of Proceeds 165 8.11 Financial Covenant 165
8.12 Prepayment of Other Indebtedness, Etc. 165 8.13 Organization Documents;
Fiscal Year; Legal Name, State of Formation and Form of Entity 166      

Article IX   EVENTS OF DEFAULT AND REMEDIES 166 9.01 Events of Default 166 9.02
Remedies Upon Event of Default 169 9.03 Application of Funds 170

(iii)

 

Article X       ADMINISTRATIVE AGENT 173 10.01 Appointment and Authority 173
10.02 Rights as a Lender 173 10.03 Exculpatory Provisions 174 10.04 Reliance by
Administrative Agent 175 10.05 Delegation of Duties 175 10.06 Resignation of
Administrative Agent 175 10.07 Non-Reliance on Administrative Agent and Other
Lenders 176 10.08 No Other Duties; Etc. 177 10.09 Administrative Agent May File
Proofs of Claim 177 10.10 Collateral and Guaranty Matters 178 10.11 Secured Swap
Contracts and Secured Treasury Management Agreements 179 10.12 Delivery of
Information 179       Article XI       MISCELLANEOUS 179 11.01 Amendments, Etc.
179 11.02 Notices; Effectiveness; Electronic Communications 183 11.03 No Waiver;
Cumulative Remedies; Enforcement 185 11.04 Expenses; Indemnity; and Damage
Waiver 186 11.05 Payments Set Aside 188 11.06 Successors and Assigns 189 11.07
Treatment of Certain Information; Confidentiality 194 11.08 Set-off; Several
Obligations 195 11.09 Interest Rate Limitation 196 11.10 Counterparts;
Integration; Effectiveness 196 11.11 Survival of Representations and Warranties
197 11.12 Severability 197 11.13 Replacement of Lenders 197 11.14 Governing Law;
Jurisdiction; Etc. 199 11.15 Waiver of Right to Trial by Jury 200 11.16 No
Advisory or Fiduciary Responsibility 201 11.17 Electronic Execution of
Assignments and Certain Other Documents 202 11.18 USA PATRIOT Act Notice 202
11.19 Judgment Currency 202 11.20 Release of Collateral and Guaranty Obligations
203 11.21 Waiver of Sovereign Immunity 204 11.22 Intercreditor Agreements 204  
     

(iv)

 

SCHEDULES   1.01 Post-Closing Reorganization Transactions 2.01 Commitments and
Applicable Percentages 6.02 Consents 6.06 Litigation 6.10 Insurance 6.13
Subsidiaries 6.17 IP Rights 6.20(a) Locations of Real Property 6.20(b) Locations
of Tangible Personal Property 6.20(c) Location of Chief Executive Office,
Taxpayer Identification Number, Etc. 6.20(d) Changes in Legal Name, State of
Formation and Structure 7.19 Post-Closing Obligations 8.01 Liens Existing on the
Closing Date 8.02(b) Investments Existing on the Closing Date 8.03 Indebtedness
Existing on the Closing Date 8.05 Dispositions 8.08 Affiliate Transactions 11.02
Certain Addresses for Notices     EXHIBITS   1.01(a) Form of Incremental Term
Loan Agreement 1.01(b) Form of Re-Allocation Agreement 1.01(c) Form of U.S.
Security Agreement 1.01(d) Form of Term Note 1.01(e) Form of Revolving Note 1.10
Guaranty and Security Principles 2.02 Form of Loan Notice 5.01(j) Form of
Solvency Certificate 7.02 Form of Compliance Certificate 7.12 Form of Joinder
Agreement 11.06(b) Form of Assignment and Assumption

(v)

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of July 8, 2015 among SS&C
TECHNOLOGIES, INC., a Delaware corporation (the “Company”), SS&C EUROPEAN
HOLDINGS, a société à responsabilité limitée, organized under the laws of
Luxembourg with a share capital of USD 2,734,140 having its registered office at
5 Rue Guillaume Kroll, L-1882, Luxembourg, Grand-Duchy of Luxembourg and
registered with the Luxembourg Register of Commerce and Companies under number
B173925 (the “Designated Borrower 1”), SS&C TECHNOLOGIES HOLDINGS EUROPE, a
société à responsabilité limitée, organized under the laws of Luxembourg with a
share capital of USD 6,554,748 having its registered office at 5 Rue Guillaume
Kroll, L-1882, Luxembourg, Grand-Duchy of Luxembourg and registered with the
Luxembourg Register of Commerce and Companies under number B163.061 (the
“Designated Borrower 2” and, together with the Designated Borrower 1, each a
“Designated Borrower” and, collectively the “Designated Borrowers” and the
Designated Borrowers, together with the Company, the “Borrowers” and each a
“Borrower”), SS&C TECHNOLOGIES HOLDINGS, INC., a Delaware corporation (the
“Parent”), the other Guarantors (defined herein), the Lenders (defined herein),
Deutsche Bank AG New York Branch, as Administrative Agent and as an L/C Issuer
and Morgan Stanley Bank, N.A., as an L/C Issuer.

 

The Company and the Designated Borrowers have requested that the Lenders provide
(i) the Revolving Facility to the Company in the aggregate principal amount of
$150,000,000, (ii) the Term A-1 Facility to the Designated Borrower 1 in an
aggregate principal amount of $98,000,000, (ii) the Term A-2 Facility to the
Designated Borrower 2 in an aggregate principal amount of $152,000,000, (iii)
the Term B-1 Facility to the Company in an aggregate principal amount of
$1,820,000,000 and (iv) the Term B-2 Facility to the Designated Borrower 1 in an
aggregate principal amount of $410,000,000, and the Lenders are willing to do so
on the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

Article I

DEFINITIONS AND ACCOUNTING TERMS

 

1.01 Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of either (a) all or a
substantial portion of the property of, or a line of business, product line or
division of, another Person or (b) Equity Interests of another Person that, upon
the consummation thereof, will be a Subsidiary owned directly or indirectly by
the Parent or a Designated Borrower, in each case whether or not involving a
merger or consolidation with such other Person.

 

- 1 -

 

“Act” has the meaning specified in Section 11.18.

 

“Additional Refinancing Lender” means, at any time, any bank, financial
institution or other institutional lender or investor (other than any such bank,
financial institution or other institutional lender or investor that is a Lender
at such time) that agrees to provide any portion of any Credit Agreement
Refinancing Indebtedness pursuant to a Refinancing Amendment in accordance with
Section 2.17, provided that each Additional Refinancing Lender shall be subject
to the approval of (i) (A) in the case of Refinancing Term Loans, the
Administrative Agent, such approval not to be unreasonably withheld or delayed,
to the extent that such Additional Refinancing Lender is not then an existing
Lender, an Affiliate of a then existing Lender or an Approved Fund or (B) in the
case of Refinancing Revolving Commitments, the Administrative Agent and each L/C
Issuer, such approval not to be unreasonably withheld or delayed, to the extent
that such Additional Refinancing Lender is not then an existing Revolving
Lender, an Affiliate of an existing Revolving Lender or an Approved Fund with
respect to a Revolving Lender and (ii) the Company (such approval not to be
unreasonably withheld, delayed or conditioned).

 

“Administrative Agent” means Deutsche Bank AG New York Branch in its capacity as
administrative agent and/or collateral agent under any of the Loan Documents, or
any successor administrative agent and/or collateral agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form approved by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The initial amount of the Aggregate Revolving Commitments in effect on
the Closing Date is ONE HUNDRED FIFTY MILLION DOLLARS ($150,000,000), as such
amount may be adjusted from time to time in accordance with this Agreement.

 

“Agreement” means this Credit Agreement.

 

“Alternative Currency” means the Euro, Sterling and each other currency (other
than Dollars) that is approved in accordance with Section 1.06.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the Applicable
L/C Issuer, as the case may be, at

 

- 2 -

 

such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of such Alternative Currency with
Dollars.

 

“Alternative Currency Sublimit” means an amount equal to the lesser of (a)
$25,000,000 and (b) the Aggregate Revolving Commitments. The Alternative
Currency Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

“Applicable ECF Percentage” means, with respect to any Excess Cash Flow Period,
the percentage of Excess Cash Flow required to be repaid pursuant to Section
2.05(b)(iii) for such Excess Cash Flow Period.

 

“Applicable L/C Issuer” means, with respect to any Letter of Credit, the L/C
Issuer with respect thereto.

 

“Applicable L/C Sublimit” means (a) with respect to each L/C Issuer on the
Closing Date, the amount set forth opposite such L/C Issuer’s name on Schedule
2.01 and (b) with respect to any other Person that becomes an L/C Issuer
hereunder, such amount as agreed to in writing by the Company and such Person at
the time such Person becomes an L/C Issuer pursuant to the terms of the
applicable agreement pursuant to which such entity agrees to become an L/C
Issuer hereunder, as each of the foregoing amounts may be decreased or increased
from time to time with the written consent of the Company and the L/C Issuers
(provided that any increase in the Applicable L/C Sublimit with respect to any
L/C Issuer shall only require the consent of the Company and such L/C Issuer).

 

“Applicable Percentage” means with respect to (a) any Revolving Lender at any
time, with respect to such Revolving Lender’s Revolving Commitment at any time,
the percentage (carried out to the ninth decimal place) of the Aggregate
Revolving Commitments represented by such Revolving Lender’s Revolving
Commitment at such time; provided that if the commitment of each Revolving
Lender to make Revolving Loans and the obligation of each L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 9.02 or if the
Aggregate Revolving Commitments have expired, then the Applicable Percentage of
each Revolving Lender shall be determined based on the Applicable Percentage of
such Revolving Lender most recently in effect, giving effect to any subsequent
assignments and (b) any Term Lender under a given Term Facility at any time,
with respect to such Term Lender’s Term Loans under such Term Facility at any
time, the percentage (carried out to the ninth decimal place) of the outstanding
principal amount of all Term Loans under such Term Facility held by such Term
Lender at such time. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01, in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, in any
documentation executed by such Lender pursuant to Section 2.01(d), in any
Extension Amendment or in any Refinancing Amendment, as applicable. The
Applicable Percentages of the Revolving Lenders shall be subject to adjustment
as provided in Section 2.15(iv).

 

“Applicable Rate” means (a) with respect to an Incremental Term Loan, the
percentage(s) per annum set forth in the applicable Incremental Term Loan
Agreement; (b) at any time when the Consolidated Net Secured Leverage Ratio is
greater than or equal to 3.00:1.00 (“Pricing Tier

 

- 3 -

 

A1”), with respect to Term A-1 Loans and Term A-2 Loans (i) maintained as Base
Rate Loans, 1.75% per annum and (ii) maintained as Eurocurrency Rate Loans,
2.75% per annum; (c) at any time when the Consolidated Net Secured Leverage
Ratio is less than 3.00:1.00 (“Pricing Tier A2”), with respect to Term A-1 Loans
and Term A-2 Loans (i) maintained as Base Rate Loans, 1.50% per annum and (ii)
maintained as Eurocurrency Rate Loans, 2.50% per annum; (d) at any time when the
Consolidated Net Leverage Ratio is greater than or equal to 4:00:1.00 (“Pricing
Tier B1”) with respect to Term B-1 Loans and Term B-2 Loans (i) maintained as
Base Rate Loans, 2.25% per annum and (ii) maintained as Eurocurrency Rate Loans,
3.25% per annum; (e) at any time when the Consolidated Net Leverage Ratio is
less than 4.00:1.00 (“Pricing Tier B2”), with respect to Term B-1 Loans and Term
B-2 Loans (i) maintained as Base Rate Loans, 2.00% per annum and (ii) maintained
as Eurocurrency Rate Loans, 3.00% per annum, (f) at any time when the
Consolidated Net Secured Leverage Ratio is at Pricing Tier A1, with respect to
Revolving Loans (i) maintained as Base Rate Loans, 1.75% per annum and (ii)
maintained as Eurocurrency Rate Loans, 2.75% per annum; (g) at any time when the
Consolidated Net Secured Leverage Ratio is at Pricing Tier A2, with respect to
Revolving Loans (i) maintained as Base Rate Loans, 1.50% per annum and (ii)
maintained as Eurocurrency Rate Loans, 2.50% per annum, (h) with respect to any
Class of Extended Revolving Commitments or any Extended Term Loans or revolving
credit loans or swing line loans made pursuant to any Extended Revolving
Commitments, the percentage(s) per annum set forth in the applicable Extension
Amendment, (i) with respect to any Class of Refinancing Revolving Commitments,
Refinancing Revolving Loans or Refinancing Term Loans, the percentage(s) per
annum set forth in the applicable Refinancing Amendment, and (j) with respect to
the commitment fees payable in respect of undrawn Revolving Commitments pursuant
to Section 2.09(a), the following percentages per annum:

 

Pricing Tier Consolidated Net Secured Leverage Ratio Commitment Fee A1 ≥ 3.0:1.0
0.50% A2 < 3.0:1.0 0.375%

 

in each case in clauses (b), (c), (d), (e), (f), (g) and (j) above based upon
the Consolidated Net Secured Leverage Ratio or Consolidated Net Leverage Ratio
(as applicable) as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 7.02(b).

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Secured Leverage Ratio or Consolidated Net Leverage Ratio shall
become effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 7.02(b); provided,
however, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then upon the request of the Required Lenders,
Pricing Tier A1 and Pricing Tier B1 shall each apply as of the first Business
Day after the date on which such Compliance Certificate was required to have
been delivered and shall continue to apply until the

 

- 4 -

 

first Business Day immediately following the date a Compliance Certificate is
delivered in accordance with Section 7.02(b), whereupon the Applicable Rate
shall be adjusted based upon the calculation of the Consolidated Net Secured
Leverage Ratio or Consolidated Net Leverage Ratio (as applicable) contained in
such Compliance Certificate. The Applicable Rate in effect from the Closing Date
through the first Business Day immediately following the date a Compliance
Certificate is delivered pursuant to Section 7.02(b) for the first fiscal
quarter ending after the Closing Date shall be Pricing Tier A1 and Pricing Tier
B1.

 

“Applicable Revolving Percentage” means, with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility at such time.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
Applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.

 

“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or that holds a Loan
under such Facility, at such time and (b) with respect to the Letter of Credit
Sublimit, (i) each L/C Issuer and (ii) if any Letters of Credit have been issued
pursuant to Section 2.03(a), the Revolving Lenders.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means Deutsche Bank Securities Inc., Morgan Stanley Senior Fund,
Inc. and Barclays Bank PLC, each in its capacity as joint lead arranger and
joint bookrunner.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit 11.06(b) or any other form approved by the Administrative
Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease, the capitalized amount of the remaining
lease payments under the relevant lease that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capital Lease, and (c) in respect of any Securitization
Transaction of any Person, the outstanding principal amount of such financing,
after taking into account

 

- 5 -

 

reserve accounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended December 31, 2014, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows of the Parent and its Subsidiaries for such fiscal year,
including the notes thereto.

 

“Availability Period” means with respect to the Revolving Facility, the period
from and including the Closing Date to the earliest of (i) the Revolving Loan
Maturity Date, (ii) the date of termination of the Aggregate Revolving
Commitments pursuant to Section 2.06, and (iii) the date of termination of the
commitment of each Revolving Lender to make Revolving Loans and of the
obligation of each L/C Issuer to make L/C Credit Extensions pursuant to
Section 9.02.

 

“Available Amount” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:

 

(a) the Retained Excess Cash Flow Amount at such time, plus

 

(b) the cumulative amount of cash and Cash Equivalent proceeds from the sale of
Equity Interests and capital contributions (other than Disqualified Capital
Stock) received by the Parent (other than any proceeds included for purposes of
determining amounts available for Investments under Section 8.02(n)) and
contributed to the Company after the Closing Date in the form of common equity,
plus

 

(c) the cumulative amount of cash and Cash Equivalent proceeds from the issuance
of Indebtedness (including, for the avoidance of doubt, Disqualified Capital
Stock) of the Company or any Restricted Subsidiary, in each case, issued after
the Closing Date which has been converted into Qualified Capital Stock of the
Parent on or prior to such date, plus

 

(d) in the event any Unrestricted Subsidiary has been re-designated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys all or substantially all of its assets to, or is
liquidated into, the Company or a Restricted Subsidiary, the fair market value
of the Investments of the Company and the Restricted Subsidiaries in such
Unrestricted Subsidiary at the time of such redesignation, combination or
transfer (or of the assets transferred or conveyed, as applicable), in each case
to the extent the original Investments in such Unrestricted Subsidiary were made
after the Closing Date in reliance on the Available Amount pursuant to Section
8.02(s), plus

 

(e) an amount equal to any net after-tax returns in cash and Cash Equivalents
(including dividends, interest, distributions, returns of principal, sale
proceeds, repayments, income and similar amounts) actually received by the
Company or any Restricted Subsidiary in respect of any Investments made pursuant
to Section 8.02(s), minus

 

(f) any amount of the Available Amount used to make Investments pursuant to
Section 8.02(s) after the Closing Date and prior to such time; minus

 

- 6 -

 

(g) any amount of the Available Amount used to make Restricted Payments pursuant
to Section 8.06(h) after the Closing Date and prior to such time; minus

 

(h) any amount of the Available Amount used to make payments or distributions in
respect of Subordinated Debt pursuant to Section 8.12(b)(iv) after the Closing
Date and prior to such time, minus

 

(i) the amount of any Restricted Payments made pursuant to Section 8.06(c) after
the Closing Date and prior to such time.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by DBNY as its “prime rate”,
(c) the Eurocurrency Rate for Loans denominated in Dollars (which rate shall be
based upon an Interest Period of one month and shall be determined on a daily
basis) plus 1.0% and (d) solely in the case of Term B-1 Loans and Term B-2
Loans, 1.75% per annum. The “prime rate” is a rate set by DBNY based upon
various factors including DBNY’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in the “prime rate” announced by DBNY shall take effect at the opening of
business on the day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. Base
Rate Loans shall be denominated in Dollars.

 

“Borrower” and “Borrowers” has the meaning specified in the introductory
paragraph hereto.

 

“Borrowing” means a borrowing consisting of simultaneous Loans under the same
Facility of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the applicable
Lenders pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York or the state where the Administrative Agent’s
Office with respect to Obligations denominated in Dollars is located and (a) if
such day relates to any interest rate settings as to a Eurocurrency Rate Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such Eurocurrency Rate Loan, or any other dealings in
Dollars to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means any such day that is also a London Banking Day,
(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day, (c) if such day relates to any
interest rate settings as to a Eurocurrency Rate Loan denominated in a currency
other than Dollars or Euro, means any such day on which dealings in deposits in
the relevant currency are conducted by and

 

- 7 -

 

between banks in the London or other applicable offshore interbank market for
such currency, and (d) if such day relates to any fundings, disbursements,
settlements and payments in a currency other than Dollars or Euro in respect of
a Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
or any other dealings in any currency other than Dollars or Euro to be carried
out pursuant to this Agreement in respect of any such Eurocurrency Rate Loan
(other than any interest rate settings), means any such day on which banks are
open for foreign exchange business in the principal financial center of the
country of such currency.

 

“Capital Expenditures” means, for any period then ended, all cash capital
expenditures of the Parent and its Restricted Subsidiaries on a consolidated
basis for such period, as determined in accordance with GAAP (including
acquisitions of IP Rights to the extent the cost thereof is treated as a
capitalized expense in accordance with GAAP) and made in cash during such
period.

 

“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, but subject to the last
sentence of Section 1.03(b), is required to be accounted for as a capital lease
on the balance sheet of that Person.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the
Applicable L/C Issuer and the Lenders, as collateral for L/C Obligations or
obligations of Lenders to fund participations in respect thereof (as the context
may require), cash or deposit account balances or, if the Applicable L/C Issuer
benefitting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to (a) the Administrative Agent and (b) the Applicable
L/C Issuer. “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase

 

- 8 -

 

obligations, (e) investments substantially equivalent to those referred to in
clauses (a) through (d) above denominated in Euros or any other foreign currency
comparable in credit quality and tenor to those referred to above customarily
used by business entities for cash management purposes in any jurisdiction
outside the United States to the extent reasonably required in connection with
any business conducted by any Restricted Subsidiary organized or operating in
such jurisdiction and (f) investments, classified in accordance with GAAP as
current assets, in money market investment programs registered under the
Investment Company Act of 1940 which are administered by reputable financial
institutions having capital of at least $500,000,000 and the portfolios of which
are limited to Investments of the character described in the foregoing
subdivisions (a) through (d).

 

“Cayman Security Document” means (a) that certain Share Security Agreement
between GlobeOp Financial Services (Switzerland) GmbH, as chargor, and the
Administrative Agent, as security agent, dated as of the date hereof and (b)
each other Cayman Islands law governed document or instrument which creates or
evidences or which is expressed to create or evidence any Lien granted or
required to be granted pursuant to Section 7.14.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Internal Revenue Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

“Change of Control” means an event or series of events by which:

 

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), other than a Permitted Holder, becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934), directly or
indirectly, of more than 40% of the Voting Stock of the Parent (measured by
voting power rather than number of shares) on a fully diluted basis;

 

(b) a majority of the members of the board of directors (or equivalent governing
body) of the Parent are not Continuing Directors; or

 

- 9 -

 

(c) the Parent fails to, directly or indirectly, own and control all of the
issued Voting Stock of (i) the Company or (ii) any Designated Borrower.

 

“Class” means (a) when used with respect to any Lender, refers to whether such
Lender has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Commitments, Extended Revolving Commitments of a given
Extension Series, Refinancing Revolving Commitments of a given Refinancing
Series, Term A-1 Commitments, Term A-2 Commitments, Term B-1 Commitments, Term
B-2 Commitments, Incremental Term Loan Commitments of a given Incremental
Series, Refinancing Term Commitments of a given Refinancing Series or
Commitments in respect of Replacement Term Loans and (c) when used with respect
to Loans or a Borrowing, refers to whether such Loans, or the Loans comprising
such Borrowing, are Revolving Loans, Extended Revolving Loans of a given
Extension Series, Refinancing Revolving Loans of a given Refinancing Series,
Term A-1 Loans, Term A-2 Loans, Term B-1 Loans, Term B-2 Loans, Extended Term
Loans of a given Extension Series, Incremental Term Loans of a given Incremental
Series, Refinancing Term Loans of a given Refinancing Series or Replacement Term
Loans established pursuant to the same amendment to this Agreement. Commitments
(and in each case, the Loans made pursuant to such Commitments) that have
different terms and conditions shall be construed to be in different Classes.
Commitments (and, in each case, the Loans made pursuant to such Commitments)
that have the same terms and conditions shall be construed to be in the same
Class.

 

“Closing Date” means the date on which the conditions specified in Section 5.01
are satisfied (or waived in accordance with Section 11.01) and the borrowing of
Term A-1 Loans, Term A-2 Loans, Term B-1 Loans and Term B-2 Loans is made
hereunder.

 

“Co-Managers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, Credit
Suisse Securities (USA) LLC and Jefferies Finance LLC, each in its capacity as a
co-manager.

 

“Collateral” means a collective reference to all personal property with respect
to which Liens in favor of the Administrative Agent, for the benefit of itself
and the Lenders, are purported to be granted pursuant to and in accordance with
the terms of the Collateral Documents.

 

“Collateral Documents” means a collective reference to the U.S. Security
Agreement, the English Security Documents, the Lux Security Documents, the Swiss
Security Documents, the Cayman Security Documents, the Irish Security Documents
and other security documents as may be executed and delivered by the Loan
Parties pursuant to the terms of Section 7.14, Section 7.19 or any of the Loan
Documents.

 

“Commitment” means with respect to each Lender (i) as to each Revolving Lender,
the Revolving Commitment of such Revolving Lender, (ii) as to each Term A-1
Lender, the Term A-1 Commitment of such Term A-1 Lender, (iii) as to each Term
A-2 Lender, the Term A-2 Commitment of such Term A-2 Lender, (iv) as to each
Term B-1 Lender, the Term B-1 Commitment of such Term B-1 Lender, (v) as to each
Term B-2 Lender, the Term B-2 Commitment of such Term B-2 Lender, (vi) as to any
Incremental Term Loan, the Incremental Term Loan Commitment of such Lender,
(vii) as to any Extended Revolving Loans or Extended

 

- 10 -

 

Term Loans, the Extended Revolving Commitments or the Commitments to provide
such Extended Term Loans (as applicable) of such Lender, (viii) as to any
Refinancing Revolving Loans or Refinancing Term Loans, the Refinancing Revolving
Commitments or the Commitments to provide such Refinancing Term Loans (as
applicable) of such Lender and (ix) as to any Replacement Term Loans, the
Commitments to provide such Replacement Term Loans of such Lender.

 

“Commitment Increase Amendment” has the meaning set forth in Section 2.01(f).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

“Company Materials” has the meaning specified in Section 7.02.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.02.

 

“Consolidated Cash Taxes” means, as of any date for the applicable period ending
on such date with respect to the Parent and its Restricted Subsidiaries on a
consolidated basis, the aggregate of all income, franchise and similar taxes
(including penalties and interest), as determined in accordance with GAAP, to
the extent the same are payable in cash with respect to such period.

 

“Consolidated Current Assets” means, with respect to any Person, the Current
Assets of such Person and its Restricted Subsidiaries on a consolidated basis.

 

“Consolidated Current Liabilities” means, with respect to any Person and its
Restricted Subsidiaries on a consolidated basis, all liabilities that, in
accordance with GAAP, would be classified as current liabilities on the
consolidated balance sheet of such Person, but excluding (a) the current portion
of Indebtedness (including the Swap Termination Value of any Swap Contracts) to
the extent reflected as a liability on the consolidated balance sheet of such
Person, (b) the current portion of interest, (c) accruals for current or
deferred Taxes based on income or profits, (d) accruals of any costs or expenses
related to restructuring reserves, (e) deferred revenue and (f) any L/C
Obligations or Revolving Loans.

 

“Consolidated EBITDA” means, for any period, for the Parent and its Restricted
Subsidiaries on a consolidated basis, an amount equal to (a) Consolidated Net
Income for such period plus (b) an amount which, in the determination of
Consolidated Net Income for such period, has been deducted (or, in the case of
amounts pursuant to clauses (vii) and (xii) below, not already included in
Consolidated Net Income) for, without duplication,

 

(i) total interest expense determined in accordance with GAAP (including, to the
extent deducted and not added back in computing Consolidated Net Income, (A)
amortization of original issue discount resulting from the issuance of
Indebtedness at less than par, (B) all commissions, discounts and other fees and
charges owed with respect to

 

- 11 -

 

letters of credit or bankers’ acceptances, (C) non-cash interest payments, (D)
the interest component of Capital Leases, (E) net payments, if any, made (less
net payments, if any, received) pursuant to interest rate Swap Contracts with
respect to Indebtedness, (F) amortization of deferred financing fees, debt
issuance costs, commissions, fees and expenses and (G) any expensing of bridge,
commitment and other financing fees) and, to the extent not reflected in such
total interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations, and costs of surety bonds
in connection with financing activities (whether amortized or immediately
expensed),

 

(ii) provision for taxes based on income, profits or capital of the Parent and
its Restricted Subsidiaries, including, without limitation, federal, state,
franchise, excise and similar taxes and foreign withholding taxes paid or
accrued during such period including penalties and interest related to such
taxes or arising from any tax examinations,

 

(iii) depreciation and amortization expense and impairment charges (including
amortization of intangible assets (including goodwill) and deferred financing
fees or costs),

 

(iv) net after-tax extraordinary, unusual or non-recurring charges, expenses or
losses (including accruals and payments for amounts payable under executive
employment agreements and losses on disposition of property outside of the
ordinary course of business),

 

(v) other non-cash charges, expenses or losses (excluding any such non-cash
charge, expense or loss to the extent that it represents an accrual of or
reserve for cash expenses in any future period, an amortization of a prepaid
cash expense that was paid in a prior period or write-off or writedown of, or
reserves with respect to, current assets (but including any non-cash increase in
expenses resulting from the revaluation of inventory (including any impact of
changes to inventory valuation policy methods including changes in
capitalization and variances and the non-cash portion of “straight line” rent
expense)),

 

(vi) restructuring charges or reserves and business optimization expense,
including any restructuring costs and integration costs incurred in connection
with Permitted Acquisitions or operational changes after the Closing Date,
project start-up costs, costs related to the closure and/or consolidation of
facilities, retention charges, contract termination costs, retention,
recruiting, relocation, severance and signing bonuses and expenses, future lease
commitments, systems establishment costs, conversion costs and excess pension
charges and consulting fees,

 

(vii) the amount of net cost savings, operating expense reductions, other
operating improvements and acquisition synergies projected by the Company in
good faith to be realized during such period (calculated on a pro forma basis as
though such items had been realized on the first day of such period) as a result
of actions taken or to be taken in connection with any acquisition, disposition
or operational change by the

 

- 12 -

 

Company or any Restricted Subsidiary, net of the amount of actual benefits
realized during such period that are otherwise included in the calculation of
Consolidated EBITDA from such actions; provided that (A) a duly completed
certificate signed by a Responsible Officer of the Company shall be delivered to
the Administrative Agent together with the Compliance Certificate required to be
delivered pursuant to Section 7.02(b), certifying that (x) such cost savings,
operating expense reductions, other operating improvements and synergies are
reasonably anticipated to be realized within the timeframes set forth in clause
(y) below and are factually supportable, in each case as determined in good
faith by the Company, and (y) such actions have been, in the case of any
acquisition, disposition or implementation of any initiative relating to such
acquisition or disposition which is expected to result in such cost savings,
expense reductions or synergies, taken or are to be taken within 18 months after
the consummation of such acquisition, disposition or initiative or, in the case
of operational changes, substantially completed, (B) no cost savings, operating
expense reductions and synergies shall be added pursuant to this clause (vii) to
the extent duplicative of any expenses or charges otherwise added to
Consolidated Net Income, whether through a pro forma adjustment or otherwise,
for such period, (C) amounts projected (and not yet realized) may no longer be
added in calculating Consolidated EBITDA pursuant to this clause (vii) to the
extent occurring more than four full fiscal quarters after the specified action
taken in order to realize such projected cost savings, operating expense
reductions and synergies and (D) the aggregate amount of add backs made pursuant
to this clause (vii) (other than any such add backs relating to the Target
Acquisition), shall not exceed an amount equal to 15% of Consolidated EBITDA for
the period of four consecutive fiscal quarters most recently ended prior to the
determination date (without giving effect to any adjustments pursuant to this
clause (vii)),

 

(viii) non-cash expenses resulting from any employee benefit or management
compensation plan or the grant of stock and stock options to employees of the
Parent or any Restricted Subsidiary pursuant to a written plan or agreement or
the treatment of such options under variable plan accounting,

 

(ix) all fees, premiums and expenses incurred in connection with the Target
Acquisition,

 

(x) any non-cash purchase accounting adjustment and any step-ups with respect to
re-valuing assets and liabilities in connection with any Investment permitted
under Section 8.02,

 

(xi) transaction fees and expenses incurred in connection with, to the extent
permitted hereunder, any Investment, any debt issuance (including, for the
avoidance of doubt, debt issuances under this Agreement and in connection with
the Target Acquisition), any equity issuance, any Disposition, any casualty
event, or any amendments or waivers of the Loan Documents, or refinancings in
connection therewith, in each case, whether or not consummated,

 

- 13 -

 

(xii) proceeds from business interruption insurance (to the extent not reflected
as revenue or income in Consolidated Net Income) in an amount representing the
revenue for the applicable period that such proceeds are intended to replace,

 

(xiii) charges, losses, lost profits, expenses or write-offs to the extent
indemnified or insured by a third party, including expenses covered by
indemnification provisions in connection with a Permitted Acquisition or any
other acquisition permitted by Section 8.02 or any transaction permitted by
Section 8.04, in each case, to the extent that coverage has not been denied and
so long as such amounts are actually reimbursed to the Parent or its Restricted
Subsidiaries in cash within one year after the related amount is first added to
Consolidated EBITDA pursuant to this clause (xiii) (and if not so reimbursed
within one year, such amount shall be deducted from Consolidated EBITDA during
the next measurement period),

 

(xiv) amounts paid or reserved in connection with earn-out obligations in
connection with any acquisition of a business or Person, and

 

(xv) rent and other amounts accrued or expensed under Synthetic Leases,

 

minus

 

(c)an amount which, in the determination of Consolidated Net Income, has been
included for

 

(i) all extraordinary, non-recurring or unusual gains and non-cash income during
such period,

 

(ii) any other non-cash income or gains (other than the accrual of revenue in
the ordinary course), but excluding any such items (A) in respect of which cash
was received in a prior period or will be received in a future period or (B)
which represent the reversal in such period of any accrual of, or reserve for,
anticipated cash charges in any prior period where such accrual or reserve is no
longer required, all as determined on a consolidated basis, and

 

(iii) any gains realized upon the disposition of property outside of the
ordinary course of business, plus/minus

 

(d)to the extent included in the determination of Consolidated Net Income, net
unrealized losses/gains (after any offset) in respect of (i) Swap Contracts and
(ii) currency translation gains or losses, including those related to currency
remeasurements of indebtedness, all as determined in accordance with GAAP.

 

Notwithstanding anything to the contrary, to the extent included in Consolidated
Net Income, there shall be excluded in determining Consolidated EBITDA for any
period any income (loss) for such period attributable to the early
extinguishment of (x) Indebtedness, (y) obligations under any Swap Contracts or
(z) other derivative instruments.

 

- 14 -

 

For purposes of calculating Consolidated EBITDA for any period, (A) the
Consolidated EBITDA (determined in accordance with GAAP) of the subject of any
Permitted Acquisition by the Parent or its Restricted Subsidiaries during such
period or (to the extent permitted under Section 1.03(c)(ii)) after the end of
such period and prior to the applicable date of determination shall be included
on a Pro Forma Basis for such period (but assuming the consummation of such
Permitted Acquisition and the incurrence or assumption of any Indebtedness in
connection therewith occurred on the first day of such period), (B) the
Consolidated EBITDA of (or attributable to) any Restricted Subsidiary all of
whose Equity Interests (or all or substantial portion of whose assets) are
Disposed of, or any line of business or division of the Parent or any of its
Restricted Subsidiaries Disposed of, during such period or (to the extent
permitted under Section 1.03(c)(ii)) after the end of such period and prior to
the applicable date of determination shall be excluded for such period (assuming
the consummation of such Disposition and the repayment of any Indebtedness in
connection therewith occurred on the first day of such period), (C) the
Consolidated EBITDA (determined in accordance with GAAP) of any Unrestricted
Subsidiary that is designated as a Restricted Subsidiary during such period or
(to the extent permitted under Section 1.03(c)(ii)) after the end of such period
and prior to the applicable date of determination shall be included on a Pro
Forma Basis for such period (but assuming such designation and the incurrence or
assumption of any Indebtedness in connection therewith occurred on the first day
of such period) and (D) the Consolidated EBITDA of (or attributable to) any
Subsidiary that is designated as an Unrestricted Subsidiary during such period
or (to the extent permitted under Section 1.03(c)(ii)) after the end of such
period and prior to the applicable date of determination shall be excluded for
such period (assuming the consummation of such designation, and that any
Indebtedness of such Subsidiary was retired in connection therewith, in each
case on the first day of such period).

 

“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to the Parent and its Restricted Subsidiaries on a consolidated basis,
without duplication, the sum of: (a) the outstanding principal amount of all
obligations for borrowed money, whether current or long-term (including the
Obligations) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments; (b) all obligations arising under
letters of credit (including standby and commercial but excluding letters of
credit to the extent such letters of credit have been cash collateralized),
bankers’ acceptances, bank guaranties and similar instruments and unreimbursed
obligations under surety bonds; (c) all obligations in respect of the deferred
purchase price of property or services (including non-contingent earn-out
payments and other non-contingent deferred payments but excluding contingent
earn-out payments, other contingent deferred payments and trade accounts payable
in the ordinary course of business); (d) all Attributable Indebtedness; (e) all
Guarantees with respect to outstanding Indebtedness of the types specified in
clauses (a) through (d) above of another Person (except to the extent supported
by a letter of credit); and (f) all Indebtedness of the types referred to in
clauses (a) through (e) above of any partnership or joint venture (other than a
joint venture that is itself a corporation, limited liability company or similar
limited liability entity organized under the laws of a jurisdiction other than
the United States or a state thereof) in which the Parent or any of its
Restricted Subsidiaries is a general partner or joint venturer, except to the
extent that such Indebtedness is expressly made non-recourse to such Person.

 

- 15 -

 

“Consolidated Net Income” means, for any period, for the Parent and its
Restricted Subsidiaries on a consolidated basis, the net income (or loss) of the
Parent and its Restricted Subsidiaries for that period determined in accordance
with GAAP (excluding (a) extraordinary gains and extraordinary losses for such
period and (b) the income (or loss) of any Person (other than a Restricted
Subsidiary) in which the Parent or any of its Restricted Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Parent or such Restricted Subsidiary in the form of cash
dividends or similar distributions).

 

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date less all cash and
Cash Equivalents of the Parent and its Restricted Subsidiaries to (b)
Consolidated EBITDA for the four fiscal quarters most recently ended for which
financial statements were required to have been delivered pursuant to Section
7.01(a) or 7.01(b).

 

“Consolidated Net Leverage Ratio Test” means, as of any date of determination,
the Consolidated Net Leverage Ratio shall not exceed 5.50:1.00.

 

“Consolidated Net Secured Funded Indebtedness” means, as of any date of
determination, the Consolidated Funded Indebtedness of the Parent and its
Restricted Subsidiaries on a consolidated basis that is secured by liens on the
property of the Parent or any of its Restricted Subsidiaries; provided, however,
that all Term A-1 Loans, Term A-2 Loans, Term B-1 Loans, Term B-2 Loans,
Revolving Loans, Revolving Commitments and any Credit Agreement Refinancing
Indebtedness or any other permitted refinancing or successive permitted
refinancing with respect thereto shall at all times be deemed to be Consolidated
Net Secured Funded Indebtedness for purposes of calculating the Consolidated Net
Secured Leverage Ratio in connection with Section 2.01(d)(i)(B)(y).

 

“Consolidated Net Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Net Secured Funded Indebtedness as
of such date less all cash and Cash Equivalents of the Parent and its Restricted
Subsidiaries to (b) Consolidated EBITDA for the four fiscal quarters most
recently ended (or, in the case of determinations described in Section
1.03(c)(ii) as occurring after the end of the applicable period, the most recent
four fiscal quarter period preceding the date of such transaction for which
financial statements were required to be delivered pursuant to Section 7.01(a)
or 7.01(b)).

 

“Consolidated Scheduled Funded Debt Payments” means, for any period with respect
to the Parent and its Restricted Subsidiaries on a consolidated basis, the sum
of all scheduled payments of principal during such period on Consolidated Funded
Indebtedness that constitutes Funded Debt (including the implied principal
component of payments due on Capital Leases during such period), less the
reduction in such scheduled payments resulting from voluntary prepayments or
mandatory prepayments required pursuant to Section 2.05, in each case as applied
pursuant to Section 2.05, as determined in accordance with GAAP.

 

“Consolidated Total Assets” means the consolidated total assets of the Parent
and its Restricted Subsidiaries as set forth on the consolidated balance sheet
of the Parent as of the most

 

- 16 -

 

recent period for which financial statements were required to have been
delivered pursuant to Sections 7.01(a) and (b).

 

“Continuing Director” means, as of any date of determination, any member of the
board of directors or other equivalent governing body of the Parent who: (1) was
a member of such board of directors or other equivalent governing body on the
Closing Date or was nominated for election, elected or appointed, or was
otherwise approved, by William C. Stone (or any estate, trust, corporation,
partnership or other entity Controlled by him) or (2) was nominated for
election, elected or appointed to such board of directors or other equivalent
governing body by or with the approval of a majority of the Continuing Directors
who were members of such board of directors or other equivalent governing body
at the time of such nomination, election or appointment.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, the power to vote 20% or more of the Voting Stock.

 

“CPECs” shall mean the convertible preferred equity certificates, regardless of
class or series, having a nominal value of one Euro each, issued by Lux
Intermediate Holdco.

 

“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Junior Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace, repurchase, retire or refinance, in
whole or part, any Class of existing Loans (or any Class of unused Commitments),
or any then-existing Credit Agreement Refinancing Indebtedness (the “Refinanced
Debt”); provided that (i) such Indebtedness has a maturity no earlier, and a
Weighted Average Life to Maturity equal to or greater, than the Refinanced Debt,
(ii) such Indebtedness shall not have a greater principal amount than the
principal amount (or accreted value, if applicable) of the Refinanced Debt plus
accrued interest, fees, premiums (if any) and penalties thereon and fees and
expenses associated with the refinancing, plus an amount equal to any existing
commitments unutilized thereunder, (iii) the covenants and events of default of
such Indebtedness are, taken as a whole, not materially more favorable to the
investors providing such Indebtedness than those contained in the documentation
governing or evidencing the Refinanced Debt (except for (x) covenants or other
provisions applicable only to periods after the Maturity Date of the applicable
Facility existing at the time of incurrence of such Credit Agreement Refinancing
Indebtedness and (y) any financial maintenance covenant to the extent such
covenant is also added for the benefit of the lenders under the Refinanced Debt,
to the extent that

 

- 17 -

 

any portion thereof remains outstanding) at the time of incurrence or issuance
of such Credit Agreement Refinancing Indebtedness (provided that a certificate
of a Responsible Officer delivered to the Administrative Agent at least five
Business Days prior to the incurrence of such Indebtedness stating that the
Company has determined in good faith that such covenants and events of default
satisfy the foregoing requirement shall be conclusive evidence that such
covenants and events of default satisfy the requirement of this clause (iii)),
(iv) the Effective Yield with respect such Credit Agreement Refinancing
Indebtedness shall be determined by the Company and the lenders or other
investors providing such Credit Agreement Refinancing Indebtedness, (v) unless
such Credit Agreement Refinancing Indebtedness is incurred solely by means of
extending or renewing then existing Indebtedness described in clause (a), (b) or
(c) above without resulting in any Net Cash Proceeds, such Refinanced Debt shall
be repaid, repurchased, retired, defeased or satisfied and discharged, and all
accrued interest, fees, premiums (if any) and penalties in connection therewith
shall be paid, on the date such Credit Agreement Refinancing Indebtedness is
issued, incurred or obtained, (vi) the direct borrower or issuer with respect to
such Credit Agreement Refinancing Indebtedness shall be the Company or, with
respect to any such debt in the form of Refinancing Term Loans incurred to
extend, renew, replace, repurchase, retire or refinance Refinanced Debt of a
Designated Borrower, such Designated Borrower, (vii) such Indebtedness is not at
any time guaranteed by any Person other than Guarantors with respect to the
applicable Refinanced Debt (provided that any Credit Agreement Refinancing
Indebtedness with respect to the Foreign Obligations (or any portion thereof)
that is directly incurred by the Company shall not be guaranteed by any Person
other than the Domestic Guarantors), (viii) to the extent secured, such
Indebtedness is not secured by property other than the property constituting
Collateral, with respect to the applicable Refinanced Debt (provided that any
Credit Agreement Refinancing Indebtedness with respect to the Foreign
Obligations (or any portion thereof) that is directly incurred by the Company
shall not be secured by property other than property constituting Collateral
solely with respect to the Direct U.S. Loan Party Obligations), (ix) if the
Refinanced Debt is subordinated in right of payment to, or to the Liens
securing, the Obligations, then any Credit Agreement Refinancing Indebtedness
shall be subordinated in right of payment to, or to the Liens securing, the
Obligations, as applicable, on terms (x) at least as favorable (taken as a
whole) to the Lenders as those contained in the documentation governing or
evidencing the Refinanced Debt (provided that a certificate of a Responsible
Officer delivered to the Administrative Agent at least five Business Days prior
to the incurrence of such Indebtedness stating that the Company has determined
in good faith that such subordination terms satisfy the foregoing requirement
shall be conclusive evidence that such subordination terms satisfy the
requirement of this clause (x)) or (y) otherwise reasonably acceptable to the
Administrative Agent, (x) any Credit Agreement Refinancing Indebtedness shall be
pari passu or (if incurred pursuant to clause (b) or (c) of this definition)
junior in right of payment and, if secured, secured on a pari passu or (if
incurred pursuant to clause (b) of this definition) junior basis with respect to
security, with respect to (A) in the case of any Credit Agreement Refinancing
Indebtedness incurred by a Designated Borrower under clause (d) of this
definition, the Term A-1 Loans, Term A-2 Loans and Term B-2 Loans (and any
Refinancing Term Loans, Extended Term Loans or Replacement Term Loans incurred
by a Designated Borrower with respect thereto) and (B) any other Credit
Agreement Refinancing Indebtedness, the Revolving Facility and each Term
Facility (other than the Term A-1 Facility, the Term A-2 Facility or the Term
B-2 Facility (or any Refinancing Term Loans, Extended Term Loans or

 

- 18 -

 

Replacement Term Loans incurred by a Designated Borrower with respect thereto)),
to the extent outstanding, (xi) (A) no Credit Agreement Refinancing Indebtedness
incurred by a Designated Borrower under clause (d) of this definition shall be
(except with the proceeds of Credit Agreement Refinancing Indebtedness in
respect thereof) voluntarily or mandatorily prepaid prior to repayment in full
of (or, if junior in right of payment or as to security, on a junior basis with
respect to) the Term A-1 Loans, the Term A-2 Loans or the Term B-2 Loans (and
any Refinancing Term Loans, Extended Term Loans or Replacement Term Loans
incurred by a Designated Borrower with respect thereto) unless, solely in the
case of such Credit Agreement Refinancing Indebtedness that is pari passu in
right of payment and security with the Term A-1 Loans, the Term A-2 Loans or the
Term B-2 Loans (and any Refinancing Term Loans, Extended Term Loans or
Replacement Term Loans incurred by a Designated Borrower with respect thereto),
accompanied by at least a ratable payment of the Term A-1 Loans, the Term A-2
Loans or the Term B-2 Loans (and any such Refinancing Term Loans, Extended Term
Loans or Replacement Term Loans incurred by a Designated Borrower) then
outstanding, and any such Credit Agreement Refinancing Indebtedness that is pari
passu in right of payment and security with the Term A-1 Loans, the Term A-2
Loans or the Term B-2 Loans (and any Refinancing Term Loans, Extended Term Loans
or Replacement Term Loans incurred by a Designated Borrower with respect
thereto) may participate with the Term A-1 Loans, the Term A-2 Loans or the Term
B-2 Loans (and any such Refinancing Term Loans, Extended Term Loans or
Replacement Term Loans incurred by a Designated Borrower) then outstanding on a
pro rata basis or on less than a pro rata basis (but not greater than pro rata
basis) in any voluntary or mandatory prepayments hereunder and (B) no other
Credit Agreement Refinancing Indebtedness shall be (except with the proceeds of
Credit Agreement Refinancing Indebtedness in respect thereof) voluntarily or
mandatorily prepaid prior to repayment in full of (or, if junior in right of
payment or as to security, on a junior basis with respect to) the Term B-1 Loans
(and any Refinancing Term Loans, Extended Term Loans and Replacement Term Loans
incurred by the Company in respect thereof) unless, solely in the case of such
Credit Agreement Refinancing Indebtedness that is incurred under clause (d) of
this definition and is pari passu in right of payment and security with the Term
B-1 Loans (and any Refinancing Term Loans, Extended Term Loans and Replacement
Term Loans incurred by the Company in respect thereof), accompanied by at least
a ratable payment of the Term B-1 Loans (and any such Refinancing Term Loans,
Extended Term Loans and Replacement Term Loans), and any such Credit Agreement
Refinancing Indebtedness incurred under clause (d) of this definition that is
pari passu in right of payment and security with the Term B-1 Loans (and any
Refinancing Term Loans, Extended Term Loans and Replacement Term Loans incurred
by the Company in respect thereof) may participate with the Term B-1 Loans (and
any such Refinancing Term Loans, Extended Term Loans and Replacement Term Loans)
on a pro rata basis or on less than a pro rata basis (but not greater than pro
rata basis) in any voluntary or mandatory prepayments hereunder and (xii) with
respect to any Credit Agreement Refinancing Indebtedness incurred pursuant to
clause (d) of this definition, the holders of such Indebtedness shall have
become bound by the Re-Allocation Agreement in a manner satisfactory to the
Administrative Agent.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

- 19 -

 

“Current Assets” means, with respect to any Person, all assets of such Person
that, in accordance with GAAP, would be classified as current assets on the
balance sheet of a company conducting a business the same as or similar to that
of such Person, after deducting appropriate and adequate reserves therefrom in
each case in which a reserve is proper in accordance with GAAP, but excluding
(i) cash, (ii) Cash Equivalents, (iii) Swap Contracts to the extent that the
mark-to-market Swap Termination Value would be reflected as an asset on the
consolidated balance sheet of such Person, (iv) deferred financing fees and (v)
payment for deferred taxes.

 

“DBNY” means Deutsche Bank AG New York Branch and any successor thereto by
merger, consolidation or otherwise.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally and in connection with Luxembourg (i) insolvency proceedings
(faillite) within the meaning of Articles 437 ff. of the Luxembourg Commercial
Code or any other insolvency proceedings pursuant to the European Insolvency
Regulation, (ii) controlled management (gestion contrôlée) within the meaning of
the grand ducal regulation of 24 May 1935 on controlled management, (iii)
voluntary arrangement with creditors (concordat préventif de faillite) within
the meaning of the law of 14 April 1886 on arrangements to prevent insolvency,
as amended, (iv) suspension of payments (sursis de paiement) within the meaning
of Articles 593 ff. of the Luxembourg Commercial Code and (v) voluntary or
compulsory winding-up pursuant to the law of 10 August 1915 on commercial
companies, as amended.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus the Applicable
Rate, if any, applicable to Base Rate Loans under the Revolving Facility plus
(iii) 2% per annum; provided, however, that with respect to a Eurocurrency Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum, in each case to the fullest extent permitted by applicable Laws and (b)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Rate for Eurocurrency Rate Loans under the Revolving Facility plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit, within three Business Days of
the date required to be funded by it hereunder, unless such Lender notifies the
Administrative Agent and the Company in writing that such failure is the result
of such Lender’s determination that one or more of the conditions precedent to
funding (each of which conditions precedent, together with any applicable
Default, shall be specifically identified in such writing) has not been
satisfied, (b) has notified the Company or the Administrative Agent in writing
that

 

- 20 -

 

it does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit (unless such writing
or public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable Default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after request by the Administrative Agent, to confirm in writing that it will
comply with its funding obligations (provided that such Lender shall cease to be
a Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Company), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.15(b)) upon delivery of written notice of such determination to the Company
and each Lender.

 

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

 

“Designated Borrower 1” has the meaning specified in the introductory paragraph
hereto.

 

“Designated Borrower 2” has the meaning specified in the introductory paragraph
hereto.

 

“Direct U.S. Loan Party Obligations” means all advances to, and debts,
liabilities, obligations, covenants and duties of, the Company and any Domestic
Guarantor arising under any Loan Document or otherwise with respect to any Loan
or Letter of Credit (other than any guarantee of, or related obligations,
covenants and duties with respect to, the Foreign Obligations), whether direct
or indirect (including those acquired by assumption), absolute or contingent,
due or to become due, now existing or hereafter arising and including interest
and fees that accrue after the commencement by or against the Company or any
Domestic Guarantor of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include (a)
all obligations under any Secured Swap Contract between any Domestic Loan Party
and any Lender or Affiliate of a Lender (excluding any Excluded Swap
Obligations), (b) all obligations under any Secured Treasury Management
Agreement between any Domestic Loan Party and any Lender or Affiliate of a
Lender and (c) all guarantees by any

 

- 21 -

 

Domestic Loan Party of obligations of any other Domestic Loan Party described in
preceding clause (a) or (b).

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Loan Party or any Restricted Subsidiary thereof (including the Equity
Interests of any such Subsidiary), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith, but excluding any Involuntary
Disposition. The term “Disposition” shall not include any issuance of Equity
Interests by the Parent.

 

“Disqualified Capital Stock” means Equity Interests that (a) require the payment
of any dividends (other than dividends payable solely in shares of Qualified
Capital Stock), (b) mature or are mandatorily redeemable or subject to mandatory
repurchase or redemption or repurchase at the option of the holders thereof, in
each case in whole or in part and whether upon the occurrence of any event,
pursuant to a sinking fund obligation on a fixed date or otherwise (including as
the result of a failure to maintain or achieve any financial performance
standards), prior to the date that is 91 days after the Latest Maturity Date
(other than (i) upon payment in full of the Obligations and termination of the
Commitments or (ii) upon an asset sale or change of control, provided, that any
payment required pursuant to this clause (ii) is contractually subordinated in
right of payment to the Obligations on terms reasonably satisfactory to the
Administrative Agent) or (c) are convertible or exchangeable, automatically or
at the option of any holder thereof, into any Indebtedness, Equity Interests or
other assets other than Qualified Capital Stock.

 

“Documentation Agent” means Mizuho Bank Ltd., in its capacity as a documentation
agent.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the Applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

 

“Domestic Guarantors” means (i) with respect to the Obligations of the Company,
(a) each Domestic Subsidiary of the Parent identified as a “Domestic Guarantor”
on the signature pages hereto, (b) the Parent, and (c) each other Person that
joins as a Domestic Guarantor pursuant to Section 7.12, (ii) with respect to the
Foreign Obligations, the Company and each Person described in subclauses (a),
(b) and (c) of preceding clause (i), and (iii) with respect to obligations under
any Secured Swap Contract between any Domestic Loan Party (other than the
Company) and any Lender or Affiliate of a Lender and obligations under any
Secured Treasury Management Agreement between any Domestic Loan Party (other
than the Company) and any

 

- 22 -

 

Lender or Affiliate of a Lender, the Company and each other Domestic Loan Party
not party to such Secured Swap Contract or Secured Treasury Management
Agreement, as the case may be.

 

“Domestic Loan Party” means the Company, the Parent and each of the other
Domestic Guarantors.

 

“Domestic Non-Loan Party” means each Domestic Subsidiary that is not a Domestic
Loan Party.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia and whose Equity
Interests are (x) held by a Person that is organized under the laws of any state
of the United States or the District of Columbia and (y) not held, directly or
indirectly, by a CFC or Foreign Holdco.

 

“Dutch Auction” means an auction (an “Auction”) conducted by the Parent or one
of its Subsidiaries in order to purchase Term Loans of any Class in accordance
with the following procedures or such other procedures as may be agreed to
between the Administrative Agent and the Company:

 

(a) Notice Procedures. In connection with an Auction, the Company will provide
notification to the Administrative Agent (for distribution to the applicable
Lenders) of the Term Loans that will be the subject of the Auction (an “Auction
Notice”). Each Auction Notice shall be in a form reasonably acceptable to the
Administrative Agent and shall contain (i) the total cash value of the bid, in a
minimum amount of $10,000,000 with minimum increments of $1,000,000 (the
“Auction Amount”), and (ii) the discount to par, which shall be a range (the
“Discount Range”) of percentages of the par principal amount of the Term Loans
at issue that represents the range of purchase prices that could be paid in the
Auction.

 

(b) Reply Procedures. In connection with any Auction, each applicable Lender
may, in its sole discretion, participate in such Auction and may provide the
Administrative Agent with a notice of participation (the “Return Bid”) which
shall be in a form reasonably acceptable to the Administrative Agent and shall
specify (i) a discount to par that must be expressed as a price (the “Reply
Discount”), which must be within the Discount Range, and (ii) a principal amount
of the applicable Loans which must be in increments of $5,000,000 (the “Reply
Amount”). A Lender may avoid the minimum increment amount condition solely when
submitting a Reply Amount equal to the Lender’s entire remaining amount of the
applicable Loans. Lenders may only submit one Return Bid per Auction. In
addition to the Return Bid, the participating Lender must execute and deliver,
to be held in escrow by the Administrative Agent, a form of assignment and
acceptance in a form reasonably acceptable to the Administrative Agent.

 

(c) Acceptance Procedures. Based on the Reply Discounts and Reply Amounts
received by the Administrative Agent, the Administrative Agent, in consultation
with the Company, will determine the applicable discount (the “Applicable
Discount”) for the Auction, which will be the lowest Reply Discount for which
the Parent or its Subsidiary, as applicable, can complete the Auction at the
Auction Amount; provided that, in the event that the Reply Amounts are
insufficient to allow the Parent or its Subsidiary,

 

- 23 -

 

as applicable, to complete a purchase of the entire Auction Amount (any such
Auction, a “Failed Auction”), the Parent or its Subsidiary shall either, at its
election, (i) withdraw the Auction or (ii) complete the Auction at an Applicable
Discount equal to the highest Reply Discount. The Parent or its Subsidiary, as
applicable, shall purchase the applicable Loans (or the respective portions
thereof) from each applicable Lender with a Reply Discount that is equal to or
greater than the Applicable Discount (“Qualifying Bids”) at the Applicable
Discount; provided that if the aggregate proceeds required to purchase all
applicable Loans subject to Qualifying Bids would exceed the Auction Amount for
such Auction, the Parent or its Subsidiary, as applicable, shall purchase such
Loans at the Applicable Discount ratably based on the principal amounts of such
Qualifying Bids (subject to rounding requirements specified by the
Administrative Agent). Each participating Lender will receive notice of a
Qualifying Bid as soon as reasonably practicable but in no case later than five
Business Days from the date the Return Bid was due.

 

(d) Additional Procedures. Once initiated by an Auction Notice, the Parent or
its Subsidiary, as applicable, may not withdraw an Auction other than a Failed
Auction. Furthermore, in connection with any Auction, upon submission by a
Lender of a Qualifying Bid, such Lender will be obligated to sell the entirety
or its allocable portion of the Reply Amount, as the case may be, at the
Applicable Discount.

 

“Effective Yield” means, as to any Loans of any Facility, the effective yield on
such Loans as reasonably determined by the Administrative Agent in consultation
with the Parent, taking into account the applicable interest rate margins, any
interest rate floors or similar devices and all fees, including upfront or
similar fees or original issue discount (amortized over the shorter of (x) the
life of such Loans and (y) the four years following the date of incurrence
thereof) payable generally to Lenders making such Loans, but excluding any
arrangement, structuring or other fees payable in connection therewith that are
not generally shared with the relevant Lenders and customary consent fees paid
generally to consenting Lenders. The Administrative Agent shall have no
liability to any Person with respect to such determination absent gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final non-appealable judgment.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii), (v) and (vi) (subject to such consents,
if any, as may be required under Section 11.06(b)(iii)).

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“English Security Documents” means (a) the English law governed share pledge in
relation to the shares in Financial Models Corporation Limited entered into or
to be entered into between the Designated Borrower 2, as company, and the
Administrative Agent; (b) the English

 

- 24 -

 

law governed debenture entered into or to be entered into among Financial Models
Corporation Limited, SS&C Solutions Limited and GlobeOp Financial Services
Limited, as chargors, and the Administrative Agent, and (c) each other English
law governed document or instrument which creates or evidences or which is
expressed to create or evidence any Lien granted or required to be granted
pursuant to Section 7.14.

 

“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent or any of its Restricted Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means, with respect to any Person, any of the shares of
capital stock of (or other ownership or profit interests in) such Person, any of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, any of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and any of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan (other
than an event for which the 30-day notice period is waived); (b) the withdrawal
of the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c)

 

- 25 -

 

a complete or partial withdrawal by a Loan Party or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate or the
treatment of a Pension Plan amendment as a termination under Section 4041(c) or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; or (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan.

 

“EU Treaty” means the Treaty on European Union.

 

“Euro” and “EUR” means the single currency of the Participating Member States
introduced in accordance with the provisions of Article 109(i)4 of the EU
Treaty.

 

“Eurocurrency Rate” means, with respect to an Interest Period for a Eurocurrency
Rate Loan, the rate per annum equal to (a) the London interbank offered rate as
administered by ICE Benchmark Administration (or any Person who takes over the
administration of such rate) for deposits in Dollars (or, in respect of
Revolving Loans or Letters of Credit denominated in an Alternative Currency,
such Alternative Currency) (as set forth on the Reuters LIBOR01 page or any
successor thereto or any other service selected by the Administrative Agent
which has been nominated by the ICE Benchmark Administration (or any successor)
as an authorized information vendor for the purpose of displaying such rates),
determined as of approximately 11:00 a.m. (London, England time) two Business
Days prior to the commencement of (or in the case of a Eurocurrency Rate Loan
denominated in Sterling, the first day of) such Interest Period for deposits in
Dollars (or, in respect of Revolving Loans or Letters of Credit denominated in
an Alternative Currency, such Alternative Currency) for delivery on the first
day of such Interest Period with a term equivalent to such Interest Period, or
(b) in the event the rate referenced in the preceding clause (a) does not appear
on such page or services or if such page or services shall cease to be
available, the rate per annum determined by the Administrative Agent to be the
rate at which it could borrow funds in Dollars (or, in respect of Revolving
Loans or Letters of Credit denominated in an Alternative Currency, such
Alternative Currency) for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurocurrency Rate Loan being
made, continued or converted and with a term equivalent to such Interest Period
would be offered by Deutsche Bank AG London Branch in the London interbank
Eurocurrency market; provided that (i) solely in the case of Term B-1 Loans and
Term B-2 Loans, the Eurocurrency Rate shall be no less than 0.75% per annum at
any time and (ii) in no event shall the Eurocurrency Rate be less than zero.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
definition of “Eurocurrency Rate”. Eurocurrency Rate Loans may be denominated in
Dollars or, in the case of Revolving Loans, in an Alternative Currency. All
Loans denominated in an Alternative Currency must be Eurocurrency Rate Loans.

 

“European Insolvency Regulation” means Council Regulation (EC) No. 1346/2000 on
Insolvency Proceedings, as amended from time to time.

 

“Event of Default” has the meaning specified in Section 9.01.

 

- 26 -

 

“Excess Cash Flow” means, with respect to any Excess Cash Flow Period, an
amount, not less than zero, equal to (a) the sum, without duplication, of (i)
Consolidated Net Income of the Parent and its Restricted Subsidiaries for such
fiscal year plus (ii) the amount of all non-cash charges (including
depreciation, amortization and deferred tax expense) deducted in arriving at
such Consolidated Net Income plus (iii) the aggregate net amount of non-cash
loss on Dispositions by the Parent and its Restricted Subsidiaries during such
fiscal year (other than sales of inventory in the ordinary course of business),
to the extent deducted in arriving at such Consolidated Net Income, minus (b)
without duplication (in each case, for the Parent and its Restricted
Subsidiaries on a consolidated basis):

 

(i) Capital Expenditures that are (A) actually made during such Excess Cash Flow
Period or (B) committed although not actually made during such Excess Cash Flow
Period, so long as such Capital Expenditures are actually made within six (6)
months after the end of such Excess Cash Flow Period, provided that (x) if any
Capital Expenditures are deducted from Excess Cash Flow pursuant to (B) above,
such amount shall be added to the Excess Cash Flow for the immediately
succeeding Excess Cash Flow Period if the expenditure is not actually made
within such six (6) month period and (y) no deduction shall be taken in the
immediately succeeding Excess Cash Flow Period when such amounts deducted
pursuant to clause (B) are spent;

 

(ii) Consolidated Scheduled Funded Debt Payments and, to the extent not
otherwise deducted from Consolidated Net Income, Consolidated Cash Taxes;

 

(iii) the aggregate amount of voluntary or mandatory permanent principal
payments or mandatory repurchases of Indebtedness for borrowed money of the
Parent and its Restricted Subsidiaries (excluding the Obligations and the
Revolving Commitments); provided, that (A) such prepayments or repurchases are
otherwise permitted hereunder, (B) if such Indebtedness consists of a revolving
line of credit, the commitments under such line of credit are permanently
reduced by the amount of such prepayment or repurchase, and (C) such prepayments
or repurchases are not made, directly or indirectly, using proceeds, payments or
any other amounts available from events or circumstances that were not included
in determining Consolidated Net Income during such period (including any
proceeds from Indebtedness);

 

(iv) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash during such period that are required to be made in
connection with any prepayment or satisfaction and discharge of Indebtedness to
the extent that the amount so prepaid, satisfied or discharged is not deducted
from Consolidated Net Income for purposes of calculating Excess Cash Flow;

 

(v) cash payments made in satisfaction of non-current liabilities (excluding
payments of Indebtedness for borrowed money) not made, directly or indirectly,
using proceeds, payments or any other amounts available from events or
circumstances that were not included in determining Consolidated Net Income
during such period;

 

- 27 -

 

(vi) to the extent not deducted in arriving at Consolidated Net Income, cash
fees and expenses incurred in connection with the Transaction (including, for
the avoidance of doubt, cash fees and expenses incurred under this Agreement and
debt issuances in connection with the Target Acquisition) or, to the extent
permitted hereunder, any Investment permitted under Section 8.02, an issuance of
Equity Interests or issuance of Indebtedness (whether or not consummated);

 

(vii) the aggregate amount of expenditures actually made in cash during such
period (including expenditures for payment of financing fees) to the extent such
expenditures are not expensed during such period (provided that any expensing of
such expenditures in a future Excess Cash Flow Period shall be added back to the
Excess Cash Flow for such period);

 

(viii) cash from operations used or to be used to consummate a Permitted
Acquisition or Investments permitted under Section 8.02 (if such Permitted
Acquisition or Investments have been consummated prior to the date on which a
prepayment of Loans would be required pursuant to Section 2.05(b)(iii) with
respect to such fiscal year period); provided, however, that if any amount is
deducted from Excess Cash Flow pursuant to this clause (viii) with respect to a
fiscal year as a result of a Permitted Acquisition or Investment that has been
committed to be consummated but not yet actually consummated at the time of such
deduction (the amount of such cash being the “Relevant Deduction Amount”) then
for the avoidance of doubt, such amount shall not be deducted from Excess Cash
Flow pursuant to this clause (viii) as a result of such Permitted Acquisition or
Investment, as the case may be, being actually consummated for the Relevant
Deduction Amount;

 

(ix) the amount of cash payments made in respect of pensions and other
post-employment benefits in such period to the extent not deducted in arriving
at such Consolidated Net Income;

 

(x) cash expenditures in respect of Swap Contracts during such fiscal year to
the extent they exceed the amount of expenditures expensed in determining
Consolidated Net Income for such period;

 

(xi) the aggregate principal amount of all mandatory prepayments of the Term
Facilities made during such Excess Cash Flow Period pursuant to Section
2.05(b)(iv) or (vi), or reinvestments of Net Cash Proceeds in lieu thereof, to
the extent that the applicable Net Cash Proceeds were taken into account in
calculating Consolidated Net Income for such Excess Cash Flow Period;

 

(xii) the amount representing accrued expenses for cash payment (including with
respect to retirement plan obligations) that are not paid in cash in such Excess
Cash Flow Period, provided that such amounts will be added to Excess Cash Flow
for the following fiscal year to the extent not paid in cash within six (6)
months after the end of such Excess Cash Flow Period (and no future deduction
shall be made for purposes of this definition when such amounts are paid in cash
in any future period);

 

- 28 -

 

(xiii) net non-cash gains and credits to the extent included in arriving at
Consolidated Net Income;

 

(xiv) the amount of Restricted Payments made in cash during such period pursuant
to Section 8.06(c); plus/minus

 

(c) decreases/increases, as applicable, in Net Working Capital.

 

“Excess Cash Flow Period” means any fiscal year of the Company, commencing with
the fiscal year ending on or about December 31, 2015.

 

“Excess Foreign Entity Stock” has the meaning set forth in the definition of
“Excluded Property”.

 

“Excluded Property” means, (a) with respect to any Loan Party, any owned or
leased real property, (b) with respect to any Domestic Loan Party, any personal
property that either (i) the attachment or perfection of a Lien thereon is not
governed by the UCC or (ii) a Lien thereon is not effected by appropriate
evidence of such Lien being filed in either the United States Copyright Office
or the United States Patent and Trademark Office, (c) with respect to any
Collateral securing the Direct U.S. Loan Party Obligations, all Equity Interests
and CPECs in excess of 65% of any First Tier Foreign Subsidiary or Foreign
Holdco (and any Equity Interests or CPECs in any such First Tier Foreign
Subsidiary or Foreign Holdco shall be referred to herein as “Excess Foreign
Entity Stock”), (d) with respect to any Loan Party, any property which is
subject to a Lien of the type described in Section 8.01(i) pursuant to documents
which prohibit such Loan Party from granting any other Liens in such property to
secure the Obligations (or the relevant portion thereof, as applicable), (e)
with respect to any Loan Party, any General Intangible (as defined in the UCC),
permit, lease, license, contract or other Instrument (as defined in the UCC) of
such Loan Party to the extent that the grant of a security interest in such
General Intangible, permit, lease, license, contract or other Instrument in the
manner contemplated by the Collateral Documents, under the terms thereof or
under applicable Law, is prohibited and would result in the termination thereof
or give the other parties thereto the right to terminate, accelerate or
otherwise alter such Loan Party’s rights, titles and interests thereunder
(including upon the giving of notice or the lapse of time or both); provided
that (i) any such limitation described in this clause (e) on the security
interests granted hereunder shall only apply to the extent that any such
prohibition could not be rendered ineffective pursuant to the UCC or any other
applicable Law or principles of equity and (ii) in the event of the termination
or elimination of any such prohibition or the requirement for any consent
contained in any applicable Law, General Intangible, permit, lease, license,
contract or other Instrument, to the extent sufficient to permit any such item
to become Collateral, or upon the granting of any such consent, or waiving or
terminating any requirement for such consent, a security interest in such
General Intangible, permit, lease, license, contract or other Instrument shall
be automatically and simultaneously granted hereunder and shall be included as
Collateral, (f) with respect to any Loan Party, any motor vehicles, (g) with
respect to any Loan Party, any assets of any Subsidiary of the Parent that is
subject to regulatory capital or similar requirements to the extent that the
provision of such security or similar interest would result in an increase to
such regulatory capital or similar requirement or other administrative burden,
in each case which is disproportionate

 

- 29 -

 

to the benefit obtained by the Lenders and the other holders of the applicable
Obligations (it being acknowledged and agreed that, as of the Closing Date, (x)
the burden of obtaining guarantees and security for the Foreign Obligations from
the Parent’s existing Subsidiaries organized in the Republic of Ireland and from
GlobeOp Markets Limited, Prime Management Limited, GlobeOp Financial Services
(Cayman) Limited and SS&C GlobeOp (Luxembourg) S.à r.l., in each case,
disproportionately exceeds the benefit obtained by the holders of the Foreign
Obligations and (y) the burden of obtaining guarantees and security for the
Direct U.S. Loan Party Obligations and the Foreign Obligations from Second
Street Securities, Inc. disproportionately exceeds the benefit obtained by the
holders of the Direct U.S. Loan Party Obligations and the Foreign Obligations),
(h) any assets of any Unrestricted Subsidiary and (i) with respect to any Loan
Party, Margin Stock. Other assets shall be deemed to be “Excluded Property” if
the Administrative Agent and the Company agree in writing that the cost, burden
or consequences (including adverse tax consequences) of obtaining or perfecting
a security interest in such assets is excessive in relation to the value of such
assets as Collateral.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the Guaranty of such Guarantor becomes effective with respect to such
related Swap Obligation.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of a Borrower hereunder, (a) Taxes imposed on or measured by
its overall net income (however denominated), and franchise Taxes imposed on it
(in lieu of net income Taxes), (i) by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located or (ii) by any jurisdiction as a result
of a present or former connection between such recipient and the jurisdiction
imposing such Tax (or any political subdivision thereof), other than any such
connection arising solely from such recipient having executed, delivered or
performed its obligations, received a payment under, received a perfected
security interest under, engaged in any other transaction contemplated by, or
enforced, this Agreement or any other Loan Document, (b) any branch profits
Taxes imposed by the United States or any similar Tax imposed by any other
jurisdiction in which such Borrower is located, (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Company under
Section 11.13), any withholding Tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change of Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from such Borrower with respect to
such withholding Tax pursuant to Section 3.01(a), and (d) any withholding Taxes
imposed under FATCA.

 

- 30 -

 

“Existing Company Credit Agreement” means that certain Credit Agreement, dated
as of December 14, 2012, among the Company and the Designated Borrower 2, as the
Borrowers, the Parent, as the Parent, certain Subsidiaries of the Parent
identified therein, as Guarantors, Deutsche Bank AG New York Branch, as
Administrative Agent, Swing Line Lender and L/C Issuer, and the other Lenders
party thereto from time to time, as such agreement has been amended, modified
and supplemented from time to time prior to the date hereof.

 

“Existing Target Credit Agreement” means that certain Amended and Restated
Credit Agreement, dated as of June 12, 2013, among the Target, J.P. Morgan Chase
Bank, N.A., as Administrative Agent, and the Lenders party thereto from time to
time, as such agreement has been amended, modified and supplemented from time to
time prior to the date hereof.

 

“Existing Term Loan Tranche” has the meaning set forth in Section 2.18(a).

 

“Existing Revolver Tranche” has the meaning set forth in Section 2.18(b).

 

“Extended Revolving Commitments” has the meaning set forth in Section 2.18(b).

 

“Extended Revolving Loans” means one or more Classes of revolving credit loans
that result from an Extension Amendment.

 

“Extended Term Loans” has the meaning set forth in Section 2.18(a).

 

“Extending Revolving Lender” has the meaning set forth in Section 2.18(c).

 

“Extending Term Lender” has the meaning set forth in Section 2.18(c).

 

“Extension” means the establishment of an Extension Series by amending a Loan or
Commitment pursuant to the terms of Section 2.18 and the applicable Extension
Amendment.

 

“Extension Amendment” has the meaning set forth in Section 2.18(d).

 

“Extension Election” has the meaning set forth in Section 2.18(c).

 

“Extension Request” means any Term Loan Extension Request or a Revolver
Extension Request, as the case may be.

 

“Extension Series” means any Term Loan Extension Series or a Revolver Extension
Series, as the case may be.

 

“Extraordinary Receipt” means the receipt by the Parent or its Restricted
Subsidiaries of any casualty insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace, restore or repair, or compensate for the loss
of, such equipment, fixed assets or real property; provided, however, that an
Extraordinary Receipt shall not include cash receipts from proceeds of
insurance, condemnation awards (or payments in lieu thereof) or indemnity
payments to the extent that such proceeds, awards or payments (a) in respect of
loss or damage to equipment, fixed assets or real property are applied (or in
respect of which expenditures were previously incurred) to replace or repair the
equipment, fixed assets or real property in respect of which such proceeds were

 

- 31 -

 

received or reinvested in operating assets in accordance with the terms of
Section 2.05(b)(vi) or (b) are received by any Person in respect of any third
party claim against such Person and applied to pay (or to reimburse such Person
for its prior payment of) such claim and the costs and expenses of such Person
with respect thereto.

 

“Facility” means any Term Facility, the Revolving Facility, any Class of
Extended Revolving Commitments and/or any Class of Refinancing Revolving
Commitments, as the context may require.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 14714(b)(1) of the Internal Revenue
Code and any intergovernmental agreements (and related legislation or official
administrative guidance) implementing the foregoing.

 

“FCPA” has the meaning set forth in Section 6.22(a).

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) of the quotations for
such day on such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by the Administrative
Agent, as determined by the Administrative Agent; provided, further, that if the
Federal Funds Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

 

“Fee Letter” means that certain fee letter dated as of February 2, 2015,
originally by and among Deutsche Bank AG New York Branch, Deutsche Bank AG
Cayman Islands Branch, Deutsche Bank Securities Inc., Morgan Stanley Senior
Funding, Inc. and the Company, as amended, restated, supplemented and otherwise
modified from time to time.

 

“First Tier Foreign Subsidiary” means each Foreign Subsidiary that is owned, in
whole or in part, directly by one or more Domestic Loan Parties.

 

“Foreign Collateral Documents” means any Collateral Document that secures only
the Foreign Obligations.

 

- 32 -

 

“Foreign Guarantors” means (i) with respect to the Foreign Obligations of the
Designated Borrowers, (A) each Foreign Subsidiary and each Foreign Holdco of the
Parent identified as a “Foreign Guarantor” on the signature pages hereto and (B)
each Person that joins as a Foreign Guarantor pursuant to Section 7.12, and (ii)
with respect to obligations under any Secured Swap Contract between any Foreign
Loan Party (other than the Designated Borrowers) and any Lender or Affiliate of
a Lender and obligations under any Secured Treasury Management Agreement between
any Foreign Loan Party (other than the Designated Borrowers) and any Lender or
Affiliate of a Lender, the Designated Borrowers and each other Foreign Loan
Party not party to such Secured Swap Contract or Secured Treasury Management
Agreement, as the case may be. For the avoidance of doubt, each Designated
Borrower shall be a Foreign Guarantor of the Foreign Obligations of the other
Designated Borrower.

 

“Foreign Holdco” means a Domestic Subsidiary substantially all of the assets of
which are Equity Interests in or Indebtedness of one or more CFCs or Foreign
Holdcos.

 

“Foreign Lender” means, for any Borrower, any Lender that is organized under the
Laws of a jurisdiction other than that in which such Borrower is resident for
tax purposes (including such a Lender when acting in the capacity of L/C
Issuer). For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Loan Party” means each of the Designated Borrowers and each of the
Foreign Guarantors.

 

“Foreign Non-Loan Party” means each Foreign Subsidiary that is not a Foreign
Loan Party.

 

“Foreign Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, the Designated Borrowers and any Foreign
Guarantor arising under any Loan Document or otherwise with respect to the Term
A-1 Loans, the Term A-2 Loans and the Term B-2 Loans, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against the Designated Borrowers or any
Foreign Guarantor of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include (a)
all obligations under any Secured Swap Contract between any Foreign Loan Party
and any Lender or Affiliate of a Lender (excluding any Excluded Swap
Obligations), (b) all obligations under any Secured Treasury Management
Agreement between any Foreign Loan Party and any Lender or Affiliate of a Lender
and (c) all guarantees by any Foreign Loan Party of obligations of any other
Foreign Loan Party described in preceding clause (a) or (b).

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

- 33 -

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the L/C Issuers, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funded Debt” of any Person means Indebtedness for borrowed money of such Person
that by its terms matures more than one (1) year after the date of its creation
or matures within one (1) year from any date of determination but is renewable
or extendible, at the option of such Person, to a date more than one (1) year
after such date or arises under a revolving credit or similar agreement that
obligates the lender or lenders to extend credit during a period of more than
one (1) year after such date.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if

 

- 34 -

 

not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

 

“Guarantor” means each Domestic Guarantor and each Foreign Guarantor; provided,
that in no event shall a CFC or Foreign Holdco ever be, or be required to be, a
Guarantor of any Direct U.S. Loan Party Obligations.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV.

 

“Guaranty and Security Principles” means the Guaranty and Security Principles
set forth on Exhibit 1.10.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Honor Date” has the meaning set forth in Section 2.03(c).

 

“Immaterial Subsidiary” means, on any date, any Restricted Subsidiary of the
Parent (other than the Borrowers) that (i) does not have assets (together with
the assets of all other Immaterial Subsidiaries) in excess of 3.0% of
Consolidated Total Assets as of the date of the most recent audited financial
statements delivered pursuant to Section 7.01 prior to such date, (ii) does not
contribute (together with the assets of all other Immaterial Subsidiaries) in
excess of 3.0% of Consolidated EBITDA as of the date of the most recent
financial statements delivered pursuant to Section 7.01 prior to such date and
(iii) has been designated as such by the Company in a written notice delivered
to the Administrative Agent (other than any such Subsidiary as to which the
Company has revoked such designation by written notice to the Administrative
Agent); provided, that if (x) the aggregate assets of Immaterial Subsidiaries at
any time exceeds 8.0% of Consolidated Total Assets or (y) the Immaterial
Subsidiaries, in the aggregate, contribute in excess of 8.0% of Consolidated
EBITDA, in each case, as of the date of the most recent financial statements
delivered pursuant to Section 7.01 prior to such date, the Company shall revoke
the designation of one or more Subsidiaries as “Immaterial Subsidiaries” such
that, after giving effect to such revocation, (A) the aggregate assets of
Immaterial Subsidiaries shall be less than 8.0% of Consolidated Total Assets and
(B) the contribution of Immaterial Subsidiaries shall be less than 8.0% of
Consolidated EBITDA, in each case, as of the date of the most recent financial
statements delivered pursuant to Section 7.01 prior to such date.

 

“Incremental Series” means all Incremental Term Loans and Incremental Term Loan
Commitments that are established as a separate Class of Term Loans or Term
Commitments (as applicable) pursuant to the same Commitment Increase Amendment
(or any subsequent Commitment Increase Amendment to the extent such Commitment
Increase Amendment expressly provides that the Incremental Term Loans or
Incremental Term Loan Commitments as

 

- 35 -

 

provided for therein are intended to be part of any previously established
Incremental Series) and that provide for the same maturity, Effective Yield
(other than, for this purpose, any original issue discount or upfront fees), if
applicable, and amortization schedule.

 

“Incremental Term Loan” has the meaning provided in Section 2.01(c).

 

“Incremental Term Loan Agreement” means, with respect to an Incremental Term
Loan, a joinder agreement in substantially the form of Exhibit 1.01(a) or such
other form as is satisfactory to the Administrative Agent and the Company, in
each case as executed by the Loan Parties, one or more Lender(s) providing an
Incremental Term Loan Commitment and the Administrative Agent.

 

“Incremental Term Loan Commitment” means, as to any Lender, its obligation to
make its portion of an Incremental Term Loan to the Company pursuant to
Section 2.01(c) in the principal amount set forth in the applicable Incremental
Term Loan Agreement.

 

“Incremental Term Loan Facility” means, at any time, (a) on or prior to the
closing date under an Incremental Term Loan Agreement, the aggregate amount of
the Incremental Term Loan Commitments set forth in such Incremental Term Loan
Agreement at such time and (b) thereafter, the aggregate principal amount of the
Incremental Term Loans of all Lenders made pursuant to such Incremental Term
Loan Commitments at such time.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b) the maximum amount available to be drawn under letters of credit (including
standby and commercial letters of credit), bankers’ acceptances, bank guaranties
and similar instruments and unreimbursed obligations under surety bonds;

 

(c) the Swap Termination Value of any Swap Contract;

 

(d) all obligations of such Person to pay the deferred purchase price of
property or services (including non-contingent earn-out payments and other
non-contingent deferred payments but excluding contingent earn-out payments,
other contingent deferred payments and trade accounts payable in the ordinary
course of business);

 

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f) all Attributable Indebtedness of such Person;

 

- 36 -

 

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Disqualified Capital Stock, valued,
in the case of a redeemable preferred interest, at the greater of its voluntary
or involuntary liquidation preference plus accrued and unpaid dividends; and

 

(h) all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than (i) a joint venture
that is itself a corporation or limited liability company or (ii) a similar
limited liability entity organized under the laws of a jurisdiction other than
the United States or a state thereof) in which such Person is a general partner
or a joint venturer, unless such Indebtedness is expressly made non-recourse to
such Person by contract or operation of law. The amount of any net obligation
under any Swap Contract on any date shall be deemed to be the Swap Termination
Value thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) of this definition, Other Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Intercreditor Agreement” means, with respect to any Permitted First Priority
Refinancing Debt, Permitted Junior Priority Refinancing Debt, an intercreditor
agreement between the Administrative Agent and the agent, trustee or other
representative on behalf of the holders of such Indebtedness, in each case in
form and substance satisfactory to the Administrative Agent.

 

“Interest Payment Date” means (a) as to any Eurocurrency Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurocurrency Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan, the last
Business Day of each March, June, September and December and the Maturity Date
of the Facility under which such Loan was made.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter (or a period of less than one month thereafter, if
acceptable to the Administrative Agent in its sole discretion), as selected by
the Company in its Loan Notice consistent with the requirements of Section
2.02(a) or otherwise acceptable to the Administrative Agent); provided that:

 

- 37 -

 

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;

 

(iii) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made; and

 

(iv) the initial Interest Period with respect to the Term A-1 Loans, Term A-2
Loans, Term B-1 Loans and Term B-2 Loans shall commence on the Closing Date and
end on the last Business Day of the calendar month in which the Closing Date
occurs.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, or (c) an Acquisition. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment, less (except in the case of (x) Investments made using the Available
Amount pursuant to Section 8.02(s) and (y) any amounts that increase the
Available Amount pursuant to clause (e) of the definition thereof) any amount
repaid, returned, distributed or otherwise received in respect of any
Investment, in each case, in cash.

 

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Parent or
any of its Restricted Subsidiaries.

 

“IP Rights” has the meaning specified in Section 6.17.

 

“Irish Security Documents” means the Irish law governed share mortgage in
relation to the shares in SS&C Technologies Ireland Limited entered into or to
be entered into between the Lux Intermediate Holdco, as chargor, and the
Administrative Agent and (b) each other Irish law governed document or
instrument which creates or evidences or which is expressed to create or
evidence any Lien granted or required to be granted pursuant to Section 7.14.

 

“IRS” means the United States Internal Revenue Service.

 

- 38 -

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Applicable L/C Issuer and the Company (or any Restricted Subsidiary)
or in favor of the Applicable L/C Issuer and relating to such Letter of Credit.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 7.12 executed and delivered by a Domestic Subsidiary in accordance with
the provisions of Section 7.12.

 

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage. All L/C Advances shall be denominated in Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans. All L/C Borrowings shall be
denominated in Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means each of DBNY and Morgan Stanley Bank, N.A. in their capacity
as an issuer of Letters of Credit hereunder, or any successor issuer of Letters
of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Extended Revolving Commitments, Refinancing
Revolving Commitments, Incremental Term Loan Commitments, Extended Term Loans,
Incremental Term Loans, Refinancing Term Loans, Replacement Term Loans and
Refinancing Term Commitments, in each case as extended in accordance with this
Agreement from time to time.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any

 

- 39 -

 

Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, authorizations and permits of, any Governmental Authority, in each case
having the force of law.

 

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and permitted assigns.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate.

 

“Letter of Credit” means any standby letter of credit issued hereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the Applicable L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is thirty days prior to
the Revolving Loan Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $25,000,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).

 

“Limited Condition Acquisition” means any Permitted Acquisition which the
Company or any of its Restricted Subsidiaries is contractually committed to
consummate, the consummation of which is not conditioned on the availability of,
or on obtaining, third party financing.

 

“Loan” means (i) each Revolving Loan, each Term B-1 Loan, each Incremental Term
Loan, each Extended Term Loan, each Extended Revolving Loan, each Refinancing
Term Loan, each Refinancing Revolving Loan and each Replacement Term Loan
representing an extension of credit to the Company and (ii) each Term A-1 Loan,
each Term A-2 Loan, each Term B-2

 

- 40 -

 

Loan, each Extended Term Loan and each Refinancing Term Loan representing an
extension of credit to a Designated Borrower.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, each Collateral Document, each Incremental Term Loan
Agreement, each Extension Amendment, each Refinancing Amendment, the
Re-Allocation Agreement, the Security Trust Deed and any Intercreditor
Agreement.

 

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans or Term Loans
under a given Facility, (b) a conversion of Loans under a given Facility from
one Type to the other, or (c) a continuation of Eurocurrency Rate Loans under a
given Facility, in each case pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit 2.02.

 

“Loan Parties” means, collectively, the Domestic Loan Parties and the Foreign
Loan Parties.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Lux Intermediate Holdco” means SS&C European Holdings S.a.r.L., a société à
responsabilité limitée organized under the laws of Luxembourg having its
registered office at 5, rue Guillaume Kroll, L-1882 Luxembourg and registered
with the Luxembourg Register of Commerce and Companies under number B173925.

 

“Lux Security Documents” means each of (a) the Lux SS&C Technologies Holdings
Europe Share Pledge Agreement, (b) the Lux SS&C European Holdings Share Pledge
Agreement, (c) the Lux SS&C Technologies Holdings Europe CPECs Pledge Agreement,
(d) the Lux SS&C European Holdings CEPCs Pledge Agreement and (e) each other
Luxembourg law governed document or instrument which creates or evidences or
which is expressed to create or evidence any Lien granted or required to be
granted pursuant to Section 7.14.

 

“Lux SS&C European Holdings Share Pledge Agreement” means the Luxembourg law
governed share pledge agreement between the Company, as pledgor, and the
Administrative Agent.

 

“Lux SS&C European Holdings CPECs Pledge Agreement” means the Luxembourg law
governed CPECs pledge agreement between the Company, as pledgor, and the
Administrative Agent, in the presence of Lux Intermediate Holdco as Company.

 

“Lux SS&C Technologies Holdings Europe Share Pledge Agreement” means the
Luxembourg law governed share pledge agreement between Lux Intermediate Holdco,
as pledgor, and the Administrative Agent, in the presence of the Designated
Borrower 2 as Company, securing the Foreign Obligations.

 

- 41 -

 

“Lux SS&C Technologies Holdings Europe CPECs Pledge Agreement” means the
Luxembourg law governed CPECs pledge agreement between Lux Intermediate Holdco,
as pledgor, and the Administrative Agent, in the presence of the Designated
Borrower 2 as Company, securing the Foreign Obligations.

 

“Luxembourg Company Law” means the Luxembourg law dated August 10, 1915 on
commercial companies, as amended.

 

“Luxembourg Guarantor” means any Guarantor incorporated under the laws of the
Grand Duchy of Luxembourg.

 

“Margin Stock” has the meaning specified in Section 6.14(b).

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent), or financial condition of the Parent and its Restricted
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under the Loan Documents or
of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

 

“Maturity Date” means (a) as to the Revolving Loans and Letters of Credit (and
the related L/C Obligations), the fifth anniversary of the Closing Date (the
“Revolving Loan Maturity Date”), (b) as to the Term A-1 Loans, the fifth
anniversary of the Closing Date, (c) as to the Term A-2 Loans, the fifth
anniversary of the Closing Date, (d) as to the Term B-1 Loans, the seventh
anniversary of the Closing Date, (e) as to the Term B-2 Loans, the seventh
anniversary of the Closing Date, (f) as to an Incremental Term Loan, the final
maturity date for such Incremental Term Loan as set forth in the applicable
Incremental Term Loan Agreement, (g) as to any Extended Term Loans or Extended
Revolving Loans, the final maturity date therefor as set forth in the applicable
Extension Amendment and (h) as to any Refinancing Term Loans or Refinancing
Revolving Loans, the final maturity date therefor as set forth in the applicable
Refinancing Amendment; provided, however, that, in each case, if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

 

“Merger” means the merger of MergerCo. with and into Target (with Target to be
the surviving corporation of such merger) in accordance with the Merger
Agreement.

 

“Merger Agreement” means that certain Agreement and Plan of Merger, dated as of
February 2, 2015, among the Target, the Parent and MergerCo. (including all
exhibits and disclosure schedules thereto, and as amended, supplemented or
modified from time to time).

 

“Merger Agreement Representations” means the representations made by (or
relating to) the Target and/or any of its Subsidiaries in the Merger Agreement
as are material to the interests of the Lenders, but only to the extent that the
Company has the right (or the Company’s applicable affiliate has the right) to
terminate the Company’s (or the Company’s affiliate’s)

 

- 42 -

 

obligations (or to refuse to consummate the Target Acquisition) under the Merger
Agreement as a result of a breach of such representations.

 

“MergerCo.” means Arbor Acquisition Company, Inc., a Delaware corporation and a
Wholly-Owned Subsidiary.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Net Cash Proceeds” means:

 

(a) with respect to any Disposition by the Parent or any of its Restricted
Subsidiaries, or any Extraordinary Receipt received or paid to the account of
the Parent or any of its Restricted Subsidiaries, the excess, if any, of (i) the
sum of cash and Cash Equivalents received in connection with such transaction
(including any cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) the principal amount of any
Indebtedness that is secured by the applicable asset (other than a Lien that
ranks pari passu with or is subordinated to the Liens securing the Obligations
or any portion thereof) and that is required to be repaid in connection with
such transaction (other than Indebtedness under the Loan Documents), (B) the
out-of-pocket expenses incurred by the Parent or such Restricted Subsidiary in
connection with such transaction (including attorneys’ fees, accountants’ fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
other customary expenses and brokerage, consultant and other customary fees
actually incurred in connection therewith), (C) income taxes reasonably
estimated to be actually payable within two (2) years of the date of the
relevant transaction as a result of any gain recognized in connection therewith
and any repatriation costs associated with receipt by any Domestic Loan Party of
such proceeds, (D) any costs associated with unwinding any related Swap Contract
in connection with such transaction, and (E) any reserve for adjustment in
respect of (x) the sale price of such asset or assets established in accordance
with GAAP and (y) any liabilities associated with such asset or assets and
retained by the Parent or any Restricted Subsidiary after such sale or other
disposition thereof, including, without limitation, pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction; provided that “Net Cash Proceeds” shall include, without
limitation, any cash or Cash Equivalents received (i) upon the Disposition of
any non-cash consideration received by the Parent or any Restricted Subsidiary
in any such Disposition and (ii) upon the reversal (without the satisfaction of
any applicable liabilities in cash in a corresponding amount) of any

 

- 43 -

 

reserve described in sub-clause (E) or, if such liabilities have not been
satisfied in cash and such reserve not reversed within two (2) years of the date
of the relevant transaction;

 

(b) with respect to the incurrence or issuance of any Indebtedness by the Parent
or any of its Restricted Subsidiaries, the excess of (i) the sum of the cash
received in connection with such incurrence or issuance or in connection with
unwinding any related Swap Contract in connection therewith over (ii) the
investment banking fees, underwriting or closing discounts, fees and
commissions, taxes reasonably estimated to be actually payable within two (2)
years of the date of such incurrence or issuance and other out-of-pocket
expenses and other customary expenses incurred by the Parent or such Restricted
Subsidiary in connection with such incurrence or issuance and any costs
associated with unwinding any related Swap Contract in connection therewith; and

 

(c) with respect to the issuance of any Equity Interests by the Parent or any
Restricted Subsidiary, the excess of (i) the sum of the cash and Cash
Equivalents received in connection with such issuance or in connection with
unwinding any related Swap Contract in connection therewith over (ii) the
investment banking fees, underwriting discounts and commissions, and other
out-of-pocket expenses, and other customary expenses incurred by the Parent or
such Restricted Subsidiary in connection with such issuance and any costs
associated with unwinding any related Swap Contract in connection therewith.

 

“Net Working Capital” means, with respect to any Person and its Restricted
Subsidiaries on a consolidated basis, Consolidated Current Assets minus
Consolidated Current Liabilities.

 

“Non-Consenting Lender” has the meaning specified in Section 11.13(a).

 

“Non-Loan Party” means any Subsidiary of the Parent that is not a Loan Party.

 

“Note” means a Term A-1 Note, a Term A-2 Note, a Term B-1 Note, a Term B-2 Note
or a Revolving Note, as the context may require.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit (including the Direct
U.S. Loan Party Obligations and the Foreign Obligations), whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include (a)
all obligations under any Secured Swap Contract between any Loan Party and any
Lender or Affiliate of a Lender (excluding any Excluded Swap Obligations) and
(b) all obligations under any Secured Treasury Management Agreement between any
Loan Party and any Lender or Affiliate of a Lender.

 

- 44 -

 

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Applicable Indebtedness” has the meaning set forth in Section
2.05(b)(iv).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar taxes, charges or similar levies
arising from any payment made hereunder or under any other Loan Document or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, excluding any such Tax imposed on an
assignment (other than an assignment pursuant to a request by the Company under
Section 11.13) of any interest in any Loan or Commitment hereunder (an
“Assignment Tax”), but only to the extent such Assignment Tax is imposed as a
result of a present or former connection between the assignor and/or assignee
and the taxing jurisdiction (other than any connection arising solely from such
assignor and/or assignee having executed, delivered, become a party to,
performed its obligations under, received payments, received a perfected
security interest under, engaged in any other transaction pursuant to, and/or
enforced any Loan Documents).

 

“Outstanding Amount” means (a) with respect to any Loans on any date, the Dollar
Equivalent of the aggregate outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments of any Loans occurring on
such date; and (b) with respect to any L/C Obligations on any date, the Dollar
Equivalent of the amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by the Company of Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the Applicable L/C Issuer, as the case
may be, in accordance with banking industry rules on interbank compensation, and
(b) with respect to any amount denominated in an Alternative Currency, the rate
of interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of DBNY in the applicable offshore interbank market for such currency
to major banks in such interbank market.

 

- 45 -

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue
Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Loan Party and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Internal Revenue Code.

 

“Permitted Acquisition” means (i) an Investment consisting of an Acquisition by
the Parent or any of its Restricted Subsidiaries, provided that (a) the property
acquired (or the property of the Person acquired) in such Acquisition complies
with Section 8.07, (b) in the case of an Acquisition of the Equity Interests of
another Person, the board of directors (or other comparable governing body) of
such other Person shall have duly approved such Acquisition, (c) the
representations and warranties made by the Loan Parties in each Loan Document
shall be true and correct in all material respects at and as if made as of the
date of such Acquisition (after giving effect thereto) except to the extent such
representations and warranties expressly relate to an earlier date, (d) no
Default exists or would result therefrom, (e) if the Person acquired is or
becomes a Domestic Subsidiary of the Company, it shall (to the extent required
by Section 7.12) guarantee all of the Obligations and otherwise satisfy the
requirements of Section 7.12 and Section 7.14 within the timeframes provided
therein, and (f) if the Person acquired is or becomes a Restricted Subsidiary of
Lux Intermediate Holdco, it shall (to the extent required by Section 7.12)
guarantee the Foreign Obligations and otherwise satisfy the requirements of
Section 7.12 and Section 7.14 within the timeframes provided therein; provided
that the requirements of clauses (c) and (d) above shall be subject to Sections
1.12 and 2.01(g) in the case of a Limited Condition Acquisition, and (ii) the
Target Acquisition.

 

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by the Company in the form of one or more series of senior secured
notes ranking pari passu with the liens securing the Facilities (other than the
Term A-1 Loans, the Term A-2 Loans or the Term B-2 Loans, or any Refinancing
Term Loans, Extended Term Loans or Replacement Term Loans incurred by any
Designated Borrower with respect thereto); provided that (i) such Indebtedness
will be subject to the terms of an Intercreditor Agreement and (ii) such
Indebtedness constitutes

 

- 46 -

 

Credit Agreement Refinancing Indebtedness. Permitted First Priority Refinancing
Debt will include any Registered Equivalent Notes issued in exchange therefor.

 

“Permitted Holders” means (i) William C. Stone and his spouse and the members of
his immediate family and (ii) any estate, trust, corporation, partnership or
other entity, the beneficiaries, stockholders, partners, owners or Persons
holding a controlling interest of which consist solely of one or more Persons
referred to in the immediately preceding clause (i).

 

“Permitted Intercompany Investments” means (a) any Investment by any Loan Party
in any other Loan Party; provided that the aggregate outstanding principal
amount of all Investments made by Domestic Loan Parties in Foreign Loan Parties
under this clause (a) (exclusive of Investments made in any Designated Borrower
at any time in order to repay outstanding Foreign Obligations of any Designated
Borrower (provided that the proceeds of any such Investment are actually
utilized to repay Foreign Obligations within 90 days from the date of such
Investment), in each case, in an amount not exceeding the funding requirement
therefor), together with, without duplication, the aggregate outstanding
principal amount of all Indebtedness of Foreign Loan Parties guaranteed by
Domestic Loan Parties pursuant to (and in reliance on) Section 8.03 (other than
the Loans), shall not exceed $400,000,000 at any time; (b) any Investment by any
Domestic Non-Loan Party in any Domestic Loan Party; (c) any Investment by any
Domestic Non-Loan Party in any other Domestic Non-Loan Party; (d) any Investment
by any Foreign Loan Party (including the Designated Borrowers) in any other
Foreign Loan Party; (e) any Investment by any Foreign Non-Loan Party in any
Foreign Loan Party; (f) any Investment by any Foreign Non-Loan Party in any
other Foreign Non-Loan Party; and (g) any Investment (i) by any Foreign Loan
Party in any Non-Loan Party and (ii) by any Domestic Loan Party in any Non-Loan
Party; provided that the aggregate outstanding principal amount of all
Investments under this clause (g) (exclusive of Investments made by any Foreign
Loan Party with the proceeds of an Investment made by a Domestic Loan Party,
directly or indirectly, in such Foreign Loan Party, to the extent made in
compliance with clause (a) above), together with, without duplication, the
aggregate outstanding principal amount of all Indebtedness of Non-Loan Parties
guaranteed by Loan Parties pursuant to (and in reliance on) Section 8.03, shall
not exceed $200,000,000 at any time; provided further, that any Indebtedness
owing (i) by any Domestic Loan Party to any Domestic Non-Loan Party pursuant to
clause (a) or (b), as applicable, shall be subordinated in right of payment to
the prior payment in full of the Obligations of such Domestic Loan Party, as
applicable, on terms reasonably satisfactory to the Administrative Agent and
(ii) by any Foreign Loan Party to any Foreign Non-Loan Party pursuant to clause
(d) or (e), as applicable, shall be subordinated in right of payment to the
prior payment in full of the Obligations of such Foreign Loan Party, as
applicable, on terms reasonably satisfactory to the Administrative Agent.

 

“Permitted Intercompany Transfers” means any Disposition by the Parent or any
Restricted Subsidiary to the Parent or any Restricted Subsidiary; provided that
(i) any such Disposition made for consideration of less than the fair market
value of the assets Disposed of (as reasonably determined by the Company) shall
constitute an Investment by the maker of such Disposition in the recipient of
such Disposition in an amount equal to the difference (as reasonably determined
by the Company) between the fair market value of the assets so Disposed

 

- 47 -

 

of and the consideration received and such Investment shall be required to be
permitted under Section 8.02 (provided that, solely for this purpose, Section
8.02(i) shall not apply) and (ii) for the avoidance of doubt, any non-cash
consideration received in connection with any such Disposition in the form of an
Investment shall be required to be permitted under Section 8.02 (provided that,
solely for this purpose, Section 8.02(i) shall not apply).

 

“Permitted Junior Priority Refinancing Debt” means secured Indebtedness incurred
by the Company in the form of one or more series of second lien (or other junior
lien) secured notes or secured loans ranking junior to the liens securing the
Facilities (other than the Term A-1 Loans, the Term A-2 Loans or the Term B-2
Loans, or any Refinancing Term Loans, Extended Term Loans or Replacement Term
Loans incurred by any Designated Borrower with respect thereto and the
guarantees thereof by Foreign Loan Parties); provided that (i) such Indebtedness
is secured by the Collateral (or the applicable portion thereof) on a second
priority or other junior priority, as applicable, basis to the Liens securing
the Direct U.S. Loan Party Obligations and the obligations in respect of any
Permitted First Priority Refinancing Debt, (ii) such Indebtedness constitutes
Credit Agreement Refinancing Indebtedness, (iii) such Indebtedness meets the
Permitted Other Debt Conditions and (iv) such Indebtedness will be subject to an
Intercreditor Agreement. Permitted Junior Priority Refinancing Debt will include
any junior secured Registered Equivalent Notes issued in exchange therefor.

 

“Permitted Liens” means, at any time, Liens in respect of property of the Parent
or any of its Restricted Subsidiaries permitted to exist at such time pursuant
to the terms of Section 8.01.

 

“Permitted Other Debt Conditions” means, with respect to any Indebtedness, that
such Indebtedness does not mature or have scheduled payments of principal and is
not subject to mandatory redemption, repurchase, prepayment or sinking fund
obligations (except (x) customary asset sale, initial public offering or change
of control or similar event provisions that provide for the prior repayment in
full in cash of the Loans and all other Obligations, (y) maturity payments and
customary mandatory prepayments for a customary bridge financing which, subject
to customary conditions, provides for automatic conversion or exchange into
Indebtedness that otherwise complies with the requirements of this definition or
(z) “AHYDO” payments), in each case prior to the Latest Maturity Date at the
time such Indebtedness is incurred.

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, restructuring, replacement or extension of any
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, restructured,
refunded, renewed, replaced or extended except by an amount equal to unpaid
accrued interest and premium thereon plus other amounts owing or paid related to
such Indebtedness, and fees and expenses incurred, in connection with such
modification, refinancing, refunding, renewal, restructuring, replacement or
extension plus an amount equal to any existing commitments unutilized
thereunder, (b) such modification, refinancing, refunding, renewal, replacement
or extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity

 

- 48 -

 

of, the Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, (c) no Event of Default shall have occurred and be continuing, (d) if
such Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended is subordinated in right of payment to the Obligations (or any portion
thereof), such modification, refinancing, refunding, renewal, replacement or
extension is subordinated in right of payment to the Obligations (or such
portion thereof) on terms (i) at least as favorable (taken as a whole) to the
Lenders as those contained in the documentation governing or evidencing the
Indebtedness being modified, refinanced, refunded, renewed, replaced or extended
(provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness stating that the Company has determined in good faith that such
subordination terms satisfy the foregoing requirement shall be conclusive
evidence that such subordination terms satisfy the requirement of this clause
(i)) or (ii) as otherwise reasonably acceptable to the Administrative Agent, (e)
to the extent such Indebtedness being modified, refinanced, replaced, refunded,
renewed or extended is unsecured or secured by Liens that are subordinated to
the Liens securing the Obligations (or any portion thereof), such modification,
refinancing, replacement, refunding, renewal or extension is unsecured or
(solely with respect to such Indebtedness that is secured by Liens that are
subordinated to the Liens securing the Obligations (or any portion thereof))
secured by Liens that are subordinated to the Liens securing the Obligations (or
such portion thereof) on terms (x) at least as favorable (taken as a whole) to
the Lenders as those contained in the documentation (including any intercreditor
or similar agreements) governing the Indebtedness being modified, refinanced,
replaced, refunded, renewed or extended (provided that a certificate of a
Responsible Officer delivered to the Administrative Agent at least five Business
Days prior to the incurrence of such Indebtedness stating that the Company has
determined in good faith that such subordination terms satisfy the foregoing
requirement shall be conclusive evidence that such subordination terms satisfy
the requirement of this clause (x)) or (y) otherwise reasonably acceptable to
the Administrative Agent and (f) such modification, refinancing, refunding,
renewal, replacement or extension is directly incurred only by the direct
borrower or issuer of the Indebtedness being modified, refinanced, replaced,
refunded, renewed or extended, and is guaranteed only by one or more Persons who
are guarantors of the Indebtedness being modified, refinanced, replaced,
refunded, renewed or extended.

 

“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of machinery and equipment no longer used or
useful in the conduct of business of the Parent and its Restricted Subsidiaries
that are Disposed of in the ordinary course of business; (c) Permitted
Intercompany Transfers; (d) Dispositions of accounts receivable in connection
with the collection or compromise thereof in the ordinary course of business;
(e) licenses, sublicenses, leases or subleases granted to others not interfering
in any material respect with the business of the Parent and its Restricted
Subsidiaries; (f) the sale or disposition of Cash Equivalents for fair market
value; (g) transfers of condemned property as a result of the exercise of
“eminent domain” or other similar policies to the respective Governmental
Authority or agency that has condemned same (whether by deed in lieu of
condemnation or otherwise), and transfers of properties that have been subject
to a casualty to the respective insurer of such property as part of an insurance
settlement; and (h) Dispositions of property to the extent that such property is
exchanged for credit against the purchase price of similar replacement property.

 

- 49 -

 

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Company in the form of one or more series of senior unsecured notes or
loans; provided that (i) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness and (ii) such Indebtedness meets the Permitted Other
Debt Conditions. Permitted Unsecured Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA, maintained for employees of any Loan Party or any ERISA Affiliate (other
than a Multiemployer Plan established by any Loan Party or any ERISA Affiliate)
or any such Plan to which any Loan Party or any ERISA Affiliate is required to
contribute on behalf of any of its employees (other than a Multiemployer Plan
established by any Loan Party or any ERISA Affiliate).

 

“Platform” has the meaning specified in Section 7.02.

 

“Post-Closing Reorganization” means the internal reorganization of the Company
and its Subsidiaries as described on Schedule 1.01 hereto.

 

“Pro Forma Basis” means, with respect to any transaction, that for purposes of
calculating the financial covenant set forth in Section 8.11, the Consolidated
Net Leverage Ratio Test, the Consolidated Net Leverage Ratio and/or the
Consolidated Net Secured Leverage Ratio, such transaction shall be deemed to
have occurred as of the first day of the most recent four fiscal quarter period
or, in the case of determinations described in Section 1.03(c)(ii), the most
recent four fiscal quarter period preceding the date of such transaction for
which financial statements were required to be delivered pursuant to
Section 7.01(a) or 7.01(b). In connection with the foregoing, (a) with respect
to the incurrence of any Indebtedness, such Indebtedness shall be deemed to have
been incurred as of the first day of the applicable period, (b) with respect to
any Disposition or any designation of any Subsidiary as an Unrestricted
Subsidiary, (i) income statement and cash flow statement items (whether positive
or negative) attributable to the Person or property disposed of or designated as
an Unrestricted Subsidiary (as applicable) shall be excluded to the extent
relating to any period occurring prior to the date of such transaction or
designation (as applicable) and (ii) Indebtedness which is retired in connection
with any such Disposition or owed by the applicable Subsidiary at the time of
its designation as an Unrestricted Subsidiary (as applicable) shall be excluded
and deemed to have been retired as of the first day of the applicable period and
(c) with respect to any Permitted Acquisition or designation of any Unrestricted
Subsidiary as a Restricted Subsidiary, (i) income statement and cash flow
statement items attributable to the Person or property acquired or designated as
a Restricted Subsidiary (as applicable) shall be included to the extent relating
to any period applicable in such calculations to the extent (A) such items are
not otherwise included in such income statement and cash flow statement items
for the Parent and its Restricted Subsidiaries in accordance with GAAP or in
accordance with any defined terms set forth in this Section 1.01 and (B) such
items are supported by financial statements or other information reasonably
satisfactory to the Administrative Agent and (ii) any Indebtedness incurred or
assumed by the Parent or any Restricted Subsidiary

 

- 50 -

 

(including the Person or property acquired or designated as a Restricted
Subsidiary (as applicable)) in connection with such transaction and any
Indebtedness of the Person or property acquired or designated as a Restricted
Subsidiary (as applicable) which is not retired in connection with such
transaction (A) shall be deemed to have been incurred as of the first day of the
applicable period and (B) if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination.

 

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Company containing reasonably detailed calculations of (i) in the case of
a Pro Forma Compliance Certificate delivered in connection with Section
2.01(d)(xi), Section 7.17(c), Section 8.03(f), Section 8.06(g), Section 8.06(h)
or Section 8.12(b), the Consolidated Net Secured Leverage Ratio (as set forth in
such applicable Section) and (ii) the financial covenant set forth in
Section 8.11 (irrespective of whether such covenant is otherwise then
applicable) as of the end of the period of four fiscal quarters most recently
ended for which financial statements have been delivered pursuant to
Section 7.01(a) or 7.01(b) after giving effect to the applicable transaction on
a Pro Forma Basis.

 

“Public Lender” has the meaning specified in Section 7.02.

 

“Qualified Capital Stock” means any Equity Interests that are not Disqualified
Capital Stock.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or such other person as constitutes an “ECP” under the
Commodity Exchange Act or any regulations promulgated thereunder.

 

“Re-Allocation Agreement” means a Re-Allocation Agreement dated as of the
Closing Date among the Lenders, substantially in the form of Exhibit 1.01(b), as
amended, modified and supplemented from time to time.

 

“Re-Allocation Event” means (i) the occurrence of any Event of Default with
respect to any Borrower pursuant to Sections 9.01(f) and (g), (ii) the
declaration of the termination of any Commitment, or the acceleration of the
maturity of any Loans, in each case pursuant to the provisions of Article IX
hereof or (iii) the failure of any Borrower to pay any principal of, or interest
on, any Loans of any Facility or any Unreimbursed Amounts on the applicable
Maturity Date.

 

“Refinanced Debt” has the meaning set forth in the definition of “Credit
Agreement Refinancing Indebtedness.”

 

“Refinanced Term Loans” has the meaning specified in Section 11.01.

 

- 51 -

 

“Refinancing” means the following refinancing transactions: (a) all Indebtedness
of the Company and its Subsidiaries under the Existing Company Credit Agreement
shall have been repaid in full, together with all accrued but unpaid interest,
fees and other amounts owing thereon, (b) all Indebtedness of the Target and its
Subsidiaries under the Existing Target Credit Agreement shall have been repaid
in full, together with all accrued but unpaid interest, fees and other amounts
owing thereon, (c) all commitments, security interests and guaranties in
connection with the Indebtedness to be refinanced pursuant to clauses (a) and
(b) above shall have been terminated and released, all to the reasonable
satisfaction of the Administrative Agent and (d) the payment of all fees and
expenses related to the foregoing transactions.

 

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the applicable Borrower, (b) the Administrative Agent and (c) each Lender
(including any Additional Refinancing Lender) that agrees to provide any portion
of Refinancing Term Loans, Refinancing Term Commitments, Refinancing Revolving
Commitments or Refinancing Revolving Loans incurred pursuant thereto, in
accordance with Section 2.17.

 

“Refinancing Revolving Commitments” means one or more Classes of revolving
credit Commitments hereunder that result from a Refinancing Amendment.

 

“Refinancing Revolving Loans” means one or more Classes of revolving credit
loans that are made pursuant to Refinancing Revolving Commitments.

 

“Refinancing Series” means all Refinancing Term Loans, Refinancing Term
Commitments, Refinancing Revolving Loans or Refinancing Revolving Commitments
that are established pursuant to the same Refinancing Amendment (or any
subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans, Refinancing Term
Commitments, Refinancing Revolving Loans, or Refinancing Revolving Commitments
provided for therein are intended to be a part of any previously established
Refinancing Series) and that provide for the same maturity, Effective Yield
(other than, for this purpose, any original issue discount or upfront fees), if
applicable, and amortization schedule.

 

“Refinancing Term Commitments” means one or more term loan Commitments hereunder
providing for Refinancing Term Loans of the applicable Refinancing Series
hereunder pursuant to a Refinancing Amendment.

 

“Refinancing Term Loans” means one or more Classes of term loans hereunder that
are made pursuant to Refinancing Term Commitments.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same guarantees) issued in a dollar for dollar exchange therefor
pursuant to an exchange offer registered with the SEC.

 

- 52 -

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Replacement Term Loans” has the meaning specified in Section 11.01.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

 

“Repricing Transaction” means (a) the incurrence by either Borrower or any
Subsidiary thereof of any Indebtedness (including, without limitation, any new
or additional term loans under this Agreement) (i) having an Effective Yield for
the respective Type of such Indebtedness that is less than the Effective Yield
for Term B-1 Loans and/or Term B-2 Loans of the respective Type, and (ii) the
proceeds of which are used to prepay (or, in the case of a conversion, deemed to
prepay or replace), in whole or in part, outstanding principal of Term B-1 Loans
and/or Term B-2 Loans or (b) any amendment, waiver or other modification to this
Agreement which would have the effect of reducing the Effective Yield for Term
B-1 Loans and/or Term B-2 Loans (other than, in each case, any such transaction
or amendment or modification in connection with a Change of Control or
Transformational Event). Any such determination by the Administrative Agent and
the Company as contemplated by preceding clauses (a) and (b) shall be conclusive
and binding on all Lenders holding Term B-1 Loans and/or Term B-2 Loans.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice and (b) with respect to an L/C Credit
Extension, a Letter of Credit Application.

 

“Required Lenders” means, as of the date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Lender’s risk participation and funded participation in L/C
Obligations being deemed “held” by such Lender for purposes of this definition),
(b) aggregate unused Revolving Commitments, Extended Revolving Commitments and
Refinancing Revolving Commitments and (c) aggregate unused Term Commitments;
provided, that the unused Revolving Commitment, Extended Revolving Commitment
and Refinancing Revolving Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall in each case be
excluded for purposes of making a determination of Required Lenders.

 

“Required Pro Rata Lenders” means, as of any date of determination, Revolving
Lenders, Term A-1 Lenders and Term A-2 Lenders collectively holding more than
50% of the sum of the (a) Total Revolving Outstandings (with the aggregate
amount of each Revolving Lender’s risk participation and funded participation in
L/C Obligations being deemed “held” by such Revolving Lender for purposes of
this definition) and Total Outstandings with respect to Term A-1 Loans and Term
A-2 Loans and (b) aggregate unused Revolving Commitments on such date; provided
that the unused Revolving Commitment of, and the portion of the Total Revolving
Outstandings and Total Outstandings with respect to Term A-1 Loans and Term A-2
Loans, in each case held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Pro Rata Lenders.

 

- 53 -

 

“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders holding more than 50% of the sum of the (a) Total Revolving Outstandings
(with the aggregate amount of each Revolving Lender’s risk participation and
funded participation in L/C Obligations being deemed “held” by such Revolving
Lender for purposes of this definition) and (b) aggregate unused Revolving
Commitments on such date; provided that the unused Revolving Commitment of, and
the portion of the Total Revolving Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Revolving Lenders.

 

“Required Term Lenders” means, as of any date of determination, with respect to
any Term Facility, Term Lenders under such Term Facility holding more than 50%
of the sum of the (a) Term Loans outstanding under the applicable Term Facility
and (b) aggregate unused Term Commitments in respect of the applicable Term
Facility on such date.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, director, treasurer, assistant treasurer or controller of a
Loan Party, solely for purposes of the delivery of incumbency certificates
pursuant to Section 5.01, the secretary or any assistant secretary of a Loan
Party and, solely for purposes of notices given pursuant to Article II, any
other officer of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 

“Restricted Obligations” has the meaning specified in Section 4.10.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof).
For purposes of clarification, any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of Indebtedness which by its terms is convertible into Equity
Interests is not a “Restricted Payment”.

 

“Restricted Subsidiary” means any Subsidiary of the Parent other than an
Unrestricted Subsidiary.

 

“Retained Excess Cash Flow Amount” means, at any date, an amount, not less than
zero in the aggregate, determined on a cumulative basis equal to the aggregate
cumulative sum of the Retained Percentage of Excess Cash Flow for all Excess
Cash Flow Periods ending after the Closing Date and prior to such date; provided
that, (i) to the extent that any or all of the Excess Cash Flow attributable to
Restricted Subsidiaries that are Foreign Subsidiaries are prohibited or delayed
by applicable local law or applicable organizational documents of such Foreign

 

- 54 -

 

Subsidiary from being repatriated to a Borrower, the portion of such Excess Cash
Flow so affected will not be included in the calculation of the Retained Excess
Cash Flow Amount for so long, but only so long, as the applicable local law or
applicable organizational documents of such Foreign Subsidiary will not permit
repatriation to either Borrower, and if within one year following the date on
which such restriction first arose, such repatriation of any of such affected
Excess Cash Flow is permitted under the applicable local law or applicable
organizational documents of such Foreign Subsidiary, such repatriation will be
immediately effected and such repatriated Excess Cash Flow will be included in
the calculation of the Retained Excess Cash Flow Amount or (ii) to the extent
that the Parent has determined in good faith, after consultation with the
Administrative Agent, that repatriation to a Borrower of any of or all the
Excess Cash Flow attributable to Restricted Subsidiaries that are Foreign
Subsidiaries would have adverse tax consequences (including any reduction in tax
attributes) with respect to such Excess Cash Flow, such Excess Cash Flow so
affected will not be included in the calculation of the Retained Excess Cash
Flow Amount for so long, but only so long, as the applicable adverse tax
consequences with respect to such Excess Cash Flow remain, and if within one
year following the date on which such adverse tax consequences first arose, such
repatriation of any of such affected Excess Cash Flow would no longer have
adverse tax consequences, such repatriation will be immediately effected and
such repatriated Excess Cash Flow will be included in the calculation of the
Retained Excess Cash Flow Amount.

 

“Retained Percentage” means, with respect to any Excess Cash Flow Period, (a)
100% minus (b) the Applicable ECF Percentage with respect to such Excess Cash
Flow Period.

 

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and (iii)
such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by the
Applicable L/C Issuer under any Letter of Credit denominated in an Alternative
Currency and (iv) such additional dates as the Administrative Agent or the
Applicable L/C Issuer shall determine or the Required Lenders shall require.

 

“Revolver Extension Request” has the meaning set forth in Section 2.18(b).

 

“Revolver Extension Series” has the meaning set forth in Section 2.18(b).

 

“Revolving Commitment” means, as to each Revolving Lender, its obligation to (a)
make Revolving Loans to the Company pursuant to Section 2.01(a) and (b) purchase
participations in L/C Obligations, in an aggregate principal amount at any one
time outstanding not to exceed the Dollar amount set forth opposite such
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto or in any documentation executed by
such Lender pursuant to Section 2.01(d), as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

 

- 55 -

 

“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time.

 

“Revolving Lender” means each Lender with a Revolving Commitment or holding
Revolving Loans.

 

“Revolving Loan” has the meaning specified in Section 2.01(a).

 

“Revolving Loan Maturity Date” has the meaning specified in clause (a) of the
definition of “Maturity Date”.

 

“Revolving Note” means a promissory note made by the Company in favor of a
Revolving Lender evidencing Revolving Loans made by such Revolving Lender,
substantially in the form of Exhibit 1.01(e).

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the Applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Swap Contract” means any Swap Contract between any Loan Party and a
Lender or an Affiliate of a Lender that has been designated in writing by the
applicable Lender (or Affiliate of a Lender) to the Administrative Agent and the
Company as a “Secured Swap Contract”; provided that for the purposes of the Loan
Documents in no circumstances shall any Excluded Swap Obligations constitute
Obligations with respect to any Secured Swap Contract.

 

“Secured Treasury Management Agreement” means any Treasury Management Agreement
between any Loan Party and any Lender or any Affiliate of a Lender that has been
designated in writing by the applicable Lender (or Affiliate of a Lender) to the
Administrative Agent and the Company as a “Secured Treasury Management
Agreement”.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

 

- 56 -

 

“Security Trust Deed” means the English law security trust deed entered into or
to be entered into by the Administrative Agent whereby, inter alia, the
Administrative Agent declares that the rights, interests, benefits and other
property comprised in the Liens which are the subject of the English Security
Documents are held in trust for the Administrative Agent and the holders of the
applicable Obligations.

 

“Senior Notes” means the 5.875% unsecured senior notes issued by the Parent
pursuant to the Senior Notes Indenture.

 

“Senior Notes Indenture” means the Indenture, dated as of July 8, 2015, among
the Parent, the Company, the other Domestic Guarantors and Wilmington Trust,
National Association, as trustee.

 

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature, (b)
such Person does not intend to, and does not believe that it will, incur debts
or liabilities beyond such Person’s ability to pay such debts and liabilities as
they mature, (c) such Person is not engaged in a business or a transaction, and
is not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital, (d) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person, and (e) the present fair
salable value of the assets of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts as they
become absolute and matured. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

“Special Notice Currency” means, at any time, an Alternative Currency, other
than the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Specified Representations” means those representations and warranties made by
the Loan Parties in Sections 6.01(a)(i) and (b)(i), 6.02(a) and (b), 6.03(a),
6.04, 6.14(b) and (c), 6.18(a), 6.19, 6.21(c) and 6.22(b).

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the Applicable L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the Applicable L/C Issuer may obtain such spot rate from
another financial institution designated by the Administrative Agent or the
Applicable L/C Issuer if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency; and provided
further, that the Applicable L/C Issuer may use such spot rate quoted on the
date as of which the foreign exchange computation is made in the case of any
Letter of Credit denominated in an Alternative Currency.

 

- 57 -

 

“Subordinated Debt” means any Indebtedness of the Parent or any Restricted
Subsidiary described in the definition of “Consolidated Funded Indebtedness”
that is subordinated in right of payment to the Obligations (or any portion
thereof).

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Voting Stock is at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Parent.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other similar master agreement used to
document transactions of the type specified in clause (a) (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swiss Guarantor” has the meaning specified in Section ‎4.10.

 

“Swiss Security Documents” means (a) the Swiss law governed quota pledge
agreement regarding the pledge of quotas in GlobeOp Financial Services
(Switzerland) GmbH between SS&C European Holdings S.A.R.L. and the holders of
Secured Obligations (as defined therein), represented by Deutsche Bank AG New
York Branch as Administrative Agent, dated as of the

 

- 58 -

 

Closing Date and (b) each other Swiss law governed document or instrument which
creates or evidences or which is expressed to create or evidence any Lien
granted or required to be granted pursuant to Section 7.14.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

 

“Target” means Advent Software, Inc.

 

“Target Acquisition” means the acquisition by Parent of the Target pursuant to
the Merger Agreement, to be effected by way of the Merger.

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) reasonably determined
by the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.

 

“Target Material Adverse Effect” means (with capitalized terms used in this
definition and not otherwise defined in this Agreement having the meanings
assigned thereto in the Merger Agreement) a material adverse effect on (i) the
condition (financial or otherwise), business, assets or results of operations of
the Target and its Subsidiaries, taken as a whole, excluding any effect
resulting from (A) changes in the financial, credit or securities markets or
general economic or political conditions in the United States or elsewhere in
the world to the extent that such changes do not have a disproportionate effect
on the Target and its Subsidiaries, taken as a whole, relative to other
participants in the industry in which the Target and its Subsidiaries operate,
(B) changes generally affecting the industry in which the Target and its
Subsidiaries operate to the extent such changes do not have a disproportionate
effect on the Target and its Subsidiaries, taken as a whole, relative to other
participants in the industry in which the Target and its Subsidiaries operate,
(C) acts of war, sabotage or terrorism (or any escalation of the foregoing, and
whether or not declared) or natural disasters to the extent that such changes do
not have a disproportionate effect on the Target and its Subsidiaries, taken as
a whole, relative to other participants in the industry in which the Target and
its Subsidiaries operate, (D) changes or prospective changes in Applicable Law
or GAAP or in accounting standards, or any changes or prospective changes in the
interpretation or enforcement of any of the foregoing, in each case, to the
extent that such changes do not have a disproportionate effect on the Target and
its Subsidiaries, taken as a whole, relative to other participants in the
industry in which the Target and its Subsidiaries operate, (E) the announcement,
pendency or consummation of the transactions contemplated by the Merger
Agreement, including the impact thereof on relationships with customers,
suppliers, distributors, partners, employees, or Governmental Authorities (as
defined in the Merger Agreement) (it being understood that this clause (E) shall
not apply to any representation, warranty, covenant or agreement of the Target
in the Merger Agreement that is expressly intended to address the consequences
of the execution, delivery or

 

- 59 -

 

performance of the Merger Agreement or the consummation of the transactions
contemplated thereby), (F) any action taken by the Target or its Subsidiaries
that is required by the Merger Agreement or is taken with the prior written
consent or at the written direction of the Parent in accordance with the Merger
Agreement, or the failure to take any action by the Target or its Subsidiaries
if that action is prohibited by the Merger Agreement, or (G) any failure, in and
of itself, by the Target and its Subsidiaries to meet any internal or published
budgets, projections, forecasts or predictions of financial performance for any
period, or any changes in the price or trading volume of the Company Stock (it
being understood that this clause (G) shall not prevent a party from asserting
that any underlying fact, change, event, occurrence or effect that may have
contributed to such failure or change independently constitutes or contributes
to a Target Material Adverse Effect), or (ii) the Target’s ability to consummate
the Merger or the other transactions contemplated by the Merger Agreement.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term A Facilities” means, collectively, the Term A-1 Facility and the Term A-2
Facility.

 

“Term A-1 Commitment” means, as to each Term A-1 Lender, its obligation to make
Term A-1 Loans to the Designated Borrower 1 pursuant to Section 2.01(b)(i) in
the amount stated on Schedule 2.01 or as set forth in the Assignment and
Assumption pursuant to which such Term A-1 Lender becomes a party hereto and, as
to the Term A-1 Lenders, the aggregate amount of NINETY EIGHT MILLION DOLLARS
($98,000,000), in each case as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“Term A-1 Facility” means, at any time, (a) the aggregate amount of the Term A-1
Commitments at such time and (b) the aggregate principal amount of the Term A-1
Loans of all Term A-1 Lenders outstanding at such time.

 

“Term A-1 Lender” means each Lender with a Term A-1 Commitment or holding a Term
A-1 Loan.

 

“Term A-1 Loan” means an advance made by a Term A-1 Lender under the Term A-1
Facility.

 

“Term A-1 Note” means a promissory note made by the Designated Borrower 1 in
favor of a Term A-1 Lender evidencing Term A-1 Loans made by such Term A-1
Lender, substantially in the form of Exhibit 1.01(d).

 

“Term A-2 Commitment” means, as to each Term A-2 Lender, its obligation to make
Term A-2 Loans to the Designated Borrower 2 pursuant to Section 2.01(b)(i) in
the amount stated on Schedule 2.01 or as set forth in the Assignment and
Assumption pursuant to which such Term A-2 Lender becomes a party hereto and, as
to the Term A-2 Lenders, the aggregate

 

- 60 -

 

amount of ONE HUNDRED FIFTY TWO MILLION DOLLARS ($152,000,000), in each case as
such amount may be adjusted from time to time in accordance with this Agreement.

 

“Term A-2 Facility” means, at any time, (a) the aggregate amount of the Term A-2
Commitments at such time and (b) the aggregate principal amount of the Term A-2
Loans of all Term A-2 Lenders outstanding at such time.

 

“Term A-2 Lender” means each Lender with a Term A-2 Commitment or holding a Term
A-2 Loan.

 

“Term A-2 Loan” means an advance made by a Term A-2 Lender under the Term A-2
Facility.

 

“Term A-2 Note” means a promissory note made by the Designated Borrower 2 in
favor of a Term A-2 Lender evidencing Term A-2 Loans made by such Term A-2
Lender, substantially in the form of Exhibit 1.01(d).

 

“Term B Facilities” means, collectively, the Term B-1 Facility and the Term B-2
Facility.

 

“Term B-1 Commitment” means, as to each Term B-1 Lender, its obligation to make
Term B-1 Loans to the Company pursuant to Section 2.01(b)(i) in the amount
stated on Schedule 2.01 or as set forth in the Assignment and Assumption
pursuant to which such Term B-1 Lender becomes a party hereto and, as to the
Term B-1 Lenders, the aggregate amount of ONE BILLION EIGHT HUNDRED TWENTY
MILLION DOLLARS ($1,820,000,000), in each case as such amount may be adjusted
from time to time in accordance with this Agreement.

 

“Term B-1 Facility” means, at any time, (a) the aggregate amount of the Term B-1
Commitments at such time and (b) the aggregate principal amount of the Term B-1
Loans of all Term B-1 Lenders outstanding at such time.

 

“Term B-1 Lender” means each Lender with a Term B-1 Commitment or holding a Term
B-1 Loan.

 

“Term B-1 Loan” means an advance made by a Term B-1 Lender under the Term B-1
Facility.

 

“Term B-1 Note” means a promissory note made by the Company in favor of a Term
B-1 Lender evidencing Term B-1 Loans made by such Term B-1 Lender, substantially
in the form of Exhibit 1.01(d).

 

“Term B-2 Commitment” means, as to each Term B-2 Lender, its obligation to make
Term B-2 Loans to the Designated Borrower 1 pursuant to Section 2.01(b)(ii) in
the amount stated on Schedule 2.01 or as set forth in the Assignment and
Assumption pursuant to which such Term B-2 Lender becomes a party hereto and, as
to the Term B-2 Lenders, the aggregate amount of FOUR HUNDRED TEN MILLION
DOLLARS ($410,000,000), in each case as such amount may be adjusted from time to
time in accordance with this Agreement.

 

- 61 -

 

“Term B-2 Facility” means, at any time, (a) the aggregate amount of the Term B-2
Commitments at such time and (b) the aggregate principal amount of the Term B-2
Loans of all Term B-2 Lenders outstanding at such time.

 

“Term B-2 Lender” means each Lender with a Term B-2 Commitment or holding a Term
B-2 Loan.

 

“Term B-2 Loan” means an advance made by a Term B-2 Lender under the Term B-2
Facility.

 

“Term B-2 Note” means a promissory note made by the Designated Borrower 2 in
favor of a Term B-2 Lender evidencing Term B-2 Loans made by such Term B-1
Lender, substantially in the form of Exhibit 1.01(d).

 

“Term Commitment” means any of a Term A-1 Commitment, a Term A-2 Commitment, a
Term B-1 Commitment, a Term B-2 Commitment, an Incremental Term Loan Commitment,
a commitment with respect to Extended Term Loans, a commitment with respect to
Replacement Term Loans and/or a Refinancing Term Commitment, as the context may
require.

 

“Term Facilities” means the Term A-1 Facility, the Term A-2 Facility, the Term
B-1 Facility, the Term B-2 Facility, any facility providing for Extended Term
Loans, any facility providing for Refinancing Term Loans, any facility providing
for Replacement Term Loans and/or any Incremental Term Loan Facility, as the
context may require.

 

“Term Lender” means, at any time, a Term A-1 Lender, a Term A-2 Lender, a Term
B-1 Lender, a Term B-2 Lender, a Lender with respect to any Incremental Term
Loans, a Lender with respect to any Extended Term Loans, a Lender with respect
to any Replacement Term Loans or a Lender with respect to any Refinancing Term
Loans.

 

“Term Loan Extension Request” has the meaning set forth in Section 2.18(a).

 

“Term Loan Extension Series” has the meaning set forth in Section 2.18(a).

 

“Term Loans” means Term A-1 Loans, Term A-2 Loans, Term B-1 Loans, Term B-2
Loans, any Incremental Term Loans, any Extended Term Loans, any Refinancing Term
Loans and any Replacement Term Loans.

 

“Threshold Amount” means $60,000,000.

 

“Total Outstandings” means the Total Revolving Outstandings and the Outstanding
Amount of all Term Loans.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans and all L/C Obligations.

 

“Transaction” means, collectively, (a) the entering into by the Loan Parties and
their applicable Subsidiaries of the Loan Documents to which they are or are
intended to be a party,

 

- 62 -

 

(b) the Target Acquisition, (c) the Refinancing, and (e) the payment of the fees
and expenses incurred in connection with the consummation of the foregoing.

 

“Transformational Event” means any acquisition or investment by the Company or
any Restricted Subsidiary that is either (a) not permitted by the terms of this
Agreement immediately prior to the consummation of such acquisition or
investment or (b) if permitted by the terms of this Agreement immediately prior
to the consummation of such acquisition or investment, would not provide the
Parent and its Restricted Subsidiaries with adequate flexibility under this
Agreement for the continuation and/or expansion of their combined operations
following such consummation, as determined by the Company in good faith.

 

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overnight
draft, credit or debit cards, p-cards, funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

“Unfunded Advances/Participations” means (a) with respect to the Administrative
Agent, the aggregate amount, if any (i) made available to any Borrower on the
assumption that each Lender has made available to the Administrative Agent such
Lender’s share of the applicable Borrowing available to the Administrative Agent
as contemplated by Section 2.12(b) and (ii) with respect to which a
corresponding amount shall not in fact have been returned to the Administrative
Agent by the Borrowers or made available to the Administrative Agent by any such
Lender and (b) with respect to any L/C Issuer, the aggregate amount, if any, of
amounts drawn under Letters of Credit in respect of which a Revolving Lender
shall have failed to make Revolving Loans or L/C Advances to reimburse such L/C
Issuer pursuant to Section 2.03(c).

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unrestricted Subsidiary” means (a) any Subsidiary of the Company designated by
the Company as an Unrestricted Subsidiary pursuant to Section 7.17 subsequent to
the Closing Date and (b) each Subsidiary formed or acquired by an existing
Unrestricted Subsidiary previously designated by the Company as provided in
preceding clause (a). Notwithstanding the foregoing, in no circumstances shall
any Borrower or Lux Intermediate Holdco be an Unrestricted Subsidiary.

 

“U.S. Collateral Document” means any Collateral Document other than the Foreign
Collateral Documents (and including, for the avoidance of doubt, the U.S.
Security Agreement and any Collateral Document providing for a pledge by a
Domestic Loan Party of up to 65% of

 

- 63 -

 

the Equity Interests and/or CPECs in (or promissory notes evidencing loans to)
any First Tier Foreign Subsidiary or Foreign Holdco).

 

“U.S. Security Agreement” means the security and pledge agreement, dated as of
the Closing Date, executed in favor of the Administrative Agent and the other
secured parties described therein by each of the Loan Parties party thereto
substantially in the form of Exhibit 1.01(c).

 

“U.S. Subsidiary” means any Subsidiary that is organized under the laws of any
state of the United States or the District of Columbia.

 

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency. For purposes of
clarification, Indebtedness which by its terms is convertible into Equity
Interests is not “Voting Stock”.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 

“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests are at
the time owned by the Parent directly or indirectly through other Persons 100%
of whose Equity Interests are at the time owned, directly or indirectly, by the
Parent.

 

1.02 Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns, (iii) the

 

- 64 -

 

words “hereto”, “herein”, “hereof” and “hereunder”, and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including”.

 

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

1.03 Accounting Terms.

 

(a) Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time; provided, however, that calculations of
Attributable Indebtedness under any Synthetic Lease or the implied interest
component of any Synthetic Lease shall be made by the Company in accordance with
accepted financial practice and consistent with the terms of such Synthetic
Lease. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Loan Parties and their Restricted
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liabilities shall
be disregarded.

 

(b) Changes in GAAP. Except to the extent disclosed in the footnotes to the
financial statements delivered pursuant to Section 7.01, the Company will
provide a written summary of material changes in GAAP applicable to it and in
the consistent application thereof with each annual and quarterly Compliance
Certificate delivered in accordance with Section 7.02(b). If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Company or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (which
agreement shall be subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in

 

- 65 -

 

accordance with GAAP prior to such change therein and (ii) the Company shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
Notwithstanding the foregoing, whenever in this Agreement it is necessary to
determine whether a lease is a Capital Lease or an operating lease, such
determination shall be made on the basis of GAAP as in effect on the Closing
Date.

 

(c) Calculations of Financial Covenants; Pro Forma Basis. Notwithstanding the
above, the parties hereto acknowledge and agree that:

 

(i) all calculations of (x) the financial covenant in Section 8.11 for purposes
of determining compliance with Section 8.11 as a “financial maintenance
covenant” (as opposed to testing the permissibility of a specified transaction
hereunder) and (y) the Consolidated Net Secured Leverage Ratio and the
Consolidated Net Leverage Ratio for purposes of determining the Applicable Rate,
shall in each case be made on a Pro Forma Basis with respect to (i) all
Dispositions of all of the Equity Interests of, or all or a substantial portion
of the assets of, a Restricted Subsidiary, (ii) all Dispositions of a line of
business or division of any Loan Party or Restricted Subsidiary, (iii) all
Permitted Acquisitions and other acquisitions permitted hereunder, and (iv) any
designation of a Restricted Subsidiary as an Unrestricted Subsidiary (or of an
Unrestricted Subsidiary as a Restricted Subsidiary), in each case, occurring
during the applicable period; and

 

(ii) for purposes of determining if a specified transaction is permitted by this
Agreement, all calculations of the financial covenant in Section 8.11
(irrespective of whether such covenant is otherwise then applicable) and of the
Consolidated Net Secured Leverage Ratio, of the Consolidated Net Leverage Ratio
Test and of the Consolidated Net Leverage Ratio shall be made on a Pro Forma
Basis with respect to (i) all Dispositions of all of the Equity Interests of, or
all or a substantial portion of the assets of, a Restricted Subsidiary, (ii) all
Dispositions of a line of business, division of any Loan Party or Restricted
Subsidiary, or any Immaterial Subsidiary, (iii) all Permitted Acquisitions, (iv)
all incurrences of Indebtedness pursuant to Section 8.03(f), (v) all increases
in the Commitments pursuant to Section 2.01(d), (vi) all Restricted Payments
pursuant to Section 8.06(g) and (h), (vii) all designations of a Subsidiary as
an Unrestricted Subsidiary (or of an Unrestricted Subsidiary as a Restricted
Subsidiary) and (viii) all payments, prepayments, redemptions, acquisitions for
value, refunds, refinancings or exchanges of Subordinated Debt pursuant to
Section 8.12(b)(iv), in each case, occurring during the applicable period and
occurring after the end of the applicable period but on or prior to the date of
the applicable specified transaction.

 

1.04 Rounding.

 

Any financial ratios required to be maintained by the Loan Parties pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed

 

- 66 -

 

herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05 Exchange Rates; Currency Equivalents.

 

(a) The Administrative Agent or the Applicable L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the Applicable L/C Issuer, as
applicable.

 

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the Applicable L/C Issuer, as the case may be.

 

1.06 Additional Alternative Currencies.

 

(a) The Company may from time to time request that Revolving Loans constituting
Eurocurrency Rate Loans be made and/or Letters of Credit be issued in a currency
other than those specifically listed in the definition of “Alternative
Currency”; provided that such requested currency is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars. In the case of any such request with respect to the making of
Eurocurrency Rate Loans, such request shall be subject to the approval of the
Administrative Agent and each Lender that would be obligated to make Credit
Extensions denominated in such requested currency; and in the case of any such
request with respect to the issuance of Letters of Credit, such request shall be
subject to the approval of the Administrative Agent and the Applicable L/C
Issuer.

 

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 15 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the Applicable L/C
Issuer, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Lender thereof; and in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall promptly notify the Applicable
L/C Issuer. Each Lender (in the case of any such request pertaining to
Eurocurrency Rate Loans) or the Applicable L/C

 

- 67 -

 

Issuer (in the case of a request pertaining to Letters of Credit) shall notify
the Administrative Agent, not later than 11:00 a.m., ten Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Eurocurrency Rate Loans or the issuance of Letters of Credit, as the
case may be, in such requested currency.

 

(c) Any failure by a Lender or the Applicable L/C Issuer, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the Applicable L/C
Issuer, as the case may be, to permit Eurocurrency Rate Loans to be made or
Letters of Credit to be issued in such requested currency. If the Administrative
Agent and all the Lenders that would be obligated to make Credit Extensions
denominated in such requested currency consent to making Eurocurrency Rate Loans
in such requested currency, the Administrative Agent shall so notify the Company
and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Borrowings of Eurocurrency
Rate Loans; and if the Administrative Agent and the Applicable L/C Issuer
consent to the issuance of Letters of Credit in such requested currency, the
Administrative Agent shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Letter of Credit issuances. If the Administrative Agent shall
fail to obtain the requisite consent to any request for an additional currency
under this Section 1.06, the Administrative Agent shall promptly so notify the
Company.

 

1.07 Change of Currency.

 

(a) Each obligation of any Loan Party to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

 

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

 

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

 

- 68 -

 

1.08 Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

1.09 Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

 

1.10 Guaranty and Security Principles.

 

The Collateral Documents and each other guarantee and security document
delivered or to be delivered under this Agreement and any obligation to enter
into such document or obligation by any Loan Party which is not a Domestic Loan
Party shall be subject in all respects to the Guaranty and Security Principles
set forth in Exhibit 1.10.

 

1.11 Available Amount Transactions.

 

If more than one action occurs on any given date the permissibility of the
taking of which is determined hereunder by reference to the amount of the
Available Amount immediately prior to the taking of such action, the
permissibility of the taking of each such action shall be determined
independently and in no event may any two or more such actions be treated as
occurring simultaneously.

 

1.12 Limited Condition Acquisitions.

 

Notwithstanding any other provision of any Loan Document:

 

(a) With respect to any Limited Condition Acquisition only (i), (A) any
requirement in the definition of Permitted Acquisition or in Section 8.02(o) or
8.03(f)(ii) that no Default or Event of Default exists or would result from any
event or specified transaction, (B) any calculation of Consolidated Total Assets
for the purposes of Section 8.02(o) or 8.03(p) and (C) the Consolidated Net
Leverage Ratio Test specified in Section 8.03(f)(i) shall, in each case, at the
election of the Company, be determined as of the date the definitive agreements
for such Limited Condition Acquisition are entered into and (ii) the
representations and warranties required to be made pursuant to the definition of
Permitted Acquisition shall, at the election of the Company, be limited to the
Specified Representations.

 

(b) If the Company has made an election under clause (a)(i) of this Section 1.12
for any Limited Condition Acquisition, then in connection with any subsequent
calculation of any

 

- 69 -

 

ratio or basket with respect to the incurrence of Indebtedness or Liens, or the
making of Restricted Payments, mergers, Dispositions, Investments, the
prepayment, redemption, purchase, defeasance or other satisfaction of
Subordinated Debt, or the designation of an Unrestricted Subsidiary on or
following the relevant date of determination and prior to the earlier of the
date on which such Limited Condition Acquisition is consummated or the date that
the definitive agreement for such Limited Condition Acquisition is terminated or
expires without consummation of such Limited Condition Acquisition, any such
ratio or basket shall be calculated on a Pro Forma Basis assuming such Limited
Condition Acquisition and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have been
consummated except (solely in the case of any ratio or basket with respect to
the making of Restricted Payments or the prepayment, redemption, purchase,
defeasance or other satisfaction of Subordinated Debt) to the extent such
calculation on a Pro Forma Basis would result in a lower ratio or increased
basket availability (as applicable) than if calculated without giving effect to
such Limited Condition Acquisition and the other transactions in connection
therewith.

 

Article II

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01 Revolving Loans, Term Loans and Incremental Term Loans.

 

(a) Revolving Loans. Subject solely to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Company in Dollars or in one or more Alternative
Currencies from time to time on any Business Day during the Availability Period
for the Revolving Facility in an aggregate amount not to exceed at any time
outstanding the amount of such Revolving Lender’s Revolving Commitment;
provided, however, that after giving effect to any Borrowing of Revolving Loans,
(i) the Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, (ii) the aggregate Outstanding Amount of the Revolving Loans of any
Revolving Lender, plus such Revolving Lender’s Applicable Revolving Percentage
multiplied by the Outstanding Amount of all L/C Obligations, shall not exceed
such Revolving Lender’s Revolving Commitment and (iii) the Outstanding Amount of
all Revolving Loans denominated in Alternative Currencies shall not exceed the
Alternative Currency Sublimit. Within the limits of each Revolving Lender’s
Revolving Commitment, and subject to the other terms and conditions hereof, the
Company may borrow under this Section 2.01(a), prepay under Section 2.05, and
reborrow under this Section 2.01(a). Revolving Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.

 

(b) (i) Term A-1 Loans. Subject solely to the terms and conditions set forth
herein, each Term A-1 Lender severally agrees to make to the Designated Borrower
1 one Term A-1 Loan on the Closing Date in Dollars and in an aggregate principal
amount equal to its Term A-1 Commitment as in effect on the Closing Date.
Amounts prepaid or repaid in respect of the Term A-1 Loans may not be
reborrowed. Term A-1 Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein. Each Borrowing of Term A-1 Loans shall consist of

 

- 70 -

 

Term A-1 Loans made simultaneously by the Term A-1 Lenders in accordance with
their respective Applicable Percentages with respect to the Term A-1 Facility.

 

(ii) Term A-2 Loans. Subject solely to the terms and conditions set forth
herein, each Term A-2 Lender severally agrees to make to the Designated Borrower
2 one Term A-2 Loan on the Closing Date in Dollars and in an aggregate principal
amount equal to its Term A-2 Commitment as in effect on the Closing Date.
Amounts prepaid or repaid in respect of the Term A-2 Loans may not be
reborrowed. Term A-2 Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein. Each Borrowing of Term A-2 Loans shall consist of Term
A-2 Loans made simultaneously by the Term A-2 Lenders in accordance with their
respective Applicable Percentages with respect to the Term A-2 Facility.

 

(c) (i) Term B-1 Loans. Subject solely to the terms and conditions set forth
herein, each Term B-1 Lender severally agrees to make to the Company one Term
B-1 Loan on the Closing Date in Dollars and in an aggregate principal amount
equal to its Term B-1 Commitment as in effect on the Closing Date. Amounts
prepaid or repaid in respect of the Term B-1 Loans may not be reborrowed. Term
B-1 Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein. Each Borrowing of Term B-1 Loans shall consist of Term B-1 Loans made
simultaneously by the Term B-1 Lenders in accordance with their respective
Applicable Percentages with respect to the Term B-1 Facility.

 

(ii) Term B-2 Loans. Subject solely to the terms and conditions set forth
herein, each Term B-2 Lender severally agrees to make to the Designated Borrower
1 one Term B-2 Loan on the Closing Date in Dollars and in an aggregate principal
amount equal to its Term B-2 Commitment as in effect on the Closing Date.
Amounts prepaid or repaid in respect of the Term B-2 Loans may not be
reborrowed. Term B-2 Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein. Each Borrowing of Term B-2 Loans shall consist of Term
B-2 Loans made simultaneously by the Term B-2 Lenders in accordance with their
respective Applicable Percentages with respect to the Term B-2 Facility.

 

(c) Incremental Term Loans. Subject to Section 2.01(d), on the effective date of
any applicable Incremental Term Loan Agreement, each Lender party thereto
severally agrees to make its portion of a term loan (each, an “Incremental Term
Loan”) in a single advance to the Company in Dollars in the amount of its
Incremental Term Loan Commitment as set forth in such Incremental Term Loan
Agreement. Amounts repaid on the Incremental Term Loans may not be reborrowed.
The Incremental Term Loans may consist of Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein.

 

(d) Increases of the Aggregate Revolving Commitments; Institution of Incremental
Term Loans. The Company shall have the right, upon at least ten (10) Business
Days’ prior written notice to the Administrative Agent, to increase (in one or
more increases) the Aggregate Revolving Commitments or borrow one or more
Incremental Term Loans (which may, at the option of the Company, consist of an
increase to an existing Class of outstanding Term Loans or a new Class of Term
Loans) at any time prior to the Latest Maturity Date. Any incurrence of
Incremental Term Loans pursuant to Section 2.01(c) and any increase to the
Aggregate

 

- 71 -

 

Revolving Commitment pursuant to this Section 2.01(d) shall be subject to
satisfaction of the following conditions precedent:

 

(i) the sum of (A) the aggregate amount of all increases in the Aggregate
Revolving Commitments pursuant to this Section 2.01(d) plus (B) the aggregate
original principal amount of all Incremental Term Loans made pursuant to
Section 2.01(c) shall not exceed the sum of (x) $500,000,000 plus (y) the
principal amount of Loans and/or Aggregate Revolving Commitments that, on a Pro
Forma Basis at the time of determination, would not cause the Consolidated Net
Secured Leverage Ratio to be greater than 4.25 to 1.0. (for this purpose,
calculated as if any increase in the Aggregate Revolving Commitments were fully
drawn and determined without regard to the netting of any cash proceeds from the
increase in the Aggregate Revolving Commitments or the incurrence of Incremental
Term Loans);

 

(ii) subject to Section 2.01(g), no Default shall have occurred and be
continuing on the date on which such increase or borrowing is to become
effective;

 

(iii) subject to Section 2.01(g), the representations and warranties set forth
in Article VI shall be true and correct in all material respects on and as of
the date on which such increase or borrowing is to become effective, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date in all material respects;

 

(iv) such increase or borrowing shall be in a minimum amount of $10,000,000 and
in integral multiples of $1,000,000 in excess thereof (or such lesser amounts
(a) as shall be remaining under subsection (d)(i) above or (b) as the
Administrative Agent may agree);

 

(v) such requested increase or borrowing shall only be effective upon receipt by
the Administrative Agent of (A) additional commitments in a corresponding amount
of such requested increase or borrowing from, at the sole discretion of the
Company, one or more existing Lenders and/or one or more other lenders that
qualify as an Eligible Assignee (other than the Parent or any of its
Subsidiaries) (it being understood and agreed that no existing Lender shall be
required to provide an additional commitment) and (B) documentation from each
institution providing an additional commitment evidencing its commitment and its
obligations under this Agreement in form and substance reasonably satisfactory
to the Administrative Agent (which documentation shall take the form of
Incremental Term Loan Agreements, in the case of a borrowing of an Incremental
Term Loan, and the Re-Allocation Agreement by execution and delivery of a
joinder thereto or other arrangement reasonably acceptable to the Administrative
Agent);

 

(vi) the Administrative Agent shall have received (A) all documents (including
resolutions of the board of directors of the Company and the other Loan Parties)
it may reasonably request relating to the corporate or other necessary authority
for, and the validity of, such increase in the Aggregate Revolving Commitments
or borrowing of such Incremental Term Loan, and any other matters relevant
thereto, all in form and substance

 

- 72 -

 

reasonably satisfactory to the Administrative Agent and (B) reaffirmation
agreements and/or such amendments to the Collateral Documents as may be
reasonably requested by the Administrative Agent in order to ensure that any
Incremental Term Loans and/or increase in the Aggregate Revolving Commitments
are provided with the benefit of the applicable Loan Documents;

 

(vii) if the reallocation, if any, of outstanding Loans among the Lenders in
connection with such increase results in the prepayment of Eurocurrency Rate
Loans on a day which is not the last day of an Interest Period with respect
thereto, the Company shall have paid to each affected Lender such amounts, if
any, as may be required pursuant to Section 3.05;

 

(viii) subject to clause (xvi) below, the maturity date for any Incremental Term
Loan shall not be earlier than the Latest Maturity Date of any Term Loan at such
time;

 

(ix) subject to clause (xvi) below, the Weighted Average Life to Maturity for
any Incremental Term Loan shall not be shorter than the longest then-remaining
Weighted Average Life to Maturity of any Term Loan;

 

(x) subject to clause (xvi) below, the interest rate margins and, subject to
Section 2.01(d)(ix), the amortization schedule applicable to any Incremental
Term Loan shall be determined by the Company and Lenders providing such
Incremental Term Loan; provided, however, that if the Effective Yield applicable
to such Incremental Term Loan is more than 0.50% higher than the corresponding
Effective Yield for the existing Term B-1 Loans or Term B-2 Loans, the
Applicable Rate with respect to the existing Term B-1 Loans or Term B-2 Loans,
as the case may be, shall be increased by an amount equal to the difference
between the Effective Yield with respect to the Incremental Term Loan and the
corresponding Effective Yield with respect to Term B-1 Loans or Term B-2 Loans,
as applicable, minus 0.50%;

 

(xi) subject to Section 2.01(g), the Administrative Agent shall have received a
Pro Forma Compliance Certificate demonstrating that the Loan Parties are in
compliance with (i) Section 2.01(d)(i) (if applicable) and (ii) the financial
covenant set forth in Section 8.11 (irrespective of whether such covenant is
otherwise then applicable) recomputed as of the end of the period of the four
(4) fiscal quarters most recently ended for which financial statements have been
(or are required to have been) delivered pursuant to Section 7.01(a) or 7.01(b)
after giving effect to any Incremental Term Loan or increase to the Aggregate
Revolving Commitments on a Pro Forma Basis (for this purpose, calculated as if
any increase in the Aggregate Revolving Commitments were fully drawn and
determined without regard to the netting of any cash proceeds from the increase
in the Aggregate Revolving Commitments or the incurrence of Incremental Term
Loans);

 

(xii) the Incremental Term Loans shall rank (A) if incurred by the Company, pari
passu in right of payment with the Term Loans (other than the Term A-1 Loans,
the Term A-2 Loans and the Term B-2 Loans, and any Refinancing Term Loans,
Extended Term Loans or Replacement Term Loans incurred by any Designated
Borrower with respect thereto) and the Liens securing such Incremental Term
Loans shall rank pari passu with the Liens securing the Term Facilities (other
than the Term A-1 Loans, the Term A-2 Loans and the Term B-2 Loans, and any
Refinancing Term Loans, Extended

 

- 73 -

 

Term Loans and Replacement Term Loans incurred by any Designated Borrower with
respect thereto) and (B) if incurred by a Designated Borrower, pari passu in
right of payment with the Term A-1 Loans, the Term A-2 Loans and the Term B-2
Loans, and any Refinancing Term Loans, Extended Term Loans or Replacement Term
Loans incurred by any Designated Borrower with respect thereto and the Liens
securing such Incremental Term Loans shall rank pari passu with the Liens
securing the Term A-1 Loans, the Term A-2 Loans and the Term B-2 Loans, and any
Refinancing Term Loans, Extended Term Loans and Replacement Term Loans incurred
by any Designated Borrower with respect thereto;

 

(xiii) no Incremental Term Loan (other than Incremental Term Loans made to any
Designated Borrower) or increase in the Aggregate Revolving Commitments may be
guaranteed by any Person other than a Domestic Loan Party, or secured by any
asset that does not constitute Collateral securing only the Direct U.S. Loan
Party Obligations;

 

(xiv) no Incremental Term Loan made to a Designated Borrower may be guaranteed
by any Person other than a Domestic Loan Party or a Foreign Loan Party, or
secured by any asset that does not constitute Collateral securing the Foreign
Obligations and guarantees thereof by the Domestic Loan Parties;

 

(xv) no Incremental Term Loans (other than with the proceeds of Credit Agreement
Refinancing Indebtedness in respect thereof) (x) incurred by a Designated
Borrower may be optionally or mandatorily prepaid prior to the date on which all
Term A-1 Loans, Term A-2 Loans and Term B-2 Loans, and all other Extended Term
Loans, Refinancing Term Loans and Replacement Term Loans incurred by a
Designated Borrower, in each case with an earlier final stated maturity are
repaid in full, unless such optional or mandatory prepayment is accompanied by a
pro rata optional or mandatory prepayment of such other Classes of Term Loans
and (y) not described in preceding clause (x) may be optionally or mandatorily
prepaid prior to the date on which all such Term Loans with an earlier final
stated maturity are repaid in full, unless such optional or mandatory prepayment
is accompanied by a pro rata optional or mandatory prepayment of such other
Classes of Term Loans; and

 

(xvi) any Incremental Term Loan that is implemented by increasing the amount of
then-existing Term Loans of any Class (rather than by implementing a new Class
of Term Loans) shall have identical terms to such then-existing Class of Term
Loans.

 

(e) Special Obligations in Connection with Increases in Aggregate Revolving
Commitments and Existing Term Loans. Upon the effectiveness of any increase in
the Aggregate Revolving Commitments pursuant to Section 2.01(d) above, (A) the
Applicable Percentages of the Revolving Lenders shall be automatically adjusted
to give effect to such

 

- 74 -

 

increase, provided that the amount of each Lender’s Revolving Commitments (other
than a Lender whose Revolving Commitments shall have been increased in
connection with such increase) shall remain unchanged and (B) the Company, the
Administrative Agent and the Lenders will use all commercially reasonable
efforts to assign and assume outstanding Revolving Loans of the affected
category to conform the respective amounts thereof held by each Revolving Lender
to the Applicable Percentages as so adjusted, it being understood that the
parties hereto shall use commercially reasonable efforts to avoid prepayment or
assignment of any affected Loan that is a Eurocurrency Rate Loan on a day other
than the last day of the Interest Period applicable thereto. For the avoidance
of doubt, the Revolving Commitment added pursuant to any increase in the
Aggregate Revolving Commitment pursuant to Section 2.01(d) shall be deemed a
part of the Revolving Facility for all purposes under this Agreement. On the
date of the making of any Incremental Term Loans that will be added to any
then-existing Class of Term Loans, and notwithstanding anything to the contrary
set forth in Sections 2.02 or 2.08, such Incremental Term Loans shall be added
to (and constitute part of) each Borrowing of outstanding Term Loans of the same
Type and with the same Interest Period (if applicable) of such Class on a pro
rata basis (based on the relative sizes of the various outstanding Borrowings),
so that each Term Lender providing such Incremental Term Loans will participate
proportionally in each then outstanding Borrowing of Term Loans of the same Type
and with the same Interest Period (if applicable) of the applicable Class.

 

(f) Incremental Amendments. If any amendment to this Agreement is required to
give effect to any increase in the Aggregate Revolving Commitments or the
borrowing of an Incremental Term Loan pursuant to this Section 2.01, such
amendment shall be effective if executed by the Loan Parties, each Lender
providing an Incremental Term Loan Commitment or an increase to the Aggregate
Revolving Commitments and the Administrative Agent (each such amendment is a
“Commitment Increase Amendment”) and each Lender hereby expressly authorizes the
Administrative Agent to enter into such Commitment Increase Amendment.

 

(g) Limited Condition Acquisitions. Notwithstanding the foregoing provisions of
Section 2.01(d), (e) or (f) or any other provision of any Loan Document:

 

(i) If the proceeds of any Incremental Term Loans are intended to be applied to
finance a Limited Condition Acquisition, (A) the requirements of clauses
(ii) and (xi) of Section 2.01(d) above shall, at the election of the Company, be
determined as of the date the definitive agreements for such Limited Condition
Acquisition are entered into, (B) the representations and warranties required to
be made pursuant to clause (iii) of Section 2.01(d) above shall, at the election
of the Company, be limited to the Specified Representations and (C) to the
extent that such Incremental Term Loans are to be incurred in reliance on clause
(d)(i)(y) of Section 2.01(d) above, the Consolidated Net Secured Leverage Ratio
test specified therein shall, at the election of the Company, be determined as
of the date the definitive agreements for such Limited Condition Acquisition are
entered into.

 

(ii) If the Company has made an election under clause (i)(C) of this Section
2.01(g) for any Limited Condition Acquisition, then in connection with any
subsequent

 

- 75 -

 

calculation of any ratio with respect to the incurrence of Indebtedness or
Liens, or the making of Restricted Payments, mergers, Dispositions, Investments,
the prepayment, redemption, purchase, defeasance or other satisfaction of
Subordinated Debt, or the designation of an Unrestricted Subsidiary on or
following the relevant date of determination and prior to the earlier of the
date on which such Limited Condition Acquisition is consummated or the date that
the definitive agreement for such Limited Condition Acquisition is terminated or
expires without consummation of such Limited Condition Acquisition, any such
ratio shall be calculated on a Pro Forma Basis assuming such Limited Condition
Acquisition and other transactions in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) have been
consummated except (solely in the case of any ratio with respect to the making
of Restricted Payments or the prepayment, redemption, purchase, defeasance or
other satisfaction of Subordinated Debt) to the extent such calculation on a Pro
Forma Basis would result in a lower ratio than if calculated without giving
effect to such Limited Condition Acquisition and the other transactions in
connection therewith.

 

2.02 Borrowings, Conversions and Continuations of Loans.

 

(a) Each Borrowing, each conversion of Loans under a given Facility from one
Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the Company’s irrevocable notice to the Administrative Agent, which
may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of,
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans (or, in the
case of any notice of any Borrowing of Term Loans to be incurred on the Closing
Date not later than 9:00 a.m. on the requested date of such Borrowing), (ii)
four Business Days (or five Business Days in the case of a Special Notice
Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (iii) on the
requested date of any Borrowing of Base Rate Loans. Each telephonic notice by
the Company pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of the Company. Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of $1,000,000 (or the Dollar Equivalent thereof, in the case of
Alternative Currencies) or a whole multiple of $1,000,000 (or the Dollar
Equivalent thereof, in the case of Alternative Currencies) in excess thereof.
Except as provided in Section 2.03(c), each Borrowing of or conversion to Base
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof. Each Loan Notice (whether telephonic or written)
shall specify (i) whether the Company is requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Eurocurrency Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted and the applicable Facility and
Class to which such Loans belong, (v) if applicable, the duration of the
Interest Period with respect thereto, and (vi) in the case of any Revolving
Loans, the

 

- 76 -

 

currency of the Loans to be borrowed. If the Company fails to specify a currency
in a Loan Notice requesting a Borrowing of any Revolving Loans, then the Loans
so requested shall be made in Dollars. If the Company fails to specify a Type of
a Loan in a Loan Notice or if the Company fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, (i) in the case of Term Loans maintained as Base Rate Loans
and Revolving Loans denominated in Dollars, Base Rate Loans or (ii) in the case
of any other Loans, Eurocurrency Rate Loans with an Interest Period of one
month. Any such automatic conversion to Base Rate Loans or continuation of
Eurocurrency Rate Loans shall be effective as of the last day of the Interest
Period then in effect with respect to the applicable Eurocurrency Rate Loans. If
the Company requests a Borrowing of, conversion to, or continuation of
Eurocurrency Rate Loans in any Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month. No
Loan may be converted into or continued as a Loan denominated in a different
currency, but instead (and only in the case of the Revolving Facility) must be
prepaid in the original currency of such Loan and reborrowed in the other
currency.

 

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Appropriate Lender of the amount (and, in the case of Revolving
Loans, currency) of its Applicable Percentage under the applicable Facility of
the applicable Loans, and, in the case of Revolving Loans, if no timely notice
of a conversion or continuation is provided by the Company, the Administrative
Agent shall notify each Appropriate Lender of the details of any automatic
conversion to Base Rate Loans or continuation of Loans denominated in a currency
other than Dollars, in each case as described in the preceding subsection. In
the case of a Borrowing, each Appropriate Lender shall make the amount of its
Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for the applicable currency not later than 1:00
p.m., in the case of any Loan denominated in Dollars, and not later than the
Applicable Time specified by the Administrative Agent in the case of any Loan in
an Alternative Currency, in each case on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 5.02 (and, if such Borrowing is the initial Credit Extension, Section
5.01), the Administrative Agent shall make all funds so received available to
the Company or (in the case of the Term A-1 Loans, Term A-2 Loans and Term B-2
Loans) the applicable Designated Borrower, as directed by the Company in like
funds as received by the Administrative Agent by wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Company; provided, however, that if, on the
date of a Borrowing by the Company of Revolving Loans denominated in Dollars,
there are L/C Borrowings outstanding, then the proceeds of such Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings and
second, shall be made available to the Company as provided above.

 

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the relevant Borrower pays the amount due under
Section 3.05 in connection therewith. During the existence of an Event of
Default, no Loans denominated in Dollars may be requested as, converted to or
continued as Eurocurrency Rate Loans having Interest Periods greater than one
month without the consent of the Required Lenders, and the Required Lenders may
demand that

 

- 77 -

 

any or all of the then outstanding Eurocurrency Rate Loans denominated in
Dollars be converted immediately to Base Rate Loans.

 

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in DBNY’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

 

(e) After giving effect to all Borrowings, all conversions of Loans under a
given Facility from one Type to the other, and all continuations of Loans under
a given Facility as the same Type, there shall not be more than 10 Interest
Periods in the aggregate at any time with respect to all Loans under all
Facilities.

 

(f) Each Lender may, at its option, make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that the
exercise of such option shall not affect in any manner the obligation of the
applicable Borrower to repay such Loan in accordance with the terms of this
Agreement.

 

2.03 Letters of Credit.

 

(a) The Letter of Credit Commitment.

 

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of the Company or any of its Restricted Subsidiaries (provided that, to
the extent that any such Subsidiary is not a Domestic Loan Party, such Letter of
Credit shall be deemed an Investment in such Subsidiary and shall only be issued
so long as it is permitted under Section 8.02), and to amend or extend Letters
of Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Revolving Lenders
severally agree to participate in Letters of Credit issued for the account of
the Company or its Restricted Subsidiaries and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (w) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments, (x) the aggregate Outstanding Amount of the Revolving
Loans of any Revolving Lender, plus such Revolving Lender’s Applicable Revolving
Percentage multiplied by the Outstanding Amount of all L/C Obligations, shall
not exceed such Revolving Lender’s Revolving Commitment, (y) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit Sublimit and
(z) the Outstanding Amount of the L/C Obligations of any L/C Issuer shall not
exceed such L/C Issuer’s Applicable L/C Sublimit. Each request by the Company
for the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Company that the L/C Credit

 

- 78 -

 

Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Company’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Company may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.

 

(ii) No L/C Issuer shall issue any Letter of Credit if:

 

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

 

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders that have
Revolving Commitments have approved such expiry date.

 

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

 

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

 

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

 

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000;

 

(D) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is to be denominated in a currency other than Dollars or
an Alternative Currency;

 

(E) such L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency;

 

- 79 -

 

(F) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

 

(G) any Revolving Lender is at that time a Defaulting Lender, unless such L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its reasonable discretion) with the Company
or such Revolving Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.15(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure, as it may elect in
its sole discretion.

 

(iv) [reserved]

 

(v) Each L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(vi) Each L/C Issuer shall act on behalf of the Revolving Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and each L/C Issuer shall have all of the benefits and immunities (A) provided
to the Administrative Agent in Article X with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article X included such L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to such L/C Issuer.

 

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

 

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company delivered to the Applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application must be received by the Applicable L/C Issuer and
the Administrative Agent not later than 11:00 a.m. at least three (3) Business
Days (or such later date and time as the Administrative Agent and the Applicable
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the Applicable L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount and currency
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the

 

- 80 -

 

documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the Applicable L/C Issuer may reasonably
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the Applicable L/C Issuer (A) the Letter of Credit to
be amended; (B) the proposed date of amendment thereof (which shall be a
Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the Applicable L/C Issuer may reasonably require. Additionally, the
Company shall furnish to the Applicable L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the
Applicable L/C Issuer or the Administrative Agent may reasonably require.

 

(ii) Promptly after receipt of any Letter of Credit Application, the Applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Company and, if not, the Applicable L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless the Applicable L/C
Issuer has received written notice from any Lender, the Administrative Agent or
any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article V shall not be satisfied, then,
subject to the terms and conditions hereof, the Applicable L/C Issuer shall, on
the requested date, issue a Letter of Credit for the account of the Company or
the applicable Subsidiary or enter into the applicable amendment, as the case
may be, in each case in accordance with the Applicable L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Lender’s Applicable Percentage times the amount of such Letter of
Credit.

 

(iii) If the Company so requests in any applicable Letter of Credit Application,
the Applicable L/C Issuer shall issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the Applicable L/C Issuer
to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the Applicable L/C
Issuer, the Company shall not be required to make a specific request to the
Applicable L/C Issuer for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the Revolving Lenders shall be deemed to have authorized
(but may not require) the Applicable L/C Issuer to permit the extension of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date;

 

- 81 -

 

provided, however, that the Applicable L/C Issuer shall not permit any such
extension if (A) the Applicable L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is five Business Days before the Non-Extension Notice Date from the
Administrative Agent, any Revolving Lender or the Company that one or more of
the applicable conditions specified in Section 5.02 is not then satisfied, and
in each case directing the Applicable L/C Issuer not to permit such extension.

 

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Applicable L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c) Drawings and Reimbursements; Funding of Participations.

 

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, the Applicable L/C Issuer shall notify the
Company and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the Company shall reimburse the
Applicable L/C Issuer in such Alternative Currency, unless (A) the Applicable
L/C Issuer (at its option) shall have specified in such notice that it will
require reimbursement in Dollars, or (B) in the absence of any such requirement
for reimbursement in Dollars, the Company shall have notified the Applicable L/C
Issuer promptly following receipt of the notice of drawing that the Company will
reimburse the Applicable L/C Issuer in Dollars. In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in an
Alternative Currency, the Applicable L/C Issuer shall notify the Company of the
Dollar Equivalent of the amount of the drawing promptly following the
determination thereof. If the Company is notified prior to 11:00 a.m. on the
date of any payment by the Applicable L/C Issuer under a Letter of Credit to be
reimbursed in Dollars, then no later than 1:00 p.m. on such Business Day or the
Applicable Time on the date of any payment by the Applicable L/C Issuer under a
Letter of Credit to be reimbursed in an Alternative Currency (or if notified
after such time, then no later than 11:00 a.m. on the next succeeding Business
Day or the Applicable Time on the date of any payment by the Applicable L/C
Issuer under a Letter of Credit to be reimbursed in an Alternative Currency)
(each such date, an “Honor Date”), the Company shall reimburse the Applicable
L/C Issuer through the Administrative Agent in an amount equal to the amount of
such drawing and in the applicable currency. If the Company fails to so
reimburse the Applicable L/C Issuer by such time, the Administrative Agent shall
promptly notify each Revolving Lender of the Honor Date, the amount of the
unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of Letter of Credit denominated in an Alternative
Currency) (the “Unreimbursed Amount”), and the amount of such Revolving Lender’s
Applicable Percentage thereof. In such event, the Company shall be deemed to
have requested a

 

- 82 -

 

Borrowing of Revolving Loans that are Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the conditions set forth in Section 5.02 (other than
the delivery of a Loan Notice) and provided that, after giving effect to such
Borrowing, the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments. Any notice given by the Applicable L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii) Each Revolving Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) for the account of the Applicable L/C Issuer, in
Dollars, at the Administrative Agent’s Office for Dollar denominated payments in
an amount equal to its Applicable Percentage multiplied by the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Lender that so makes funds available shall
be deemed to have made a Revolving Loan in the form of a Base Rate Loan to the
Company in such amount. The Administrative Agent shall remit the funds so
received to the Applicable L/C Issuer in Dollars.

 

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Revolving Loans that are Base Rate Loans because the conditions set
forth in Section 5.02 cannot be satisfied or for any other reason, the Company
shall be deemed to have incurred from the Applicable L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the rate applicable to Revolving Loans that are Base Rate
Loans; provided that if such L/C Borrowing is not reimbursed by the Company when
due in accordance with this clause (c), then Section 2.08(b)(i) shall apply. In
such event, each Revolving Lender’s payment to the Administrative Agent for the
account of the Applicable L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Revolving Lender in satisfaction of its
participation obligation under this Section 2.03.

 

(iv) Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the Applicable L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Revolving
Lender’s Applicable Percentage of such amount shall be solely for the account of
the Applicable L/C Issuer.

 

(v) Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the Applicable L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and

 

- 83 -

 

shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Applicable L/C Issuer, the Company or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Lender’s obligation to make
Revolving Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 5.02 (other than delivery by the Company of a Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Company to reimburse the Applicable L/C Issuer for the amount
of any payment made by the Applicable L/C Issuer under any Letter of Credit,
together with interest as provided herein.

 

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the Applicable L/C Issuer any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.03(c) by the
time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the Applicable L/C Issuer shall be entitled to
recover from such Revolving Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Applicable L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, plus any administrative, processing
or similar fees customarily charged by the Applicable L/C Issuer in connection
with the foregoing. If such Revolving Lender pays such amount (with interest and
fees as aforesaid), the amount so paid shall constitute such Revolving Lender’s
Revolving Loan included in the relevant Borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be. A certificate of the Applicable
L/C Issuer submitted to any Revolving Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (vi) shall be conclusive
absent manifest error.

 

(d) Repayment of Participations.

 

(i) At any time after the Applicable L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Lender such Revolving
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the
Applicable L/C Issuer any payment in respect of the related Unreimbursed Amount
or interest thereon (whether directly from the Company or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Revolving Lender its Applicable
Percentage thereof in Dollars and in the same funds as those received by the
Administrative Agent.

 

(ii) If any payment received by the Administrative Agent for the account of the
Applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned
under any of the circumstances described in Section 11.05 (including pursuant to
any settlement entered into by the Applicable L/C Issuer in its discretion),
each Revolving Lender shall

 

- 84 -

 

pay to the Administrative Agent for the account of the Applicable L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Revolving Lender, at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. The obligations of the Revolving
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

 

(e) Obligations Absolute. The obligation of the Company to reimburse the
Applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i) any lack of validity or enforceability of such Letter of Credit, any
provision of this Agreement or any other Loan Document;

 

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the Applicable L/C
Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

 

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

(iv) any payment by the Applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the Applicable
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any payment arising in
connection with any proceeding under any Debtor Relief Law;

 

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Company or any Subsidiary or in the
relevant currency markets generally; or

 

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party or any
Subsidiary.

 

- 85 -

 

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the Applicable L/C Issuer. The Company shall be
conclusively deemed to have waived any such claim against the Applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

 

(f) Role of L/C Issuer. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, the Applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Revolving Lender for (i) any action taken or omitted in connection herewith at
the request or with the approval of the Revolving Lenders or the Required
Revolving Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final non-appealable judgment); or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Company
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Company’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (vi) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against the Applicable
L/C Issuer, and the Applicable L/C Issuer may be liable to the Company, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Company which the Company proves were caused
by the Applicable L/C Issuer’s willful misconduct or gross negligence (as
determined by a court of competent jurisdiction in a final non-appealable
judgment) or the Applicable L/C Issuer’s willful failure to pay under any Letter
of Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the Applicable
L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the Applicable L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

(g) Applicability of ISP. Unless otherwise expressly agreed by the Applicable
L/C Issuer and the Company when a Letter of Credit is issued, the rules of the
ISP shall apply to each Letter of Credit.

 

- 86 -

 

(h) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Revolving Lender in accordance with its Applicable
Percentage, in Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate for Revolving Loans
denominated in Dollars and maintained as Eurocurrency Rate Loans times the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit; provided, however, any Letter of Credit Fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the
Applicable L/C Issuer pursuant to this Section 2.03 shall be payable, to the
maximum extent permitted by applicable Law, to the other Revolving Lenders in
accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.15(a)(iv),
with the balance of such fee, if any, payable to the Applicable L/C Issuer for
its own account (except to the extent that the Company has provided Cash
Collateral with respect to all or a portion of such Letter of Credit, in which
case the balance of such fee (or the applicable portion thereof, as applicable)
shall not be payable). For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.09. Letter of Credit Fees shall be
(i) due and payable on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears. If there is any change
in the Applicable Rate for Revolving Loans denominated in Dollars and maintained
as Eurocurrency Rate Loans during any quarter, the daily amount available to be
drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate for Revolving Loans denominated in Dollars and maintained as
Eurocurrency Rate Loans separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, while any Event of Default exists, upon the request of the
Required Revolving Lenders, all Letter of Credit Fees shall accrue at the
Default Rate.

 

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Company shall pay directly to each L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit issued by such L/C
Issuer, at the rate per annum of 0.125%, computed on the Dollar Equivalent of
the daily amount available to be drawn under such Letter of Credit and on a
quarterly basis in arrears. Such Letter of Credit fronting fee shall be due and
payable on the first Business Day occurring after the last day of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.09. In addition, the Company
shall pay directly to each L/C Issuer for its own account, in Dollars, the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to Letters of Credit
issued by such L/C Issuer as from time to time in effect. Such customary fees
and standard costs and charges are due and payable on demand and are
nonrefundable.

 

- 87 -

 

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Restricted Subsidiary, the Company shall be obligated
to reimburse the Applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Company hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Company, and that the Company’s business derives substantial benefits from the
businesses of such Subsidiaries.

 

(l) Provisions Related to Additional Revolving Credit Facilities. If the Letter
of Credit Expiration Date in respect of the Revolving Facility occurs prior to
the expiry date of any Letter of Credit, then, at the Company’s option, (i) if
one or more Classes of Extended Revolving Commitments and/or Refinancing
Revolving Commitments in respect of which the expiration date applicable to
Letters of Credit issued thereunder shall not have so occurred are then in
effect, such Letters of Credit shall, to the extent such Letters of Credit could
have been issued under such other Class or Classes of Extended Revolving
Commitments and/or Refinancing Revolving Commitments (as applicable) in
accordance with the terms of this Agreement at such time, automatically be
deemed to have been issued (including for purposes of the obligations of the
applicable Lenders to purchase participations therein and to make Loans and L/C
Advances in respect thereof pursuant to Sections 2.03(c) and (d)) under (and
ratably participated in by Lenders pursuant to) the Commitments in respect of
such non-terminating Class or Classes of Extended Revolving Commitments and/or
Refinancing Revolving Commitments (as applicable) up to an aggregate amount not
to exceed the aggregate principal amount of the unutilized Commitments
thereunder at such time (it being understood that no partial face amount of any
Letter of Credit may be so reallocated) and (ii) to the extent not reallocated
pursuant to the immediately preceding clause (i), the Company shall Cash
Collateralize any such Letter of Credit in accordance with Section 2.14(a).
Commencing with the Maturity Date of the Revolving Facility, the sublimit for
Letters of Credit shall be agreed solely with each L/C Issuer.

 

2.04 [Reserved].

 

2.05 Prepayments.

 

(a) Voluntary Prepayments of Loans.

 

(i) Revolving Loans, Term Loans and Incremental Term Loans. Each Borrower may,
upon notice from the Company to the Administrative Agent, at any time or from
time to time voluntarily prepay Loans of a given Class in whole or in part
without premium or penalty (except as provided in clause (E) below); provided
that (A) such notice must be received by the Administrative Agent not later than
2:00 p.m. (1) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (2) four Business Days (or five,
in the case of prepayment of Loans denominated in Special Notice Currencies)
prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies and (3) on the date of

 

- 88 -

 

prepayment of Base Rate Loans; (B) any such prepayment of Eurocurrency Rate
Loans shall be in a principal amount of $1,000,000 (or the Dollar Equivalent
thereof, in the case of Alternative Currencies) or a whole multiple of
$1,000,000 (or the Dollar Equivalent thereof, in the case of Alternative
Currencies) in excess thereof (or the entire principal amount thereof then
outstanding); (C) any prepayment of Base Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof (or the
entire principal amount thereof then outstanding); (D) any such notice may be
conditioned on the effectiveness of other financing arrangements or one or more
other transactions; and (E) any voluntary prepayment of Term B-1 Loans and/or
Term B-2 Loans shall be accompanied by an additional fee payment to the extent
required pursuant to Section 2.09(b). Each such notice shall specify the date
and amount of such prepayment, the Facility under which such Loan was made (and
the Class thereof) and the Type(s) and currencies of Loans to be prepaid and, if
Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each Lender receiving a prepayment
of the Administrative Agent’s receipt of each such notice, and of the amount of
such Lender’s ratable portion of such prepayment (based on such Lender’s
Applicable Percentage in respect of the relevant Facility). If such notice is
given by the Company, the applicable Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Each prepayment of the
outstanding Term Loans of a given Class pursuant to this Section 2.05(a) shall
be applied as directed by the Company (except that, any such prepayment with
respect to any Term A Facility shall be applied ratably towards the outstanding
Term A-1 Loans and Term A-2 Loans) and, if no direction is given, to the
principal repayment installments of such Class of Term Loans in direct order of
maturity. Subject to Section 2.15, each prepayment of Loans shall be made to the
Appropriate Lenders in accordance with their respective Applicable Percentages
in respect of each of the relevant Facilities.

 

(ii) [Reserved].

 

(b) Mandatory Prepayments of Loans.

 

(i) Revolving Commitments. If for any reason the Total Revolving Outstandings at
any time exceed the Aggregate Revolving Commitments then in effect, the Company
shall immediately prepay Revolving Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided, however, that
the Company shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b)(i) unless after the prepayment in full of the
Revolving Loans the Total Revolving Outstandings exceed the Aggregate Revolving
Commitments then in effect.

 

(ii) Alternative Currencies. If the Administrative Agent notifies the Company at
any time that the Outstanding Amount of all Revolving Loans denominated in
Alternative Currencies at such time exceeds an amount equal to 105% of the
Alternative

 

- 89 -

 

Currency Sublimit then in effect, then, within two Business Days after receipt
of such notice, the Company shall prepay Revolving Loans in an aggregate amount
sufficient to reduce such Outstanding Amount as of such date of payment to an
amount not to exceed 100% of the Alternative Currency Sublimit then in effect.

 

(iii) Excess Cash Flow. Within five Business Days after financial statements
have been delivered pursuant to Section 7.01(a) and the related Compliance
Certificate has been delivered pursuant to Section 7.02(b), the Borrowers shall
prepay an aggregate principal amount of Term Loans equal to the excess (if any)
of (A) 50% (as may be adjusted pursuant to the proviso below) of Excess Cash
Flow for the fiscal year covered by such financial statements over (B) the
aggregate principal amount of Term Loans prepaid pursuant to Section 2.05(a)(i)
or repurchased and cancelled pursuant to Section 11.06(i) (but limited to the
purchase price applicable to such Term Loans rather than the par amount thereof)
during the applicable Excess Cash Flow Period, other than to the extent that any
such prepayment is funded with the proceeds of long-term Funded Debt (other than
Revolving Loans, Extended Revolving Loans or Refinancing Revolving Loans) (such
prepayments to be applied as set forth in clause (vii) below); provided, that
such percentage shall be reduced to 25% or 0% if the Consolidated Net Secured
Leverage Ratio as of the last day of the prior fiscal year was less than
3.50:1.00 (but greater than or equal to 3.00:1.00) or 3.00:1.00, respectively.

 

(iv) Dispositions. If the Parent or any of its Restricted Subsidiaries Disposes
of any property under Sections 8.05(c), (e), (f) or (g) which results in the
receipt by the Parent and its Restricted Subsidiaries of aggregate Net Cash
Proceeds in excess of $10,000,000 in any fiscal year, the Borrowers shall prepay
an aggregate principal amount of Term Loans equal to 100% of such Net Cash
Proceeds within five (5) Business Days of receipt thereof by such Person (such
prepayments to be applied as set forth in clause (vii) below); provided,
however, that, with respect to any Net Cash Proceeds realized under a
Disposition described in this Section 2.05(b)(iv), at the election of the
Company (as notified by the Company to the Administrative Agent promptly after
the date of the receipt of such Net Cash Proceeds), the Parent or any Restricted
Subsidiary may reinvest all or any portion of such Net Cash Proceeds in
operating assets within three hundred and sixty-five (365) days following
receipt of such Net Cash Proceeds (or, if the Parent or the relevant Restricted
Subsidiary, as applicable, has contractually committed within 365 days following
receipt of such Net Cash Proceeds to reinvest such Net Cash Proceeds, 545 days
following receipt of such Net Cash Proceeds); and provided further, however,
that any Net Cash Proceeds not so reinvested shall be immediately applied to the
prepayment of the Term Loans as set forth in this Section 2.05(b)(iv).
Notwithstanding the foregoing, if at the time that any prepayment would be
required under this Section 2.05(b)(iv), the Company is required to offer to
repurchase Permitted First Priority Refinancing Debt or any Permitted
Refinancing of any such Indebtedness (to the extent secured by Liens on all or a
portion of the Collateral on a pari passu basis with the liens securing the
Facilities (other than the Term A-1 Loans, the Term A-2 Loans and the Term B-2
Loans, or any Refinancing Term Loans, Extended Term Loans or Replacement Term
Loans incurred by any Designated Borrower with respect thereto)), in each case
pursuant

 

- 90 -

 

to the terms of the documentation governing such Indebtedness with the net
proceeds of any such Disposition of, or with respect to, any property or assets
constituting Collateral (such Permitted First Priority Refinancing Debt (and
such Permitted Refinancing of any such Indebtedness) required to be offered to
be so repurchased, “Other Applicable Indebtedness”), then the Borrowers may
apply such net proceeds on a pro rata basis (determined on the basis of the
aggregate outstanding principal amount of the Term Loans and Other Applicable
Indebtedness at such time; provided that the portion of such net proceeds
allocated to the Other Applicable Indebtedness shall not exceed the amount of
such net proceeds required to be allocated to the Other Applicable Indebtedness
pursuant to the terms thereof, and the remaining amount, if any, of such net
proceeds shall be allocated to the Term Loans in accordance with the terms
hereof) to the prepayment of the Term Loans and to the repurchase or prepayment
of Other Applicable Indebtedness, and the amount of prepayment of the Term Loans
that would have otherwise been required pursuant to this Section 2.05(b)(iv)
shall be reduced accordingly.

 

(v) Indebtedness. Upon the incurrence or issuance by the Parent or any of its
Restricted Subsidiaries of any Indebtedness (A) not expressly permitted to be
incurred or issued pursuant to Section 8.03 or (B) that is intended to
constitute Credit Agreement Refinancing Indebtedness with respect to any Class
of Term Loans, the Borrowers shall prepay an aggregate principal amount of Term
Loans (or in the case of Indebtedness constituting Credit Agreement Refinancing
Indebtedness, the applicable Class of Term Loans) equal to 100% of all Net Cash
Proceeds received therefrom immediately upon receipt thereof by the Parent or
such Restricted Subsidiary (such prepayments to be applied as set forth in
clause (vii) below).

 

(vi) Extraordinary Receipt. Upon any Extraordinary Receipt received by or paid
to or for the account of the Parent or any of its Restricted Subsidiaries, and
not otherwise included in clauses (iv) or (v) of this Section 2.05(b), and which
results in the receipt by the Parent and its Restricted Subsidiaries of
aggregate Net Cash Proceeds in excess of $10,000,000 in any fiscal year, the
Borrowers shall prepay an aggregate principal amount of Term Loans equal to 100%
of all Net Cash Proceeds received therefrom immediately upon receipt thereof by
the Parent or such Restricted Subsidiary (such prepayments to be applied as set
forth in clause (vii) below); provided, however, that with respect to any
proceeds of insurance, condemnation awards (or payments in lieu thereof) or
indemnity payments, at the election of the Company (as notified by the Company
to the Administrative Agent prior to or promptly after the date of receipt of
such insurance proceeds, condemnation awards or indemnity payments), the Parent
or any Restricted Subsidiary may apply such Net Cash Proceeds, within three
hundred and sixty-five (365) days following receipt of such Net Cash Proceeds
(or, if the Parent or the relevant Restricted Subsidiary, as applicable, has
contractually committed within 365 days following receipt of such Net Cash
Proceeds to apply such Net Cash Proceeds, 545 days following receipt of such Net
Cash Proceeds), to replace or repair the equipment, fixed assets or real
property in respect of which such cash proceeds were received or to reinvest in
operating assets; and provided further, however, that any cash proceeds not so

 

- 91 -

 

applied shall be immediately applied to the prepayment of the Term Loans as set
forth in Section 2.05(b)(vii).

 

(vii) Application to Term Loans. Except as otherwise provided in any Commitment
Increase Amendment, Extension Amendment or Refinancing Amendment or as otherwise
provided herein, each prepayment of Term Loans pursuant to clauses (iii), (iv),
(v) and (vi) of this Section 2.05(b) shall be applied (1) ratably to the Term A
Facilities, on the one hand, and the Term B Facilities, on the other hand, (2)
within the Term A Facilities, ratably to the outstanding Term A-1 Loans and Term
A-2 Loans, (3) within the Term B Facilities, to the outstanding Term B
Facilities as directed by the Company, (4) ratably to the Term Loans under each
Term Facility and (5) to the principal repayment installments of the respective
Class of Term Loans in direct order of maturity; provided that any Net Cash
Proceeds of Credit Agreement Refinancing Indebtedness shall be applied to the
applicable Class(es) of Term Loans as required under clause (v) of the first
proviso appearing in the definition thereof.

 

(viii) Limitation of Prepayment Obligations. Notwithstanding any other
provisions of this Section 2.05(b), (i) to the extent that any or all of the Net
Cash Proceeds of any Disposition by a Restricted Subsidiary that is a Foreign
Subsidiary (each such Disposition, a “Foreign Disposition”), the Net Cash
Proceeds of any Extraordinary Receipt incurred by a Restricted Subsidiary that
is a Foreign Subsidiary (each such Extraordinary Receipt, a “Foreign
Extraordinary Receipt”) or Excess Cash Flow attributable to Restricted
Subsidiaries that are Foreign Subsidiaries are prohibited or delayed by
applicable local law or applicable organizational documents of such Foreign
Subsidiary from being repatriated to a Borrower to repay the Term Loans of such
Borrower pursuant to Section 2.05(b)(iii), (iv) or (vi), as applicable, the
portion of such Net Cash Proceeds or Excess Cash Flow so affected will not be
required to be applied to repay such Term Loans at the times provided in Section
2.05(b)(iii), (iv) or (vi) as applicable, but may be retained by the applicable
Foreign Subsidiary so long, but only so long, as the applicable local law or
applicable organizational documents of such Foreign Subsidiary will not permit
repatriation to either Borrower (the Parent and the Borrowers hereby agreeing to
use, and cause their Restricted Subsidiaries to use, all commercially reasonable
efforts to overcome or eliminate any such restrictions on repatriation and/or
minimize any such costs of prepayment and/or use the other cash and Cash
Equivalents of Parent and its Restricted Subsidiaries that are not affected by
such restrictions to make the relevant prepayment), and if within one year
following the date on which the respective prepayment would otherwise have been
required such repatriation of any of such affected Net Cash Proceeds or Excess
Cash Flow is permitted under the applicable local law or applicable
organizational documents of such Foreign Subsidiary, such repatriation will be
immediately effected and such repatriated Net Cash Proceeds or Excess Cash Flow
will be promptly (and in any event not later than two Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof and additional costs relating to such repatriation) to the
repayment of such applicable Term Loans pursuant to this Section 2.05 or (ii) to
the extent that the Parent has determined in good faith, after consultation with
the Administrative Agent, that

 

- 92 -

 

repatriation to a Borrower to repay the Term Loans of such Borrower pursuant to
Section 2.05(b)(iii), (iv) or (vi), as applicable, of any of or all the Net Cash
Proceeds of any Foreign Disposition, Net Cash Proceeds of any Foreign
Extraordinary Receipt or Excess Cash Flow attributable to Restricted
Subsidiaries that are Foreign Subsidiaries would have adverse tax consequences
(including any reduction in tax attributes) with respect to such Net Cash
Proceeds or Excess Cash Flow, such Net Cash Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay such Term Loans at the
times provided in Section 2.05(b)(iii), (iv) or (vi), as applicable, but may be
retained by the applicable Foreign Subsidiary so long, but only so long, as the
applicable adverse tax consequences with respect to such Net Cash Proceeds or
Excess Cash Flow remain (the Parent and the Borrowers hereby agreeing to use,
and cause their Restricted Subsidiaries to use, all commercially reasonable
efforts to overcome or eliminate any adverse tax consequences and/or use the
other cash and Cash Equivalents of the Parent and its Restricted Subsidiaries
that are not affected by such adverse tax consequences to make the relevant
prepayment), and if within one year following the date on which the respective
prepayment would otherwise have been required such repatriation of any of such
affected Net Cash Proceeds or Excess Cash Flow would no longer have adverse tax
consequences, such repatriation will be immediately effected and such
repatriated Net Cash Proceeds or Excess Cash Flow will be promptly (and in any
event not later than two Business Days after such repatriation) applied (net of
additional taxes payable or reserved against as a result thereof and additional
costs relating to such repatriation) to the repayment of such Term Loans
pursuant to this Section 2.05.

 

2.06 Termination or Reduction of Commitments.

 

(a) Optional.

 

The Company may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments to an amount not less than the Total Revolving
Outstandings (after giving effect to any concurrent prepayment of Revolving
Loans); provided that (A) any such notice shall be received by the
Administrative Agent not later than 2:00 p.m. three (3) Business Days prior to
the date of termination or reduction, (B) any such partial reduction shall be in
an aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, (C) if, after giving effect to any reduction of the Aggregate Revolving
Commitments, the Letter of Credit Sublimit or the Alternative Currency Sublimit
exceeds the amount of the Aggregate Revolving Commitments, such sublimit shall
be automatically reduced by the amount of such excess and (D) any such notice
may be conditioned on the effectiveness of other financing arrangements or one
or more other transactions. The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Revolving Commitments. Except as provided in clause (C) of the preceding
sentence, the amount of any such Aggregate Revolving Commitment reduction shall
not be applied to the Alternative Currency Sublimit or the Letter of Credit
Sublimit unless otherwise specified by the Company. Any reduction of the
Aggregate Revolving Commitments

 

- 93 -

 

shall be applied to the Commitment of each Revolving Lender according to its
Applicable Percentage. All fees accrued with respect thereto until the effective
date of any termination of the Aggregate Revolving Commitments shall be paid on
the effective date of such termination.

 

(b) Mandatory.

 

(i) The aggregate Term A-1 Commitments (and the Term A-1 Commitment of each
Lender with such a Commitment) shall terminate in its entirety (to the extent
not theretofore terminated) on the Closing Date (after giving effect to any
incurrence of Term A-1 Loans on such date).

 

(ii) The aggregate Term A-2 Commitments (and the Term A-2 Commitment of each
Lender with such a Commitment) shall terminate in its entirety (to the extent
not theretofore terminated) on the Closing Date (after giving effect to any
incurrence of Term A-2 Loans on such date).

 

(iii) The aggregate Term B-1 Commitments (and the Term B-1 Commitment of each
Lender with such a Commitment) shall terminate in its entirety (to the extent
not theretofore terminated) on the Closing Date (after giving effect to any
incurrence of Term B-1 Loans on such date).

 

(iv) The aggregate Term B-2 Commitments (and the Term B-2 Commitment of each
Lender with such a Commitment) shall terminate in its entirety (to the extent
not theretofore terminated) on the Closing Date (after giving effect to any
incurrence of Term B-2 Loans on such date).

 

(c) Notification of Commitment Reductions. The Administrative Agent will
promptly notify the Lenders of any termination or reduction of the Letter of
Credit Sublimit or the Aggregate Revolving Commitments under this Section 2.06.

 

2.07 Repayments of Loans.

 

(i) Term A-1 Loans. The Designated Borrower 1 shall pay to each Term A-1 Lender
on each principal payment date set out below the specified percentage of the
Term A-1 Loans advanced by such Term A-1 Lender to the Designated Borrower 1
(which amounts shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.05), with the final
such payment being in the aggregate principal amount of all Term A-1 Loans then
outstanding to the Designated Borrower 1:

 

Principal Payment Date
Falling on or Nearest to: Percentage of
Payment on last day of fiscal quarter December 31, 2015 1.25% of the sum of the
aggregate principal amount of Term A-1 Loans March 31, 2016 1.25% of the sum of
the aggregate principal amount of Term A-1 Loans

- 94 -

 

June 30, 2016 1.25% of the sum of the aggregate principal amount of Term A-1
Loans September 30, 2016 1.25% of the sum of the aggregate principal amount of
Term A-1 Loans December 31, 2016 1.25% of the sum of the aggregate principal
amount of Term A-1 Loans March 31, 2017 1.25% of the sum of the aggregate
principal amount of Term A-1 Loans June 30, 2017 1.25% of the sum of the
aggregate principal amount of Term A-1 Loans September 30, 2017 1.25% of the sum
of the aggregate principal amount of Term A-1 Loans December 31, 2017 2.50% of
the sum of the aggregate principal amount of Term A-1 Loans March 31, 2018 2.50%
of the sum of the aggregate principal amount of Term A-1 Loans June 30, 2018
2.50% of the sum of the aggregate principal amount of Term A-1 Loans September
30, 2018 2.50% of the sum of the aggregate principal amount of Term A-1 Loans
December 31, 2018 2.50% of the sum of the aggregate principal amount of Term A-1
Loans March 31, 2019 2.50% of the sum of the aggregate principal amount of Term
A-1 Loans June 30, 2019 2.50% of the sum of the aggregate principal amount of
Term A-1 Loans September 30, 2019 2.50% of the sum of the aggregate principal
amount of Term A-1 Loans December 31, 2019 2.50% of the sum of the aggregate
principal amount of Term A-1 Loans March 31, 2020 2.50% of the sum of the
aggregate principal amount of Term A-1 Loans June 30, 2020 2.50% of the sum of
the aggregate principal amount of Term A-1 Loans

 

provided, that the final principal repayment installment of the Term A-1 Loans
shall be repaid on the Maturity Date for Term A-1 Loans and in any event shall
be in an amount equal to the aggregate principal amount of all Term A-1 Loans
outstanding on such date; provided, further, that the amount of any such
prepayment set forth above shall be adjusted to account for the addition of any
Extended Term Loans or Incremental Term Loans made to the Designated Borrower 1
to contemplate (A) the reduction in the aggregate principal amount of the Term
A-1 Loans that were converted in connection with the incurrence of such Extended
Term Loans and (B) any increase to payments to

 

- 95 -

 

the extent and as required pursuant to the terms of any applicable Commitment
Increase Amendment involving an increase to the Term A-1 Loans.

 

(ii) Term A-2 Loans. The Designated Borrower 2 shall pay to each Term A-2 Lender
on each principal payment date set out below the specified percentage of the
Term A-2 Loans advanced by such Term A-2 Lender to the Designated Borrower 2
(which amounts shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.05), with the final
such payment being in the aggregate principal amount of all Term A-2 Loans then
outstanding to the Designated Borrower 2:

 

Principal Payment Date
Falling on or Nearest to: Percentage of
Payment on last day of fiscal quarter December 31, 2015 1.25% of the sum of the
aggregate principal amount of Term A-2 Loans March 31, 2016 1.25% of the sum of
the aggregate principal amount of Term A-2 Loans June 30, 2016 1.25% of the sum
of the aggregate principal amount of Term A-2 Loans September 30, 2016 1.25% of
the sum of the aggregate principal amount of Term A-2 Loans December 31, 2016
1.25% of the sum of the aggregate principal amount of Term A-2 Loans March 31,
2017 1.25% of the sum of the aggregate principal amount of Term A-2 Loans June
30, 2017 1.25% of the sum of the aggregate principal amount of Term A-2 Loans
September 30, 2017 1.25% of the sum of the aggregate principal amount of Term
A-2 Loans December 31, 2017 2.50% of the sum of the aggregate principal amount
of Term A-2 Loans March 31, 2018 2.50% of the sum of the aggregate principal
amount of Term A-2 Loans June 30, 2018 2.50% of the sum of the aggregate
principal amount of Term A-2 Loans September 30, 2018 2.50% of the sum of the
aggregate principal amount of Term A-2 Loans December 31, 2018 2.50% of the sum
of the aggregate principal amount of Term A-2 Loans March 31, 2019 2.50% of the
sum of the aggregate principal amount of Term A-2 Loans June 30, 2019 2.50% of
the sum of the aggregate principal amount of Term A-2 Loans September 30, 2019
2.50% of the sum of the aggregate principal

- 96 -

 

  amount of Term A-2 Loans December 31, 2019 2.50% of the sum of the aggregate
principal amount of Term A-2 Loans March 31, 2020 2.50% of the sum of the
aggregate principal amount of Term A-2 Loans June 30, 2020 2.50% of the sum of
the aggregate principal amount of Term A-2 Loans

 

provided, that the final principal repayment installment of the Term A-2 Loans
shall be repaid on the Maturity Date for Term A-2 Loans and in any event shall
be in an amount equal to the aggregate principal amount of all Term A-2 Loans
outstanding on such date; provided, further, that the amount of any such
prepayment set forth above shall be adjusted to account for the addition of any
Extended Term Loans or Incremental Term Loans made to the Designated Borrower 2
to contemplate (A) the reduction in the aggregate principal amount of the Term
A-2 Loans that were converted in connection with the incurrence of such Extended
Term Loans and (B) any increase to payments to the extent and as required
pursuant to the terms of any applicable Commitment Increase Amendment involving
an increase to the Term A-2 Loans.

 

(iii) Term B-1 Loans. The Company shall pay to each Term B-1 Lender (i) on the
last Business Day of each fiscal quarter of the Parent occurring after the
Closing Date (commencing with the fiscal quarter ending December 31, 2015) but
prior to the Maturity Date, the principal amount of all Term B-1 Loans then
outstanding in an amount equal to 0.25% of the sum of the aggregate principal
amount of Term B-1 Loans on the Closing Date (which amounts shall be reduced as
a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05) and (ii) on the Maturity Date for Term B-1
Loans, the principal amount of all Term B-1 Loans in an amount equal to the
aggregate principal amount of all Term B-1 Loans outstanding on such date;
provided that the amount of any such prepayment set forth above shall be
adjusted to account for the addition of any Extended Term Loans or Incremental
Term Loans made to the Company to contemplate (A) the reduction in the aggregate
principal amount of the Term B-1 Loans that were converted in connection with
the incurrence of such Extended Term Loans and (B) any increase to payments to
the extent and as required pursuant to the terms of any applicable Commitment
Increase Amendment involving an increase to the Term B-1 Loans.

 

(iv) Term B-2 Loans. The Designated Borrower 2 shall pay to each Term B-2 Lender
(i) on the last Business Day of each fiscal quarter of the Parent occurring
after the Closing Date (commencing with the fiscal quarter ending December 31,
2015) but prior to the Maturity Date, the principal amount of all Term B-2 Loans
then outstanding in an amount equal to 0.25% of the sum of the aggregate
principal amount of Term B-2 Loans on the Closing Date (which amounts shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05) and (ii) on the Maturity Date for
Term B-2 Loans, the principal amount of all Term B-2 Loans in an

 

- 97 -

 

amount equal to the aggregate principal amount of all Term B-2 Loans outstanding
on such date; provided that the amount of any such prepayment set forth above
shall be adjusted to account for the addition of any Extended Term Loans or
Incremental Term Loans made to the Designated Borrower 2 to contemplate (A) the
reduction in the aggregate principal amount of the Term B-2 Loans that were
converted in connection with the incurrence of such Extended Term Loans and (B)
any increase to payments to the extent and as required pursuant to the terms of
any applicable Commitment Increase Amendment involving an increase to the Term
B-2 Loans.

 

(v) Incremental Term Loans. The applicable Borrower shall repay the outstanding
principal amount of each Incremental Term Loan in the installments on the dates
and in the amounts set forth in the applicable Incremental Term Loan Agreement
(as such installments may hereafter be adjusted as a result of prepayments made
pursuant to Section 2.05), unless accelerated sooner pursuant to Section 9.02.

 

(vi) Extended Term Loans and Extended Revolving Loans. The applicable Borrower
shall repay the outstanding principal amount of each Extended Term Loan in the
installments (if applicable), on the dates and in the amounts set forth in the
applicable Extension Amendment (as such installments, if applicable, may
hereafter be adjusted as a result of prepayments made pursuant to Section 2.05),
unless accelerated sooner pursuant to Section 9.02.

 

(vii) Refinancing Term Loans and Refinancing Revolving Loans. The applicable
Borrower shall repay the outstanding principal amount of each Refinancing Term
Loan in the installments (if applicable), on the dates and in the amounts set
forth in the applicable Refinancing Amendment (as such installments, if
applicable, may hereafter be adjusted as a result of prepayments made pursuant
to Section 2.05), unless accelerated sooner pursuant to Section 9.02.

 

(viii) Revolving Loans. The Company shall repay to the Lenders (A) under the
Revolving Facility on the Revolving Loan Maturity Date the aggregate principal
amount of all Revolving Loans outstanding on such date, unless accelerated
sooner pursuant to Section 9.02, (B) holding Extended Revolving Commitments or
Refinancing Revolving Commitments, as the case may be, on the Maturity Date with
respect thereto, the aggregate principal amount of all Loans outstanding under
such Commitments on such date, unless accelerated sooner pursuant to
Section 9.02.

 

2.08 Interest.

 

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan of a given Class shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the sum of
the Eurocurrency Rate for such Interest Period plus the Applicable Rate, as
applicable for Loans of such Class maintained as Eurocurrency Rate Loans; and
(ii) each Base Rate Loan of a given Class shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the sum of the Base Rate plus the Applicable Rate for Base Rate Loans
for such Class.

 

- 98 -

 

(b)(i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(ii) If any amount (other than principal of any Loan) payable by either Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders (unless an Event of Default exists
under Section 9.01(f) or (g), in which case no such request shall be required),
such amount shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iii) Without duplication of clause (i), each Borrower upon the request of the
Required Lenders, while any Event of Default exists, shall pay interest on the
principal amount of all outstanding Obligations owed by such Borrower hereunder
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.

 

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

 

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

(d) If a tax deduction is required by Swiss law to be made by a Guarantor in
respect of any interest payable by it under this Agreement in circumstances
where Section 3.01(a) is unenforceable for any reason, the applicable interest
rate in relation to that interest payment shall be (i) the interest rate which
would have applied to that interest payment (as provided for in clause (a) above
in the absence of this clause (d)) divided by (ii) 1 minus the rate at which the
relevant tax deduction is required to be made (where the rate at which the
relevant tax deduction is required to be made is for this purpose expressed as a
fraction of 1 rather than as a percentage) and all references to a rate of
interest in clause (a) above shall be construed accordingly.

 

2.09 Fees.

 

In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

 

(a) Revolving Commitment Fee. The Company shall pay to the Administrative Agent,
for the account of each Revolving Lender in accordance with its Applicable
Revolving Percentage, a commitment fee equal to the product of (i) the
Applicable Rate for commitment fees times (ii) the actual daily amount by which
the Aggregate Revolving Commitments exceed the sum of (y) the Outstanding Amount
of Revolving Loans and (z) the Outstanding Amount of

 

- 99 -

 

L/C Obligations, subject to adjustment as provided in Section 2.15. The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article V is
not met, and shall be due and payable quarterly in arrears on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the Closing Date, and on the last day of the Availability
Period. The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

 

(b) Repricing Transaction. At the time of the effectiveness of any Repricing
Transaction that is consummated prior to the six-month anniversary of the
Closing Date, the Borrowers agree to pay to the Administrative Agent, for the
ratable account of each Term Lender with outstanding Term B-1 Loans and/or Term
B-2 Loans (including each Term Lender that withholds its consent to such
Repricing Transaction and is replaced as a Non-Consenting Lender under Section
11.13), a fee in an amount equal to 1.0% of (x) in the case of a Repricing
Transaction of the type described in clause (a) of the definition thereof, the
aggregate principal amount of all Term B-1 Loans and/or Term B-2 Loans prepaid
in connection with such Repricing Transaction and (y) in the case of a Repricing
Transaction described in clause (b) of the definition thereof, the aggregate
principal amount of all Term B-1 Loans and/or Term B-2 Loans outstanding on such
date that are subject to an effective pricing reduction pursuant to such
Repricing Transaction. Such fees shall be due and payable upon the date of the
effectiveness of such Repricing Transaction.

 

(c) Fee Letter. The Company shall pay to the Arrangers, the Co-Managers, the
Administrative Agent and the Lenders for their own respective accounts fees, in
Dollars, in the amounts and at the times specified in the Fee Letter. Such fees
shall be fully earned when paid and shall be non-refundable for any reason
whatsoever.

 

2.10 Computation of Interest and Fees.

 

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Loans denominated in Alternative Currencies
as to which market practice differs from the foregoing, in accordance with such
market practice. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

- 100 -

 

2.11 Evidence of Debt.

 

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be prima facie evidence absent
manifest error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of each Borrower hereunder to pay any amount owing by such Borrower with respect
to the Obligations. In the event of any conflict between the accounts and
records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, each Borrower shall
execute and deliver to such Lender (through the Administrative Agent) one or
more Notes, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Class, Type (if applicable), amount, currency and maturity of
its Loans and payments with respect thereto.

 

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

 

2.12 Payments Generally; Administrative Agent’s Clawback.

 

(a) General. All payments to be made by each Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by each Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. Except as otherwise expressly provided
herein, all payments by each Borrower hereunder with respect to principal and
interest on Loans denominated in an Alternative Currency shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in such
Alternative Currency and in Same Day Funds not later than the Applicable Time
specified by the Administrative Agent on the dates specified herein. Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Agreement be made in the United States. If, for
any reason, a Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, such Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage in respect of the relevant Facility (or other applicable

 

- 101 -

 

share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after (i)  2:00 p.m., in the case of payments in Dollars,
or (ii) the Applicable Time specified by the Administrative Agent in the case of
payments in an Alternative Currency, may, as determined by the Administrative
Agent in its sole discretion, be deemed received on the next succeeding Business
Day (except for purposes of determining whether an Event of Default has
occurred) and any applicable interest or fee shall continue to accrue. If any
payment to be made by a Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected on computing interest or fees, as the case
may be.

 

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to the applicable Borrower
to but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the applicable Borrower, the interest rate applicable to
the other Loans included in such Borrowing. If the applicable Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
applicable Borrower the amount of such interest paid by the applicable Borrower
for such period. If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the applicable Borrower shall be
without prejudice to any claim the applicable Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

(ii) Payments by the Borrowers; Presumptions by the Administrative Agent. Unless
the Administrative Agent shall have received notice from the Company prior to
the time at which any payment is due to the Administrative Agent for the account
of the Lenders or the Applicable L/C Issuer hereunder that the applicable
Borrower will not make such payment, the Administrative Agent may assume that
the applicable Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the
Appropriate Lenders or the Applicable L/C Issuer, as the case may be, the amount
due. In such event, if the applicable Borrower has not in

 

- 102 -

 

fact made such payment, then each of the Appropriate Lenders or the Applicable
L/C Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the
Applicable L/C Issuer, in Same Day Funds with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the applicable Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Section 11.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 11.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 11.04(c).

 

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

 

2.13 Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of any of the
Facilities due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities

 

- 103 -

 

due and payable to all Lenders hereunder and under the other Loan Documents at
such time) of payments on account of the Obligations in respect of the
Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or (b)
Obligations in respect of any of the Facilities owing (but not due and payable)
to such Lender hereunder and under the other Loan Documents at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations owing (but not due and payable) to such Lender at such time to
(ii) the aggregate amount of the Obligations in respect of the Facilities owing
(but not due and payable) to all Lenders hereunder and under the other Loan
Parties at such time) of payment on account of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time obtained by all of the Lenders at such
time, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Facilities
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:

 

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrowers pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.14, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant,
other than an assignment to any Loan Party or any Subsidiary thereof other than
in accordance with Section 11.06(i) (as to which the provisions of this
Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

Notwithstanding anything to the contrary contained in this Section 2.13 or
elsewhere in this Agreement, the applicable Borrowers may extend the final
maturity of Loans and/or Commitments in connection with an Extension that is
permitted under Section 2.18 without being obligated to effect such extensions
on a pro rata basis among the Lenders (it being understood that no such
extension (i) shall constitute a payment or prepayment of any Loans, for
purposes of this Section 2.13 or (ii) shall reduce the amount of any scheduled
amortization

 

- 104 -

 

payment due under Section 2.07, except that the amount of any scheduled
amortization payment due to a Lender of Extended Term Loans may be reduced to
the extent provided pursuant to the express terms of the respective Extension
Amendment) without giving rise to any violation of this Section 2.13 or any
other provision of this Agreement. Furthermore, the applicable Borrower may take
all actions contemplated by Section 2.18 in connection with any Extension
(including modifying pricing, amortization and repayments or prepayments), and
in each case such actions shall be permitted, and the differing payments
contemplated therein shall be permitted without giving rise to any violation of
this Section 2.13 or any other provision of this Agreement.

 

2.14 Cash Collateral

 

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the Applicable L/C Issuer if, as of the Letter of Credit Expiration Date, any
undrawn Letter of Credit remains outstanding, the Company shall, in each case
(but subject to Section 2.03(l)), immediately Cash Collateralize the then
Outstanding Amount of all undrawn Letters of Credit. At any time that there
shall exist a Defaulting Lender, promptly, and in any event within three (3)
Business Days, after receipt of written notice from the Administrative Agent or
the Applicable L/C Issuer, the Company shall deliver to the Administrative Agent
Cash Collateral in an amount sufficient to cover all Fronting Exposure (after
giving effect to Section 2.15(a)(iv) and any Cash Collateral provided by the
Defaulting Lender).

 

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at DBNY. The Company, and to the extent
provided by any Lender, such Lender, shall grant to (and subject to the control
of) the Administrative Agent, for the benefit of the Administrative Agent, each
Applicable L/C Issuer and the Lenders, and shall maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any prior or
pari passu right or claim of any Person other than the Administrative Agent as
herein provided, or that the total amount of such Cash Collateral is less than
the applicable Fronting Exposure and other obligations secured thereby, the
Company or the relevant Defaulting Lender will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.

 

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 9.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations

 

- 105 -

 

for which the Cash Collateral was so provided, prior to any other application of
such property as may be provided for herein.

 

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Revolving Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vii))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of an Event
of Default (and following application as provided in this Section 2.14 may be
otherwise applied in accordance with Section 9.03), and (y) the Person providing
Cash Collateral and each Applicable L/C Issuer may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.

 

2.15 Defaulting Lenders.

 

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.

 

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article IX or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 11.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to any L/C Issuer hereunder; third,
if so determined by the Administrative Agent or requested by any Applicable L/C
Issuer, to be held as Cash Collateral for future funding obligations of that
Defaulting Lender of any participation in any Letter of Credit issued by such
Applicable L/C Issuer; fourth, as the Company may request (so long as no Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Company, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders or any L/C Issuer as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or any L/C Issuer against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its

 

- 106 -

 

obligations under this Agreement; seventh, so long as no Default exists, to the
payment of any amounts owing to the applicable Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the applicable
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 5.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the applicable Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.03(h).

 

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 2.03, the
“Applicable Percentage” of each Revolving Lender that is a non-Defaulting Lender
shall be computed without giving effect to the Revolving Commitment of that
Defaulting Lender; provided, that, the aggregate obligation of each Revolving
Lender that is a non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit shall not exceed the positive difference, if
any, of (1) the Revolving Commitment of that Revolving Lender that is a
non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Revolving Loans of that Revolving Lender.

 

(b) Defaulting Lender Cure. If the applicable Borrower, the Administrative Agent
and the L/C Issuers agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Revolving
Lender will, to the extent applicable, purchase that portion of outstanding
Revolving Loans of the other Revolving Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving Loans
and funded and unfunded participations in Letters of Credit to be held on a pro
rata basis by the Revolving Lenders in

 

- 107 -

 

accordance with their Applicable Percentages (without giving effect to
Section 2.15(a)(iv)), whereupon that Revolving Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Company while
that Revolving Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Revolving Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

2.16 Special Provisions Relating to a Re-Allocation Event.

 

(a) On the date of the occurrence of a Re-Allocation Event, automatically (and
without the taking of any action), (i) all then outstanding Revolving Loans
denominated in an Alternative Currency and all Unreimbursed Amounts in respect
of Letters of Credit issued for the account of the Company owed in an
Alternative Currency, shall be automatically converted into Revolving Loans
maintained in, and Unreimbursed Amounts owing by the Company in, Dollars (in an
amount equal to the Dollar Equivalent of the aggregate principal amount of the
respective Loans or Unreimbursed Amounts on the date such Re-Allocation Event
first occurred, which Revolving Loans or Unreimbursed Amounts (x) shall continue
to be owed by the Company, (y) shall at all times thereafter be deemed to be
Base Rate Loans and (z) shall be immediately due and payable on the date such
Re-Allocation Event has occurred) and (ii) all principal, accrued and unpaid
interest and other amounts owing with respect to such Revolving Loans and
Unreimbursed Amounts shall be immediately due and payable in Dollars, taking the
Dollar Equivalent of such principal amount, accrued and unpaid interest and
other amounts. The occurrence of any conversion of Revolving Loans or
Unreimbursed Amounts to Base Rate Loans as provided above in this Section
2.16(a) shall be deemed to constitute, for purposes of Section 3.05, a
prepayment of Revolving Loans before the last day of any Interest Period
relating thereto.

 

(b) Upon and after the occurrence of a Re-Allocation Event, all amounts from
time to time accruing with respect to, and all amounts from time to time payable
on account of, Revolving Loans denominated in an Alternative Currency
(including, without limitation, any interest and other amounts which were
accrued but unpaid on the date of such Re-Allocation Event) and Unreimbursed
Amounts owing in an Alternative Currency shall be payable in Dollars (taking the
Dollar Equivalents of all such amounts on the date of the occurrence of the
respective Re-Allocation Event, with all calculations for periods after the
Re-Allocation Event being made as if the respective such Revolving Loan or
Unreimbursed Amount had originally been made in Dollars) and shall be
distributed by the Administrative Agent for the account of appropriate Lenders
which made such Revolving Loans or are participating therein.

 

2.17 Refinancing Amendments

 

(a) On one or more occasions after the Closing Date, the Company (or, to the
extent permitted under clause (vi) to the first proviso appearing in the
definition of “Credit Agreement Refinancing Indebtedness”, a Designated
Borrower) may obtain, from any Lender or any Additional Refinancing Lender,
Credit Agreement Refinancing Indebtedness in respect of all or any portion of
the Term Loans and the Loans (or unused Commitments) under the Revolving

 

- 108 -

 

Facility then outstanding under this Agreement (which for purposes of this
Section 2.17(a) will be deemed to include any then outstanding Refinancing Term
Loans, Incremental Term Loans, Extended Term Loans, Replacement Term Loans,
Refinancing Revolving Loans or Extended Revolving Loans), in the form of
Refinancing Term Loans, Refinancing Term Commitments, Refinancing Revolving
Commitments or Refinancing Revolving Loans pursuant to a Refinancing Amendment;
provided that notwithstanding anything to the contrary in this Section 2.17 or
otherwise, (1) the borrowing and repayment (except for (A) payments of interest
and fees at different rates on Refinancing Revolving Commitments (and related
outstandings), (B) repayments required upon the Maturity Date of the Revolving
Facility (and related outstandings), the Refinancing Revolving Commitments of a
given Refinancing Series (and related outstandings) or the Extended Revolving
Commitments of a given Extension Series (and related outstandings), in each case
having an earlier Maturity Date and (C) repayments made in connection with a
permanent repayment and termination of commitments under the Revolving Facility,
the Refinancing Revolving Commitments of a given Refinancing Series or the
Extended Revolving Commitments of a given Extension Series, in each case having
an earlier Maturity Date (subject to clause (3) below)) of Loans with respect to
Refinancing Revolving Commitments of a given Refinancing Series after the date
of obtaining such Refinancing Revolving Commitments shall be made on a pro rata
basis with the Revolving Commitments and all other Classes of Extended Revolving
Commitments and Refinancing Revolving Commitments then existing, (2) subject to
the provisions of Section 2.03(l) to the extent dealing with Letters of Credit
which mature or expire after a maturity date when there exist Extended Revolving
Commitments of a given Extension Series and/or Refinancing Revolving Commitments
of a given Refinancing Series with a longer Maturity Date, all Letters of Credit
shall be participated on a pro rata basis by all Lenders with Revolving
Commitments, Extended Revolving Commitments and Refinancing Revolving
Commitments in accordance with their percentage of the Commitments under the
applicable Classes (and except as provided in Section 2.03(l), without giving
effect to changes thereto on an earlier Maturity Date with respect to Letters of
Credit theretofore incurred or issued), (3) the permanent repayment of Loans
under, and termination of, Refinancing Revolving Commitments of a given
Refinancing Series after the date of obtaining such Refinancing Revolving
Commitments shall be made on a pro rata basis with the Revolving Commitments and
all other Classes of Extended Revolving Commitments and Refinancing Revolving
Commitments then existing, except that the Company shall be permitted to
permanently repay and terminate commitments of any such Class on a greater than
a pro rata basis as compared to any other such Class with a later Maturity Date
and (4) assignments and participations of Refinancing Revolving Commitments and
Refinancing Revolving Loans shall be governed by the same assignment and
participation provisions applicable to the Revolving Commitments (and related
outstandings) and each other Class of Extended Revolving Commitments and
Refinancing Revolving Commitments (and related outstandings). No Lender shall be
obligated to provide any Credit Agreement Refinancing Indebtedness, unless it so
agrees.

 

(b) The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction (or waiver in accordance with the terms of such Refinancing
Amendment) on the date thereof of each of the conditions set forth in Section
5.02 and, to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of (i) customary

 

- 109 -

 

legal opinions, board resolutions and officers’ certificates consistent with
those delivered on the Closing Date other than changes to such legal opinion
resulting from a change in law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent and
(ii) reaffirmation agreements and/or such amendments to the Collateral Documents
as may be reasonably requested by the Administrative Agent in order to ensure
that such Credit Agreement Refinancing Indebtedness is provided with the benefit
of the applicable Loan Documents.

 

(c) Each issuance of Credit Agreement Refinancing Indebtedness under Section
2.17(a) shall be in an aggregate principal amount that is (x) not less than
$10,000,000 and (y) an integral multiple of $1,000,000 in excess thereof
(subject to clause (ii) of the proviso to the definition thereof).

 

(d) Each of the parties hereto hereby agrees that this Agreement and the other
Loan Documents may be amended pursuant to a Refinancing Amendment, without the
consent of any Lenders (other than those described in clause (c) of the
definition of “Refinancing Amendment”), to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto and (ii) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrowers, to effect the provisions of this Section 2.17 (including, without
limitation, such amendments as may be considered necessary or appropriate to
integrate any new Class of Refinancing Revolving Commitments), and the Required
Lenders hereby expressly authorize the Administrative Agent to enter into any
such Refinancing Amendment.

 

(e) This Section 2.17 shall supersede any provisions in Section 2.13 or 11.01 to
the contrary.

 

2.18 Extension of Term Loans; Extension of Revolving Loans.

 

(a) Extension of Term Loans. The applicable Borrowers may at any time and from
time to time request that all or a portion of the Term Loans of a given Class
(each, an “Existing Term Loan Tranche”) be amended to extend the scheduled
Maturity Date(s) with respect to all or a portion of any principal amount of
such Term Loans (any such Term Loans which have been so amended, “Extended Term
Loans”) and to provide for other terms consistent with this Section 2.18. In
order to establish any Extended Term Loans, the applicable Borrower shall
provide a notice to the Administrative Agent (who shall provide a copy of such
notice to each of the Lenders under the applicable Existing Term Loan Tranche)
(each, a “Term Loan Extension Request”) setting forth the proposed terms of the
Extended Term Loans to be established, which shall (x) be identical as offered
to each Lender under such Existing Term Loan Tranche (including as to the
proposed interest rates and fees payable) and offered pro rata to each Lender
under such Existing Term Loan Tranche and (y) (except as to interest rates,
fees, amortization, final maturity date, “AHYDO” payments, optional prepayments
and redemptions, mandatory repayments, premium, required prepayment dates and
participation in prepayments, which shall be determined by the applicable
Borrower and the Extending Term Lenders and set forth in the relevant Term Loan
Extension Request), be substantially identical to, or (taken as a whole) no

 

- 110 -

 

more favorable to the Extending Term Lenders than those applicable to the
Existing Term Loan Tranche subject to such Term Loan Extension Request (except
for covenants or other provisions applicable only to periods after the Latest
Maturity Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Term Loans)) (as
reasonably determined by the applicable Borrower), including: (i) all or any of
the scheduled amortization payments of principal of the Extended Term Loans may
be delayed to later dates than the scheduled amortization payments of principal
of the Term Loans of such Existing Term Loan Tranche, to the extent provided in
the applicable Extension Amendment; provided, however, that at no time shall
there be Classes of Term Loans hereunder (including Incremental Term Loans,
Refinancing Term Loans, Replacement Term Loans and Extended Term Loans) which
have more than five different Maturity Dates; (ii) the Effective Yield, pricing,
optional prepayment and redemptions, mandatory repayments and “AHYDO” payments
with respect to the Extended Term Loans (whether in the form of interest rate
margin, upfront fees, original issue discount or otherwise) may be different
than the Effective Yield, pricing, optional prepayments and redemptions,
mandatory repayments and “AHYDO” payments for the Term Loans of such Existing
Term Loan Tranche, in each case, to the extent provided in the applicable
Extension Amendment; (iii) the Extension Amendment may provide for other
covenants and terms that apply solely to any period after the Latest Maturity
Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Term Loans); and (iv)
Extended Term Loans may have call protection as may be agreed by the applicable
Borrower and the Lenders thereof; provided that no Extended Term Loans (x)
incurred by a Designated Borrower with respect to Term A-1 Loans, Term A-2 Loans
or Term B-2 Loans may be optionally or mandatorily prepaid prior to the date on
which all such Term A-1 Loans, Term A-2 Loans or Term B-2 Loans, and all other
Extended Term Loans, Refinancing Term Loans and Replacement Term Loans incurred
by a Designated Borrower, in each case with an earlier final stated maturity
(including Term Loans under the Existing Term Loan Tranche from which they were
amended) are repaid in full, unless such optional or mandatory prepayment is
accompanied by a pro rata optional or mandatory prepayment of such other Classes
of Term Loans and (y) not described in preceding clause (x) may be optionally or
mandatorily prepaid prior to the date on which all such Term Loans with an
earlier final stated maturity (including Term Loans under the Existing Term Loan
Tranche from which they were amended) are repaid in full, unless such optional
or mandatory prepayment is accompanied by a pro rata optional or mandatory
prepayment of such other Classes of Term Loans; provided, further, that (A) no
Event of Default shall have occurred and be continuing at the time a Term Loan
Extension Request is delivered to Lenders, (B) in no event shall the final
maturity date of any Extended Term Loans of a given Term Loan Extension Series
at the time of establishment thereof be earlier than the Maturity Date of the
applicable Existing Term Loan Tranche, (C) the Weighted Average Life to Maturity
of any Extended Term Loans of a given Term Loan Extension Series at the time of
establishment thereof shall be no shorter (other than by virtue of amortization
or prepayment of such Indebtedness prior to the time of incurrence of such
Extended Term Loans) than the remaining Weighted Average Life to Maturity of the
applicable Existing Term Loan Tranche, (D) all documentation in respect of such
Extension Amendment shall be consistent with the foregoing and (E) any Extended
Term Loans (x) incurred by a Designated Borrower with respect to Term A-1 Loans,
Term A-2 Loans or Term B-2 Loans may participate on a pro rata basis or less
than a pro rata basis (but not greater than a pro rata basis)

 

- 111 -

 

in any voluntary or mandatory repayments or prepayments hereunder with respect
to any Term A-1 Loans, Term A-2 Loans or Term B-2 Loans, and any other Extended
Term Loans, Refinancing Term Loans and Replacement Term Loans incurred by a
Designated Borrower and (y) not described in preceding clause (x) may
participate on a pro rata basis or less than a pro rata basis (but not greater
than a pro rata basis) in any voluntary or mandatory repayments or prepayments
hereunder with respect to any other Class of Term Loans, in each case as
specified in the respective Term Loan Extension Request. Any Extended Term Loans
amended pursuant to any Term Loan Extension Request shall be designated a series
(each, a “Term Loan Extension Series”) of Extended Term Loans for all purposes
of this Agreement; provided that any Extended Term Loans amended from an
Existing Term Loan Tranche may, to the extent provided in the applicable
Extension Amendment, be designated as an increase in any previously established
Term Loan Extension Series with respect to such Existing Term Loan Tranche (in
which case scheduled amortization with respect thereto shall be proportionally
increased). Each Term Loan Extension Series of Extended Term Loans incurred
under this Section 2.18 shall be in an aggregate principal amount that is not
less than $10,000,000 (or, if less, the entire principal amount of the
Indebtedness being extended pursuant to this Section 2.18(a)).

 

(b) Extension of Revolving Commitments. The Company may, at any time and from
time to time, request that all or a portion of the Revolving Facility (each, an
“Existing Revolver Tranche”) be amended to extend the Maturity Date with respect
to all or a portion of any principal amount of the Commitments under the
Revolving Facility (any such Commitments under the Revolving Facility which have
been so amended, “Extended Revolving Commitments”) and to provide for other
terms consistent with this Section 2.18. In order to establish any Extended
Revolving Commitments, the Company shall provide a notice to the Administrative
Agent (who shall provide a copy of such notice to each of the Lenders under the
applicable Existing Revolver Tranche) (each, a “Revolver Extension Request”)
setting forth the proposed terms of the Extended Revolving Commitments to be
established, which shall (x) be identical as offered to each Lender under such
Existing Revolver Tranche (including as to the proposed interest rates and fees
payable) and offered pro rata to each Lender under such Existing Revolver
Tranche and (y) except as to interest rates, fees, optional redemption or
prepayment terms, final maturity, and after the final maturity date, any other
covenants and provisions (which shall be determined by the Company and the
Extending Revolving Lenders and set forth in the relevant Revolver Extension
Request), the Extended Revolving Commitment extended pursuant to a Revolver
Extension Request, and the related outstandings, shall be a “Revolving Facility”
(or related outstandings, as the case may be) with such other terms
substantially identical to, or taken as a whole, no more favorable to the
Extending Revolving Lenders, as those applicable to the Existing Revolver
Tranche subject to such Revolver Extension Request (and related outstandings)
(as reasonably determined by the Company), including: (i)  the Effective Yield,
pricing, optional prepayment or redemption terms, with respect to extensions of
credit under the Extended Revolving Commitments (whether in the form of interest
rate margin, upfront fees, original issue discount or otherwise) may be
different than the Effective Yield, pricing, optional redemption or prepayment
terms, for extensions of credit under the Revolving Facility of such Existing
Revolver Tranche, in each case, to the extent provided in the applicable
Extension Amendment; (ii) the Extension Amendment may provide for other
covenants (as determined by the Company and Extending Revolving Lenders) and

 

- 112 -

 

terms that apply solely to any period after the Latest Maturity Date that is in
effect on the effective date of the Extension Amendment (immediately prior to
the establishment of such Extended Revolving Commitments); and (iii) (1) the
borrowing and repayment (except for (A) payments of interest and fees at
different rates on Extended Revolving Commitments (and related outstandings),
(B) repayments required upon the Maturity Date of the Revolving Facility (and
related outstandings), the Refinancing Revolving Commitments of a given
Refinancing Series (and related outstandings) or the Extended Revolving
Commitments of a given Extension Series (and related outstandings), in each case
having an earlier Maturity Date and (C) repayments made in connection with a
permanent repayment and termination of commitments under the Revolving Facility,
the Refinancing Revolving Commitments of a given Refinancing Series or the
Extended Revolving Commitments of a given Extension Series, in each case having
an earlier Maturity Date (subject to clause (3) below)) of Loans with respect to
Extended Revolving Commitments of a given Extension Series after the date of
obtaining such Extended Revolving Commitments shall be made on a pro rata basis
with the Revolving Commitments and all other Classes of Extended Revolving
Commitments and Refinancing Revolving Commitments then existing, (2) subject to
the provisions of Section 2.03(l) to the extent dealing with Letters of Credit
which mature or expire after a maturity date when there exist Extended Revolving
Commitments of a given Extension Series and/or Refinancing Revolving Commitments
of a given Refinancing Series with a longer Maturity Date, all Letters of Credit
shall be participated on a pro rata basis by all Lenders with Revolving
Commitments, Extended Revolving Commitments and Refinancing Revolving
Commitments in accordance with their percentage of the Commitments under the
applicable Classes (and except as provided in Section 2.03(l), without giving
effect to changes thereto on an earlier Maturity Date with respect to Letters of
Credit theretofore incurred or issued), (3) the permanent repayment of Loans
under, and termination of, Extended Revolving Commitments of a given Extension
Series after the date of obtaining such Extended Revolving Commitments shall be
made on a pro rata basis with the Revolving Commitments and all other Classes of
Extended Revolving Commitments and Refinancing Revolving Commitments then
existing, except that the Company shall be permitted to permanently repay and
terminate commitments of any such Class on a greater than a pro rata basis as
compared to any other such Class with a later Maturity Date and (4) assignments
and participations of Extended Revolving Commitments and Extended Revolving
Loans shall be governed by the same assignment and participation provisions
applicable to the Revolving Commitments (and related outstandings) and each
other Class of Extended Revolving Commitments (and related outstandings) and
Refinancing Revolving Commitments (and related outstandings); provided, further,
that (A) no Event of Default shall have occurred and be continuing at the time a
Revolver Extension Request is delivered to Lenders, (B) in no event shall the
final maturity date of any Extended Revolving Commitments of a given Revolver
Extension Series at the time of establishment thereof be earlier than the
Maturity Date of the applicable Existing Revolver Tranche, (C) at no time shall
there be Commitments under revolving credit facilities hereunder (including the
Revolving Commitments, Extended Revolving Commitments of each Extension Series
and Refinancing Revolving Commitments of each Refinancing Series) which have
more than five different Maturity Dates and (D) all documentation in respect of
such Extension Amendment shall be consistent with the foregoing. Any Extended
Revolving Commitments amended pursuant to any Revolver Extension Request shall
be designated a series (each, a “Revolver Extension Series”) of Extended
Revolving

 

- 113 -

 

Commitments for all purposes of this Agreement; provided that any Extended
Revolving Commitments amended from an Existing Revolver Tranche may, to the
extent provided in the applicable Extension Amendment, be designated as an
increase in any previously established Revolver Extension Series with respect to
such Existing Revolver Tranche. Each Revolver Extension Series of Extended
Revolving Commitments incurred under this Section 2.18 shall be in an aggregate
principal amount that is not less than $10,000,000 (or, if less, the entire
principal amount of the Revolving Commitments being extended pursuant to this
under Section 2.18(b)).

 

(c) Extension Request. The applicable Borrower shall provide the applicable
Extension Request at least five Business Days prior to the date on which Lenders
under the Existing Term Loan Tranche or Existing Revolver Tranche, as
applicable, are requested to respond (or such shorter period as agreed by the
Administrative Agent), and shall agree to such procedures, if any, as may be
established by, or acceptable to, the Administrative Agent and the applicable
Borrower, in each case acting reasonably to accomplish the purposes of this
Section 2.18. Subject to Section 11.13, no Lender shall have any obligation to
agree to have any of its Term Loans of any Existing Term Loan Tranche amended
into Extended Term Loans or any of its Revolving Commitments amended into
Extended Revolving Commitments, as applicable, pursuant to any Extension
Request. Any Lender holding a Loan under an Existing Term Loan Tranche (each, an
“Extending Term Lender”) wishing to have all or a portion of its Term Loans
under the Existing Term Loan Tranche subject to such Extension Request amended
into Extended Term Loans and any Revolving Lender (each, an “Extending Revolving
Lender”) wishing to have all or a portion of its Revolving Commitments under the
Existing Revolver Tranche subject to such Extension Request amended into
Extended Revolving Commitments, as applicable, shall notify the Administrative
Agent (each, an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Term Loans under the Existing Term Loan
Tranche or Revolving Commitments under the Existing Revolver Tranche, as
applicable, which it has elected to request be amended into Extended Term Loans
or Extended Revolving Commitments, as applicable (subject to any minimum
denomination requirements imposed by the Administrative Agent). In the event
that the aggregate principal amount of Term Loans under the Existing Term Loan
Tranche or Revolving Commitments under the Existing Revolver Tranche, as
applicable, in respect of which applicable Term Lenders or Revolving Lenders, as
the case may be, shall have accepted the relevant Extension Request exceeds the
amount of Extended Term Loans or Extended Revolving Commitments, as applicable,
requested to be extended pursuant to the Extension Request, Term Loans or
Revolving Commitments, as applicable, subject to Extension Elections shall be
amended to Extended Term Loans or Revolving Commitments, as applicable, on a pro
rata basis (subject to rounding by the Administrative Agent, which shall be
conclusive) based on the aggregate principal amount of Term Loans or Revolving
Commitments, as applicable, included in each such Extension Election.

 

(d) Extension Amendment. Extended Term Loans and Extended Revolving Commitments
shall be established pursuant to an amendment (each, an “Extension Amendment”)
to this Agreement among the Borrowers, the Administrative Agent and each
Extending Term Lender or Extending Revolving Lender, as applicable, providing an
Extended Term Loan or Extended Revolving Commitment, as applicable, thereunder,
which shall be

 

- 114 -

 

consistent with the provisions set forth in Section 2.18(a) or 2.18(b) above,
respectively (but which shall not require the consent of any other Lender). The
effectiveness of any Extension Amendment shall be subject to the satisfaction
(or waiver in accordance with such Extension Amendment) on the date thereof of
each of the conditions set forth in Section 5.02 and, to the extent reasonably
requested by the Administrative Agent, receipt by the Administrative Agent of
(i) legal opinions, board resolutions and officers’ certificates consistent with
those delivered on the Closing Date other than changes to such legal opinion
resulting from a change in law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent and
(ii) reaffirmation agreements and/or such amendments to the Collateral Documents
as may be reasonably requested by the Administrative Agent in order to ensure
that the Extended Term Loans or Extended Revolving Commitments, as applicable,
are provided with the benefit of the applicable Loan Documents. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Extension Amendment. Each of the parties hereto hereby agrees that this
Agreement and the other Loan Documents may be amended pursuant to an Extension
Amendment, without the consent of any other Lenders, to the extent (but only to
the extent) necessary to (i) reflect the existence and terms of the Extended
Term Loans or Extended Revolving Commitments (and related outstandings), as
applicable, incurred pursuant thereto, (ii) modify the scheduled repayments set
forth in Section 2.07 with respect to any Existing Term Loan Tranche subject to
an Extension Election to reflect a reduction in the principal amount of the Term
Loans thereunder in an amount equal to the aggregate principal amount of the
Extended Term Loans amended pursuant to the applicable Extension (with such
amount to be applied ratably to reduce scheduled repayments of such Term Loans
required pursuant to Section 2.07), (iii) modify the prepayments set forth in
Section 2.05 to reflect the existence of the Extended Term Loans and the
application of prepayments with respect thereto and (iv) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrowers, to effect the provisions of this Section 2.18 (including, without
limitation, such amendments as may be considered necessary or appropriate to
integrate any new Class of Extended Revolving Commitments), and the Required
Lenders hereby expressly authorize the Administrative Agent to enter into any
such Extension Amendment.

 

(e) No Prepayment. No conversion or extension of Loans or Commitments pursuant
to any Extension Amendment in accordance with this Section 2.18 shall constitute
a voluntary or mandatory prepayment or repayment for purposes of this Agreement.
This Section 2.18 shall supersede any provisions in Section 2.13 or 11.01 to the
contrary.

 

- 115 -

 

Article III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01 Taxes.

 

(a) Payments Free of Taxes. Except as required by applicable law, any and all
payments by or on account of any obligation of the Loan Parties hereunder or
under any other Loan Document shall be made free and clear of and without
deduction or withholding for any Taxes, provided that if any Loan Party or the
Administrative Agent shall be required by applicable law to deduct or withhold
any Taxes from such payments, then (i) if such Taxes are Indemnified Taxes, the
sum payable shall be increased as necessary so that after making all required
deductions and withholdings (including deductions and withholdings applicable to
additional sums payable under this Section 3.01) the Administrative Agent, any
Lender or any L/C Issuer, as the case may be, receives an amount equal to the
sum it would have received had no such deductions and withholdings been made,
(ii) such Loan Party or the Administrative Agent, as applicable, shall make such
deductions and withholdings and (iii) such Loan Party or the Administrative
Agent, as applicable, shall timely pay the full amount deducted or withheld to
the relevant Governmental Authority in accordance with applicable law.

 

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

(c) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent, each Lender and each L/C Issuer, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01(c)) paid by the Administrative Agent, such Lender or
such L/C Issuer, as the case may be, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Company by a Lender or a L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or an
L/C Issuer, shall be conclusive absent manifest error.

 

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to subsection (a) or (b)
above, the Company shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding Tax under the law of the jurisdiction in which a
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Company (with a copy to the

 

- 116 -

 

Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by the Company or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

 

Without limiting the generality of the foregoing, if a Borrower is resident for
tax purposes in the United States, (A) any Lender that is a “United States
person” within the meaning of Section 7701(a)(30) of the Internal Revenue Code
and that makes a Credit Extension to such Borrower shall deliver to the Company
or the Administrative Agent on or prior to the date on which such Lender becomes
a Lender under this Agreement (and from time to time thereafter upon the request
of the Company or the Administrative Agent) executed originals of IRS Form W-9
or such other documentation or information prescribed by applicable laws or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and (B) any Foreign Lender shall deliver to the Company
and the Administrative Agent (in such number of copies as shall be reasonably
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Company or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

 

(i) duly executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, claiming eligibility for benefits of an income tax treaty to which
the United States is a party,

 

(ii) duly executed originals of IRS Form W-8ECI,

 

(iii) duly executed originals of IRS Form W-8IMY with all required supporting
documentation,

 

(iv) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10
percent shareholder” of the applicable Borrower within the meaning of Section
881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Internal Revenue Code and
(y) duly completed copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable,, or

 

(v) duly executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding Tax
duly completed together with such supplementary documentation as may be
prescribed by

 

- 117 -

 

applicable law to permit the Company or the Administrative Agent to determine
the withholding or deduction required to be made.

 

In addition to the foregoing, if a payment made to a Lender under any Loan
Document would be subject to withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Internal Revenue
Code, as applicable), such Lender shall deliver to the Company and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the requesting party to comply with their obligations under FATCA
and to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this paragraph, “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

 

(f) Treatment of Certain Refunds. Unless required by applicable laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If the Administrative Agent, any Lender or any L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes as to which it has
been indemnified by any Loan Party or with respect to which any Loan Party has
paid additional amounts pursuant to this Section, it shall pay to such Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, such Lender or such L/C
Issuer, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that each Loan Party, upon the request of the Administrative Agent, such Lender
or such L/C Issuer, agrees to repay the amount paid over to such Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority, other than any penalties, interest or other charges
attributable to gross negligence or willful misconduct on the part of the
Administrative Agent, such Lender or such L/C Issuer as determined by a court of
competent jurisdiction by final and nonappealable judgment) to the
Administrative Agent, such Lender or such L/C Issuer in the event the
Administrative Agent, such Lender or such L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or any L/C Issuer to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to the Company or any other Person.

 

- 118 -

 

3.02 Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurocurrency Rate (whether denominated in Dollars
or an Alternative Currency), or to determine or charge interest rates based upon
the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to the Company through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or to convert
Base Rate Loans to Eurocurrency Rate Loans shall be suspended and (ii) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurocurrency
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender, shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Company that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the applicable Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable and such Loans are denominated in Dollars, convert all of such
Lender’s Eurocurrency Rate Loans to Base Rate Loans (the interest rate on which
Base Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurocurrency Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurocurrency Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurocurrency Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurocurrency Rate. Upon any
such prepayment or conversion, the applicable Borrower shall also pay accrued
interest on the amount so prepaid or converted.

 

3.03 Inability to Determine Rates.

 

If the Required Lenders (or the Administrative Agent, in the case of clause (b)
below) determine that for any reason in connection with any request for a
Eurocurrency Rate Loan or a conversion to or continuation thereof that
(a) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan,
(b) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether denominated in Dollars or an Alternative Currency) or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurocurrency
Rate for any requested Interest Period with

 

- 119 -

 

respect to an existing or proposed Eurocurrency Rate Loan or in connection with
an existing or proposed Base Rate Loan does not adequately and fairly reflect
the cost to such Lenders of funding such Loan, the Administrative Agent will
promptly notify the Company and each Lender. Thereafter, (x) the obligation of
the Lenders to make or maintain Eurocurrency Rate Loans in the affected currency
or currencies shall be suspended and (y) in the event of a determination
described in the preceding sentence with respect to the Eurocurrency Rate
component of the Base Rate, the utilization of the Eurocurrency Rate component
in determining the Base Rate shall be suspended, in each case until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice (which revocation the Administrative Agent agrees to give promptly upon
receipt of such instruction). Upon receipt of such notice, the Company may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
Base Rate Loans (which shall be calculated in accordance with clause (y) of the
immediately preceding sentence, if applicable) in the amount specified therein
to the extent available (or, in the case of a pending request for a Loan
denominated in an Alternative Currency, the Company and the Lenders may
establish a mutually acceptable alternative rate).

 

3.04 Increased Costs.

 

(a) Increased Costs Generally. If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender or
any L/C Issuer (except any reserve requirement reflected in the Eurocurrency
Rate, other than as set forth below);

 

(ii) subject any Lender or any L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurocurrency Rate Loan made by it, or change the basis of
taxation of payments to such Lender or such L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender or such L/C
Issuer); or

 

(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurocurrency Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or such L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or such L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such L/C Issuer,

 

- 120 -

 

the Company will pay (or cause the applicable Designated Borrower to pay) to
such Lender or such L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or such L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding liquidity or capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to liquidity and capital adequacy), then
from time to time the Company will pay (or cause the applicable Designated
Borrower to pay) to such Lender or such L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such L/C Issuer
or such Lender’s or such L/C Issuer’s holding company for any such reduction
suffered.

 

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Designated Borrower to pay) such Lender or such L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that a Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Company of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

(e) Reserves on Eurodollar Rate Loans. The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including eurodollar funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each Eurocurrency Rate Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith,

 

- 121 -

 

which determination shall be conclusive), which shall be due and payable on each
date on which interest is payable on such Loan, provided the applicable Borrower
shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 10 days from receipt of such
notice.

 

3.05 Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Company shall promptly compensate (or cause the applicable Designated
Borrower to pay) such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

(b) any failure by a Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan on the date or in the amount notified by the Company;

 

(c) any failure by a Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) in a different currency from such
Loan or Letter of Credit drawing; or

 

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 11.13;

 

including foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract (but excluding
anticipated profits). The Company shall also pay (or cause the applicable
Designated Borrower to pay) any customary administrative fees charged by such
Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank eurodollar market for such currency for a comparable amount
and for a comparable period, whether or not such Eurocurrency Rate Loan was in
fact so funded.

 

- 122 -

 

3.06 Mitigation Obligations; Replacement of Lenders.

 

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or a Borrower is required to pay any additional
amount to any Lender, any L/C Issuer, or any Governmental Authority for the
account of any Lender or any L/C Issuer pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender or such L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be. The Company hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or any L/C Issuer
in connection with any such designation or assignment.

 

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if a Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Company may replace such Lender in accordance with
Section 11.13.

 

3.07 Survival.

 

All of the Loan Parties’ obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments and/or the Term Commitments,
repayment of all other Obligations hereunder, and resignation of the
Administrative Agent.

 

Article IV

GUARANTY

 

4.01 The Guaranty.

 

(a) Each of the Domestic Guarantors hereby jointly and severally guarantees to
each Lender, each L/C Issuer, each Lender and each Affiliate of a Lender that
enters into a Secured Swap Contract or a Secured Treasury Management Agreement
with a Loan Party, each other holder of the Obligations and the Administrative
Agent as hereinafter provided, as primary obligor and not as surety, the prompt
payment of the Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) strictly in accordance with the terms thereof. The Domestic
Guarantors hereby further agree that if any of the Obligations are not paid in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the Domestic
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due

 

- 123 -

 

(whether at extended maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise) in accordance with the terms of
such extension or renewal.

 

(b) Each of the Foreign Guarantors hereby jointly and severally guarantees to
each Lender, each Lender and each Affiliate of a Lender that enters into a
Secured Swap Contract or a Secured Treasury Management Agreement with a Foreign
Loan Party, each other holder of the Foreign Obligations and the Administrative
Agent as hereinafter provided, as primary obligor and not as surety, the prompt
payment of the Foreign Obligations in full when due (whether at stated maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Foreign Guarantors hereby further agree that if any of the Foreign
Obligations are not paid in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Foreign Guarantors will, jointly and severally, promptly pay the
same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Foreign Obligations, the
same will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) in accordance with the terms of such extension or renewal.

 

(c) Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents or other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under the Debtor Relief Laws or
any comparable provisions of any applicable state Law.

 

4.02 Obligations Unconditional.

 

(a) The obligations of the Domestic Guarantors under Section 4.01 are joint and
several, absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of any of the Loan Documents or other
documents relating to the Obligations, or any substitution, release, impairment
or exchange of any other guarantee of or security for any of the Obligations,
and, to the fullest extent permitted by applicable law, irrespective of any
other circumstance whatsoever which might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor (other than payment in
full of the Obligations, other than contingent indemnification, tax gross up,
expense reimbursement or yield protection obligations, in each case, for which
no claim has been made), it being the intent of this Section 4.02 that the
obligations of the Domestic Guarantors hereunder shall be absolute and
unconditional under any and all circumstances. Each Domestic Guarantor agrees
that such Domestic Guarantor shall have no right of subrogation, indemnity,
reimbursement or contribution against a Borrower or any other Guarantor for
amounts paid under this Article IV until such time as the Obligations have been
paid in full and the Commitments have expired or terminated.

 

(b) The obligations of the Foreign Guarantors under Section 4.01 are joint and
several, absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of any of the Loan Documents or other
documents relating to the Foreign

 

- 124 -

 

Obligations, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Foreign Obligations, and, to the fullest
extent permitted by applicable law, irrespective of any other circumstance
whatsoever which might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor (other than payment in full of the Obligations,
other than contingent indemnification, tax gross up, expense reimbursement or
yield protection obligations, in each case, for which no claim has been made),
it being the intent of this Section 4.02 that the obligations of the Foreign
Guarantors hereunder shall be absolute and unconditional under any and all
circumstances. Each Foreign Guarantor agrees that such Foreign Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against a
Borrower or any other Guarantor for amounts paid under this Article IV until
such time as the Foreign Obligations have been paid in full and the Commitments
have expired or terminated.

 

(c) Without limiting the generality of the foregoing, it is agreed that, to the
fullest extent permitted by Law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder,
which shall remain absolute and unconditional as described above:

 

(i) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

 

(ii) any of the acts mentioned in any of the provisions of any of the Loan
Documents or other documents relating to the Obligations shall be done or
omitted;

 

(iii) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents or other documents relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;

 

(iv) any Lien granted to, or in favor of, the Administrative Agent or any other
holder of the Obligations as security for any of the Obligations shall fail to
attach or be perfected; or

 

(v) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

 

(d) With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any other
holder of the Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Loan Documents or other documents relating to the
Obligations, or against any other Person under any other guarantee of, or
security for, any of the Obligations.

 

- 125 -

 

4.03 Reinstatement.

 

(a) The obligations of the Domestic Guarantors under this Article IV shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Obligations is rescinded or must be
otherwise restored by any holder of any of the Obligations, whether as a result
of any proceedings under any Debtor Relief Law or otherwise, and each Domestic
Guarantor agrees that it will indemnify the Administrative Agent and each holder
of the Obligations on demand for all reasonable costs and expenses (including,
without limitation, the fees, charges and disbursements of counsel) incurred by
the Administrative Agent or such holder of the Obligations in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any proceedings under
any Debtor Relief Law.

 

(b) The obligations of the Foreign Guarantors under this Article IV shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Foreign Obligations is rescinded or
must be otherwise restored by any holder of any of the Foreign Obligations,
whether as a result of any proceedings under any Debtor Relief Law or otherwise,
and each Foreign Guarantor agrees that it will indemnify the Administrative
Agent and each holder of the Foreign Obligations on demand for all reasonable
costs and expenses (including, without limitation, the fees, charges and
disbursements of counsel) incurred by the Administrative Agent or such holder of
the Foreign Obligations in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any proceedings under any Debtor Relief Law.

 

4.04 Certain Additional Waivers.

 

Each Guarantor further agrees that such Guarantor shall have no right of
recourse to security for the Obligations, except through the exercise of rights
of subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

 

4.05 Remedies.

 

(a) The Domestic Guarantors agree that, to the fullest extent permitted by law,
as between the Domestic Guarantors, on the one hand, and the Administrative
Agent and the other holders of the Obligations, on the other hand, the
Obligations may be declared to be forthwith due and payable as provided in
Section 9.02 (and shall be deemed to have become automatically due and payable
in the circumstances so provided in said Section 9.02) for purposes of
Section 4.01 notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Domestic
Guarantors for purposes of Section 4.01. The Domestic Guarantors acknowledge and
agree that their obligations hereunder are secured in accordance with the terms
of the Collateral Documents

 

- 126 -

 

and that the holders of the Obligations may exercise their remedies thereunder
in accordance with the terms thereof.

 

(b) The Foreign Guarantors agree that, to the fullest extent permitted by law,
as between the Foreign Guarantors, on the one hand, and the Administrative Agent
and the other holders of the Foreign Obligations, on the other hand, the Foreign
Obligations may be declared to be forthwith due and payable as provided in
Section 9.02 (and shall be deemed to have become automatically due and payable
in the circumstances so provided in said Section 9.02) for purposes of
Section 4.01 notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Foreign Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Foreign Obligations being deemed to have
become automatically due and payable), the Foreign Obligations (whether or not
due and payable by any other Person) shall forthwith become due and payable by
the Foreign Guarantors for purposes of Section 4.01. The Foreign Guarantors
acknowledge and agree that their obligations hereunder are secured in accordance
with the terms of the Collateral Documents and that the holders of the Foreign
Obligations may exercise their remedies thereunder in accordance with the terms
thereof.

 

4.06 Rights of Contribution.

 

(a) The Domestic Guarantors agree among themselves that, in connection with
payments made hereunder, each Domestic Guarantor shall have contribution rights
against the other Domestic Guarantors as permitted under applicable law. Such
contribution rights shall be subordinate and subject in right of payment to the
obligations of such Domestic Guarantors under the Loan Documents and no Domestic
Guarantor shall exercise such rights of contribution until all Obligations have
been paid in full and the Commitments have terminated.

 

(b) The Foreign Guarantors agree among themselves that, in connection with
payments made hereunder, each Foreign Guarantor shall have contribution rights
against the other Foreign Guarantors as permitted under applicable law. Such
contribution rights shall be subordinate and subject in right of payment to the
obligations of such Foreign Guarantors under the Loan Documents and no Foreign
Guarantor shall exercise such rights of contribution until all Foreign
Obligations have been paid in full and the Commitments have terminated.

 

4.07 Guarantee of Payment; Continuing Guarantee.

 

(a) The guarantee given by the Domestic Guarantors in this Article IV is a
guaranty of payment and not of collection, is a continuing guarantee, and shall
apply to all Obligations whenever arising.

 

(b) The guarantee given by the Foreign Guarantors in this Article IV is a
guaranty of payment and not of collection, is a continuing guarantee, and shall
apply to all Foreign Obligations whenever arising.

 

- 127 -

 

4.08 Limitation on Guaranty by Luxembourg Guarantors.

 

Notwithstanding any provisions to the contrary in this Agreement or any other
Loan Document, the maximum liability of each Luxembourg Guarantor under this
Agreement and the other Loan Documents with respect to its guaranty of the
Foreign Obligations (but not with respect to any borrowings made directly by
such Luxembourg Guarantor if it is a Borrower or any direct or indirect
Subsidiary of such Luxembourg Guarantor) shall be limited at any time to the
higher of: (i) an amount not exceeding the maximum financial capacity of such
Luxembourg Guarantor, such maximum financial capacity being limited to 90% of
the net assets of such Luxembourg Guarantor, where net assets means such
Luxembourg Guarantor’s shareholders’ equity (including the share capital, share
premium, legal and statutory reserves, other reserves, profits or losses carried
forward, investment subsidies and regulated provisions) (Capitaux Propres) as
calculated on the basis of such Luxembourg Guarantor’s most recent financial
statements (Comptes Annuels), approved by such Luxembourg Guarantor’s managers’
or shareholders’ meeting in accordance with Luxembourg company laws, available
at the date of this Agreement; and (ii) an amount not exceeding the maximum
financial capacity of such Luxembourg Guarantor, such maximum financial capacity
being limited to 90% of the net assets of such Luxembourg Guarantor, where net
assets means such Luxembourg Guarantor’s shareholders’ equity (including the
share capital, share premium, legal and statutory reserves, other reserves,
profits or losses carried forward, investment subsidies and regulated
provisions) (Capitaux Propres) as calculated on the basis of such Luxembourg
Guarantor’s most recent financial statements (Comptes Annuels), approved by such
Luxembourg Guarantor’s managers’ or shareholders’ meeting in accordance with
Luxembourg company laws, available at the date of the relevant payment
obligation hereunder.

 

4.09 Limitation on Guaranty.

 

Notwithstanding any provisions to the contrary in this Agreement or any other
Loan Document, the obligations and liabilities of any Foreign Guarantor under
this Article IV shall be subject to the limitations (if any) set out in the
Joinder Agreement applicable to such Foreign Guarantor.

 

4.10 Limitation on Guaranty by Swiss Guarantors.

 

Notwithstanding any other provision of this Article IV, the guarantee, indemnity
and other obligations of or any other Guarantor incorporated or established in
Switzerland (each, a “Swiss Guarantor”) expressed to be made in this Article IV
shall be limited as follows:

 

(a) if and to the extent that: (i) a Swiss Guarantor becomes liable under the
Loan Documents, including, without limitation, this Article IV, for obligations
of its Affiliates (other than obligations of its direct or indirect wholly owned
Subsidiaries) or otherwise obliged to grant economic benefits to its Affiliates
(other than its direct or indirect wholly owned Subsidiaries), including, for
the avoidance of doubt, the granting of any security by the Swiss Guarantor or
any restrictions on the Swiss Guarantor's rights of set-off and/or subrogation
or its duties to subordinate or waive claims; and (ii) complying with such
obligations would constitute a re-payment of capital (Einlagerückgewنhr), a
violation of the legally protected reserves (gesetzlich

 

- 128 -

 

geschützte Reserven) or the payment of a (constructive) dividend
(Gewinnausschüttung) by such Swiss Guarantor or would otherwise be restricted
under Swiss corporate law then applicable (“Restricted Obligations”), the
aggregate liability of the Swiss Guarantor for Restricted Obligations shall be
limited to the amount of unrestricted equity capital surplus (including the
unrestricted portion of general and statutory reserves, other free reserves,
retained earnings and current net profits) available for distribution as
dividends to the quotaholders of the Swiss Guarantor at the time the Swiss
Guarantor is required to perform under the Loan Documents; provided that this is
a requirement under applicable Swiss law at that time and provided, further,
that such limitation shall not discharge the Swiss Guarantor from its
obligations in excess thereof, but merely postpone the performance date
therefore until such times as performance is again permitted notwithstanding
such limitation.

 

(b) If so required under applicable law (including any applicable double tax
treaty) at the time it is required to make a payment under this Agreement, each
Swiss Guarantor:

 

(i)shall procure that such payments can be made without deduction of Swiss
withholding tax (Verrechnungssteuer), or with deduction of Swiss withholding tax
at a reduced rate, by discharging the liability to such tax by notification
pursuant to applicable law (including any applicable tax treaty) rather than
payment of the tax;

 

(ii)if the notification procedure pursuant to sub-clause (i) above does not
apply, deduct the Swiss withholding tax at such rate (currently 35 per cent.) as
is in force from time to time, or if the notification procedure pursuant to
sub-clause (i) applies for a part of the Swiss withholding tax only, deduct the
Swiss withholding tax at the reduced rate resulting after discharge of part of
such tax by notification under applicable law, from any payment made under this
Agreement, and remit, without delay, any such taxes deducted to the Swiss
Federal Tax Administration; and

 

(iii)shall notify and provide evidence to the Administrative Agent that the
Swiss withholding tax has been paid to the Swiss Federal Tax Administration.

 

Each Swiss Guarantor and any parent company of a Swiss Guarantor that is a party
to this Agreement shall, as soon as possible after the deduction of the Swiss
withholding tax as contemplated in this clause (b), (x) ensure that any person
which is, as a result of a payment under this Agreement, entitled to a full or
partial refund of such Swiss withholding tax, is in a position to apply for such
refund under any applicable law (including any applicable double tax treaty) and
(y) in case it has received any refund of such Swiss withholding tax, pay such
refund to the Administrative Agent promptly upon receipt thereof.

 

(c) To the extent that any Swiss Guarantor is required to deduct from any
payment a Swiss withholding tax pursuant to Section ‎4.10(b) above, and if the
maximum amount of freely disposable shareholder equity of such Swiss Guarantor
as contemplated by Section ‎4.10(a) above is not fully utilized, the
Administrative Agent and the other holders of the applicable Obligations shall
be entitled to enforce additional guarantees and security interests granted by
such Swiss

 

- 129 -

 

Guarantor until the enforcement proceeds equal an amount which (after making any
deduction of Swiss withholding tax) would have resulted if no deduction of Swiss
withholding tax had been required, provided that such enforcement amount
(including any increased amount as provided under this clause (c)) shall in any
event be limited to the maximum amount of freely disposable shareholder equity
of such Swiss Guarantor as contemplated in Section ‎4.10(a) above.

 

(d) In the case of Restricted Obligations, each Swiss Guarantor shall, and any
parent company of a Swiss Guarantor that is a party to this Agreement shall
procure that such Swiss Guarantor will, promptly implement all such measures
and/or to promptly procure the fulfillment of all prerequisites to allow it to
perform its obligations under this Article IV in a manner that minimizes any
limitations contemplated by this Section ‎4.10, and to allow the Administrative
Agent (and the holders of the applicable Obligations) prompt use of the proceeds
from the guarantees and security provided by each such Swiss Guarantor,
including the following:

 

(i)preparation of an up-to-date audited balance sheet of such Swiss Guarantor;

 

(ii)confirmation of the auditors of such Swiss Guarantor as to the maximum
amount of freely distributable profits of such Swiss Guarantor;

 

(iii)conversion of restricted reserves of such Swiss Guarantor into profits and
reserves freely available for the distribution as dividends (to the extent
permitted by mandatory Swiss law);

 

(iv)revaluation of hidden reserves of such Swiss Guarantor (to the extent
permitted by mandatory Swiss law);

 

(v)to the extent permitted by applicable law and Swiss accounting standards,
write-up or realize any of any assets of such Swiss Guarantor that are shown in
its balance sheet with a book value that is significantly lower than the market
value of the assets, in case of realization, however, only if such assets are
not necessary for such Swiss Guarantor's business (nicht betriebsnotwendig);

 

(vi)approval by a shareholders' meeting of such Swiss Guarantor of any
(resulting) profit distribution; and

 

(vii) all such other measures necessary or useful to allow such Swiss Guarantor
to make the payments agreed hereunder in a manner that minimizes any limitations
contemplated by this Section ‎4.10.

 

4.11 Keepwell.

 

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party (or Foreign
Loan Party, in the case of a Qualified ECP Guarantor

 

- 130 -

 

that is a Foreign Loan Party) to honor all of its obligations under this
Guaranty in respect of Obligations (or Foreign Obligations, as applicable)
consisting of Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 4.11 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 4.11, or otherwise under this Guaranty, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section 4.11 shall remain in full force and effect until the circumstances
described in Section 11.20(b) shall have occurred. Each Qualified ECP Guarantor
intends that this Section 4.11 constitute, and this Section 4.11 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party (or Foreign Loan Party, in the case of a Qualified ECP
Guarantor that is a Foreign Loan Party) for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Article V

CONDITIONS PRECEDENT

 

5.01 Conditions Precedent to Initial Credit Extensions on the Closing Date.

 

The initial Credit Extensions shall not be made until the date on which all of
the following conditions have been satisfied or waived in accordance with the
terms of this Agreement:

 

(a) Loan Notice. Receipt by the Administrative Agent of a Request for Credit
Extension with respect to each proposed Credit Extension to be made on the
Closing Date in accordance with the requirements hereof.

 

(b) Loan Documents. Receipt by the Administrative Agent of executed counterparts
of (i) this Agreement, (ii) each Note (to the extent requested by any Lender at
least two Business Days in advance of the Closing Date), (iii) the U.S. Security
Agreement, (iv) each English Security Document described in clauses (a) and (b)
of the definition thereof, each in form and substance satisfactory to the
Administrative Agent, (v) the Irish Security Document described in clause (a) of
the definition thereof, in form and substance satisfactory to the Administrative
Agent, (vi) each Lux Security Document described in clauses (a), (b), (c) and
(d) of the definition thereof, each in form and substance satisfactory to the
Administrative Agent, (vii) each Cayman Security Document described in clause
(a) of the definition thereof, each in form and substance satisfactory to the
Administrative Agent and (viii) the Swiss Security Document described in clause
(a) of the definition thereof, each in form and substance satisfactory to the
Administrative Agent, and in the case of clauses (i) through (viii) above, each
properly executed by a Responsible Officer of each Loan Party party thereto and,
in the case of this Agreement, by each Lender.

 

(c) Opinions of Counsel. Receipt by the Administrative Agent of legal opinions
of (i) Davis Polk & Wardwell LLP, New York counsel to the Loan Parties,
(ii) Morris, Nichols, Arsht & Tunnell LLP, Delaware counsel to the Loan Parties
organized in Delaware, (iii) White & Case LLP, English counsel to the
Administrative Agent, (iv) Matheson, Irish counsel to the

 

- 131 -

 

Administrative Agent, (v) Arendt & Medernach SA, Luxembourg counsel to the
Administrative Agent, (vi) Mourant Ozannes, Cayman Islands counsel to the
Administrative Agent and (vii) Homburger AG, Swiss counsel to the Administrative
Agent and, in each case, addressed to the Administrative Agent, each L/C Issuer
and each Lender, dated as of the Closing Date, and in form and substance
reasonably satisfactory to, the Administrative Agent.

 

(d) No Target Material Adverse Effect. (i) Since December 31, 2013 until
February 2, 2015 and (ii) since February 2, 2015 there shall not have occurred
and be continuing any event, occurrence, revelation or development of a state of
circumstances or facts which, individually or in the aggregate, has had or would
reasonably be expected to have a Target Material Adverse Effect.

 

(e) Limited Representations and Warranties. The Specified Representations and
the Merger Agreement Representations shall be true and correct in all material
respects (or, in the case of any representations and warranties qualified by
materiality, shall be true and correct in all respects).

 

(f) Target Acquisition. Prior to or substantially concurrently with the initial
Borrowing on the Closing Date, the Target Acquisition shall have been
consummated in accordance with the terms of the Merger Agreement and the Merger
Agreement shall not have been altered, amended or otherwise changed or
supplemented or any provision or condition therein waived, and neither the
Parent nor any affiliate thereof shall have consented to any action which would
require the consent of the Parent or such affiliate under the Merger Agreement,
if such alteration, amendment, change, supplement, waiver or consent would be
adverse to the interests of the Lenders in any material respect, in any such
case without the prior written consent of the Arrangers (such consent not to be
unreasonably withheld) (it being understood and agreed that any alteration,
supplement, amendment, modification, waiver or consent that (a) decreases the
purchase price in respect of the Target Acquisition by 10% or more other than
purchase price adjustments pursuant to the express terms of the Merger Agreement
shall be deemed to be adverse to the interests of the Lenders in a material
respect, (b) any increase in the purchase price in respect of the Target
Acquisition shall not be deemed to be adverse to the interests of the Lenders in
any material respect, so long as such increase is funded solely by the issuance
of the Parent of common equity, or (c) modifies the so-called “Xerox” provisions
of the Merger Agreement providing protection with respect to exclusive
jurisdiction, waiver of jury trial, liability caps and third party beneficiary
status for the benefit of the Arrangers, the Lenders and their respective
affiliates shall be deemed to be adverse to the interests of the Lenders in a
material respect).

 

(g) Refinancing. The Administrative Agent shall have received evidence that all
obligations of each of the Parent and its Subsidiaries and the Target and its
Subsidiaries with respect to the Indebtedness being refinanced pursuant to the
Refinancing shall have been (or shall, substantially concurrently with the
funding of the Term A-1 Loans, Term A-2 Loans, Term B-1 Loans and Term B-2 Loans
on the Closing Date, be) paid in full, and all commitments, security interests
and guaranties in connection therewith shall have been (or shall, substantially
concurrently with the funding of the Term A-1 Loans, Term A-2 Loans, Term B-1
Loans and

 

- 132 -

 

Term B-2 Loans on the Closing Date, be) terminated and released. After giving
effect to the consummation of the Transaction, the Parent and its Subsidiaries
shall have no outstanding preferred equity or Indebtedness, except for
Indebtedness incurred pursuant to (i) the Senior Notes, (ii) the Loan Documents,
(iii) Indebtedness permitted under Section 8.03(b), (c) or (e) and (iv)
Indebtedness expressly permitted to remain outstanding after the Closing Date
pursuant to the Merger Agreement.

 

(h) Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of a certificate of each Loan Party, dated the date of the Closing Date
(the statements made in such certificate shall be true and correct on and as of
the Closing Date), certifying as to each of the following:

 

(i) copies of the Organization Documents of each Loan Party certified to be true
and complete as of the date of the resolutions referred to in clause (ii) below
were adopted by the appropriate Governmental Authority of the state or other
jurisdiction of its incorporation or organization, where applicable, and
certified by a secretary or assistant secretary (or, in the case of a Loan Party
incorporated under the laws of England and Wales, a director) of such Loan Party
to be true and correct as of the Closing Date;

 

(ii) such certificates of resolutions or other action, incumbency certificates
(if applicable in the relevant jurisdiction) and/or other certificates of
Responsible Officers of each Loan Party as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party; and

 

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly incorporated,
organized or formed, and is validly existing, in good standing and qualified to
engage in business in its state or jurisdiction of incorporation, organization
or formation (if applicable).

 

(i) Financial Statements. The Administrative Agent shall have received (1)
audited consolidated balance sheets and related statements of income and cash
flows of each of the Parent and the Target for the most recent three fiscal
years ended at least 90 days prior to the Closing Date, (2) unaudited
consolidated balance sheets and related statements of income and cash flows of
each of the Parent and the Target for each fiscal quarter ended after the close
of its most recent fiscal year and at least 45 days prior to the Closing Date
and (3) pro forma consolidated financial statements (including a consolidated
balance sheet and related statements of income and cash flow) of the Parent and
its Subsidiaries (including the Target and its Subsidiaries) meeting the
requirements of Regulation S-X for registration statements (as if such a
registration statement for a debt issuance of the Company became effective on
the Closing Date) on Form S-1 and a pro forma consolidated statement of income
of the Parent for the twelve-month period ending on the last day of the most
recently completed four fiscal quarter period ended at least 45 days before the
Closing Date, prepared after giving effect to the Transaction as if the
Transaction had occurred at the beginning of such period. The Administrative
Agent

 

- 133 -

 

hereby acknowledges receipt of (i) the audited financial statements referred to
in clause (1) above of each of the Parent and the Target as of, and for the
years ended, December 31, 2012, 2013 and 2014 and (ii) the unaudited financial
statements of each of the Parent and the Target referred to in clause (2) above
as of, and for the period ended, March 31, 2015.

 

(j) Solvency Certificate. Receipt by the Administrative Agent of a certificate
of Parent in the form of Exhibit 5.01(j), dated the Closing Date, signed by the
chief financial officer of the Parent.

 

(k) Lien Searches. Receipt by the Administrative Agent of completed customary
searches dated on or before the Closing Date, including all effective financing
statements filed in the jurisdictions of organization of each Loan Party that
name such Loan Party as debtor, together with copies of such other financing
statements.

 

(l) Collateral. The Administrative Agent shall have received the following:

 

(i) UCC financing statements for each appropriate jurisdiction as is necessary,
in the Administrative Agent’s reasonable discretion, to perfect the
Administrative Agent's security interest in the Collateral;

 

(ii) to the extent required under the laws of the relevant jurisdiction for
perfecting (or achieving the required priority with respect to) a security
interest in Equity Interests pledged as Collateral for the Obligations (or any
portion thereof), all certificates evidencing such Equity Interests (which, in
the case of security interests whose perfection is governed by Article 8 of the
UCC, shall be limited to those that constitute “certificated securities” within
the meaning of Section 8-102(a)(4) of the UCC) that are issued by any Subsidiary
of Parent and that are pledged to the Administrative Agent pursuant to any
Collateral Document together with duly executed in blank, undated stock powers
attached thereto;

 

(iii) evidence of the completion of all other recordings and filings of, or with
respect to, any Collateral Document as may be required pursuant to such
Collateral Document and necessary or, in the reasonable opinion of the
Administrative Agent, desirable, to perfect the security interests intended to
be created by the Collateral Documents; and

 

(iv) evidence that all other actions necessary or, in the reasonable opinion of
the Administrative Agent, desirable to perfect and protect the security
interests purported to be created by the Collateral Documents and that are
required to be taken pursuant to the Collateral Documents have been taken;

 

provided that, notwithstanding the foregoing, to the extent any Collateral may
not be perfected by (A) the filing of a UCC financing statement (or the
equivalent thereof in any applicable jurisdiction), or (B) taking delivery and
possession of a stock certificate of each Borrower and each direct and indirect
holding company thereof (other than the Parent), as well as each material direct
or indirect wholly-owned Domestic Subsidiary of the Company (other than a
Foreign

 

- 134 -

 

Holdco) (provided that such certificates of the Target and its material
wholly-owned domestic Restricted Subsidiaries will be required to be delivered
on the Closing Date only to the extent received from Target after the Company’s
use of commercially reasonable efforts to do so), if the perfection of the
Administrative Agent’s security interest in such Collateral may not be
accomplished prior to the Closing Date after the Company’s use of commercially
reasonable efforts to do so and without undue burden and expense, then the
perfection of the security interest in such Collateral shall not constitute a
condition precedent under this Section 5.01(l) but, instead, may be accomplished
within 90 days after the Closing Date (which date may be extended by the
Administrative Agent in its reasonable discretion).

 

(m) Fees and Expenses. To the extent invoiced at least three Business Days prior
to the Closing Date, all costs, fees, expenses (including, without limitation,
legal fees and expenses) and other compensation contemplated by the Fee Letter
or as otherwise agreed by the parties thereto, payable to the Administrative
Agent, the Arrangers, the Co-Managers and the Lenders shall have been paid to
the extent due.

 

(n) PATRIOT ACT, KYC etc. The Administrative Agent and the Lenders shall have
received, at least five days prior to the Closing Date, all documentation and
other information regarding Parent, each Borrower and each Guarantor, as
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
Act, to the extent requested at least 10 days prior to the Closing Date.

 

(o) Process Agent Appointment Letter. Subject to Section 7.19(b), the
Administrative Agent shall have received a copy of a letter appointing a process
agent reasonably acceptable to the Administrative Agent as process agent for
each Designated Borrower pursuant to Section 11.14(d) in form and substance
reasonably satisfactory to the Administrative Agent.

 

(p) Re-Allocation Agreement. Receipt by the Administrative Agent of counterparts
of the Re-Allocation Agreement properly executed by each Lender.

 

(q) Senior Notes. The Company shall have received gross cash proceeds of not
less than $600,000,000 from the issuance of the Senior Notes.

 

(r) Closing Date Certificate. The Administrative Agent shall have received a
certificate signed by a Responsible Officer of the Company certifying that the
conditions specified in Sections 5.01(d) and (e) have been satisfied.

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

- 135 -

 

5.02 Conditions to Credit Extensions After the Closing Date. The obligation of
each L/C Issuer and each Lender to honor any Request for Credit Extensions after
the Closing Date is subject to the following conditions precedent:

 

(a) The representations and warranties of each Loan Party contained in Article
VI or any other Loan Document, shall be true and correct in all material
respects (except when qualified by materiality, in which case they shall be true
and correct in all respects) on and as of the date of such Credit Extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date in all material respects (except when qualified by materiality, in
which case they shall be true and correct in all respects).

 

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

 

(c) The Administrative Agent and, if applicable, the Applicable L/C Issuer shall
have received a Request for Credit Extension in accordance with the requirements
hereof.

 

Each Request for Credit Extension (other than a Credit Extension to be made on
the Closing Date) submitted by the Company shall be deemed to be a
representation and warranty that the conditions specified in Sections 5.02(a)
and 5.02(b) have been satisfied on and as of the date of the applicable Credit
Extension.

 

Article VI

REPRESENTATIONS AND WARRANTIES

 

The Loan Parties represent and warrant to the Administrative Agent, the L/C
Issuers and the Lenders on the date of each Credit Extension made after the
Closing Date and, with respect to Sections 6.01(a)(i) and (b)(i), 6.02(a) and
(b), 6.03(a), 6.04, 6.14(b) and (c), 6.18(a), 6.19, 6.21(c) and 6.22(b), on the
Closing Date, that:

 

6.01 Existence.

 

(a) Each Loan Party (i) is duly incorporated, organized, validly existing and in
good standing (or, if applicable, the equivalent status in any foreign
jurisdiction) under the Laws of the jurisdiction of its incorporation or
organization, (ii) has the corporate or organizational power and authority, and
the legal right, to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged,
and (iii) is duly qualified as a foreign corporation or limited liability
company and in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification except in the case of clauses (ii) and (iii) to the
extent that such failure would not have a Material Adverse Effect.

 

(b) Each Restricted Subsidiary that is not a Loan Party (other than any
Immaterial Subsidiaries) (i) is duly organized, validly existing and in good
standing (or, if applicable, the

 

- 136 -

 

equivalent status in any foreign jurisdiction) under the Laws of the
jurisdiction of its organization, (ii) has the corporate or organizational power
and authority, and the legal right, to own and operate its property, to lease
the property it operates as lessee and to conduct the business in which it is
currently engaged, and (iii) is duly qualified as a foreign corporation or
limited liability company and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, except in the case of clauses (i)
through (iii) to the extent that such failure would not have a Material Adverse
Effect.

 

6.02 Corporate Power; Authorization.

 

(a) Each Loan Party has the corporate or other power and authority to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrowers, to obtain Credit Extensions hereunder.

 

(b) Each Loan Party has taken all necessary corporate or other action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party and, in the case of the Borrowers, to authorize the Credit
Extensions on the terms and conditions of this Agreement.

 

(c) Except as could not reasonably be expected to have a Material Adverse
Effect, no consent or authorization of, filing with, notice to or other act by
or in respect of, any Governmental Authority is required in connection with the
Credit Extensions or the execution, delivery, performance, validity or
enforceability of this Agreement or any of the other Loan Documents, except (i)
consents, authorizations, filings and notices described in Schedule 6.02, which
consents, authorizations, filings and notices have been obtained or made and are
in full force and effect or the failure to obtain which could not reasonably be
expected to have a Material Adverse Effect and (ii) the filings to perfect the
Liens created by the Collateral Documents.

 

6.03 No Contravention.

 

The execution, delivery and performance of this Agreement and the other Loan
Documents, the issuance of Letters of Credit, the Borrowings hereunder and the
use of the proceeds thereof will not (a) violate the Organization Documents of
any of the Loan Parties, (b) except as could not reasonably be expected to have
a Material Adverse Effect, violate any Law or any Contractual Obligation of the
Parent or any of its Restricted Subsidiaries or (c) result in, or require, the
creation or imposition of any Lien on any of the Parent’s or any of its
Restricted Subsidiaries’ respective properties or revenues, in each case
pursuant to any Law or any such Contractual Obligation (other than any Permitted
Lien).

 

6.04 Binding Effect.

 

Each Loan Document has been duly executed and delivered by each Loan Party that
is a party thereto. Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is a party thereto, enforceable against each
such Loan Party in accordance with

 

- 137 -

 

its terms except as may be limited by applicable Debtor Relief Laws, concepts of
reasonableness and general principles of equity.

 

6.05 Financial Statements; No Material Adverse Effect.

 

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present, in all material respects, the
consolidated financial condition of the Parent and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Parent and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness, in each case, to the extent required to be
reflected thereon pursuant to GAAP.

 

(b) The financial statements delivered pursuant to Sections 7.01(a) and (b) have
been prepared in accordance with GAAP (except as may otherwise be permitted
under Sections 7.01(a) and (b)) and present fairly (on the basis disclosed in
the footnotes to such financial statements) the consolidated financial
condition, results of operations and cash flows of the Parent and its
Subsidiaries as of the dates thereof and for the periods covered thereby.

 

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

6.06 Litigation.

 

Except as set forth on Schedule 6.06, no litigation, investigation or proceeding
of or before any arbitrator or Governmental Authority is pending or, to the
knowledge of the Responsible Officers of the Loan Parties, threatened against
the Parent or any of its Restricted Subsidiaries or against any of their
properties or revenues which, taken as a whole, (a) are material with respect to
any of the Loan Documents or (b) could reasonably be expected to have a Material
Adverse Effect.

 

6.07 No Default.

 

No Default has occurred and is continuing.

 

6.08 Ownership of Property.

 

Each Loan Party and each of its Restricted Subsidiaries has title in fee simple
to, or a valid leasehold interest in, all its real property, and good title to,
or a valid leasehold interest in, all its other property (other than IP Rights),
in each case, except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect, and none of such property is subject to any
Lien except for Permitted Liens.

 

- 138 -

 

6.09 Environmental Compliance.

 

Other than exceptions to any of the following that could not reasonably be
expected to have a Material Adverse Effect: none of the Parent or any of its
Restricted Subsidiaries (a) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law; or (b) has become subject to any
Environmental Liability.

 

6.10 Insurance.

 

The properties of the Loan Parties and their Restricted Subsidiaries are insured
with financially sound and reputable insurance companies that are not Affiliates
of the Company, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Restricted Subsidiary operates. The property and general liability
insurance coverage of the Loan Parties as in effect on the Closing Date is
outlined as to carrier, policy number, expiration date, type, amount and
deductibles on Schedule 6.10.

 

6.11 Taxes.

 

Each Loan Party and its Restricted Subsidiaries (a) has filed or caused to be
filed all federal, state, provincial and other Tax returns that are required to
be filed and (b) has paid all Taxes shown to be due and payable on said returns
and all other Taxes imposed on it or any of its property by any Governmental
Authority (other than the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which any
reserves required in conformity with GAAP have been provided on the books of
such Loan Party or such Restricted Subsidiary, as the case may be), except in
each case under clauses (a) and (b) where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

6.12 ERISA Compliance.

 

(a) Each Plan is in compliance in all respects with the applicable provisions of
ERISA, the Internal Revenue Code and other federal or state Laws, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect. Each Plan that is intended to be a qualified plan under Section 401(a)
of the Internal Revenue Code has received a favorable determination or opinion
letter from the IRS to the effect that the form of such Plan is qualified under
Section 401(a) of the Internal Revenue Code and the trust related thereto has
been determined by the IRS to be exempt from federal income tax under
Section 501(a) of the Internal Revenue Code, or an application for such a letter
is currently being processed by the IRS or is not required to be obtained. To
the knowledge of the Responsible Officers of the Loan Parties, nothing has
occurred that would prevent or cause the loss of such tax-qualified status.

 

(b) There are no pending or, to the knowledge of the Responsible Officers of the
Loan Parties, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could be reasonably be
expected to have a Material Adverse Effect. To the best knowledge of the
Responsible Officers of the Loan Parties, there has been no

 

- 139 -

 

violation of the fiduciary responsibility rules with respect to any Plan that
has resulted or could reasonably be expected to result in a Material Adverse
Effect.

 

(c) Except with respect to any matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, (i) no
ERISA Event has occurred, and no Loan Party nor any Restricted Subsidiary
reasonably expects to incur any liability under Title IV of ERISA; (ii) each
Loan Party and each ERISA Affiliate has met all applicable requirements under
the Pension Funding Rules in respect of each Pension Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained; (iii) as of the most recent valuation date for any Pension Plan,
the funding target attainment percentage (as defined in Section 430(d)(2) of the
Internal Revenue Code) is 60% or higher and no Loan Party nor any ERISA
Affiliate knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage for any such plan to drop
below 60% as of the most recent valuation date; (iv) no Loan Party nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (v) no Loan Party nor any ERISA Affiliate has engaged in a transaction
that is reasonably likely to be subject to Section 4069 or Section 4212(c) of
ERISA; and (vi) no Plan that is subject to Title IV of ERISA has been terminated
by the plan administrator thereof other than under Section 4041(b) of ERISA nor
by the PBGC within the last five years, no event or circumstance has occurred or
exists that could reasonably be expected to cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any active Plan, and to the
knowledge of the Responsible Officers of the Loan Parties, no Multiemployer Plan
has been terminated within the last five years and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any active
Multiemployer Plan.

 

6.13 Subsidiaries.

 

Set forth on Schedule 6.13 is a complete and accurate list as of the Closing
Date of each Subsidiary, together with (i) jurisdiction of organization, and
(ii) percentage of outstanding shares of each class owned (directly or
indirectly) by the Parent or any Subsidiary, (iii) number and effect, if
exercised, of all outstanding options, warrants, rights of conversion or
purchase and all other similar rights (other than stock options granted to
officers, employees or directors and directors’ qualifying shares) with respect
thereto, and (iv) if applicable, identification of any such Subsidiary as an
Immaterial Subsidiary.

 

6.14 Use of Proceeds; Margin Regulations; Investment Company Act.

 

(a) All proceeds of the Loans will be used for the purposes specified in Section
7.11.

 

(b) No part of the proceeds of any Loans, and no other Credit Extensions, will
be used for “buying” or “carrying” any “margin stock” (“Margin Stock”) within
the respective meanings of each of the quoted terms under Regulation U as now
and from time to time hereafter in effect in violation of Regulation U.

 

- 140 -

 

(c) No Loan Party is required to be registered as an “investment company”, as
defined in the Investment Company Act of 1940.

 

6.15 Disclosure.

 

The statements and information (excluding the projections and pro forma
financial information referred to below) furnished to the Administrative Agent
or the Lenders or any of them, by or on behalf of any Loan Party for use in
connection with the transactions contemplated by this Agreement or the other
Loan Documents, when taken as a whole, did not contain, on the date on which
such information or statement was so furnished, any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading. The projections and pro
forma financial information contained in the materials referenced above are
based upon good faith estimates and assumptions believed by management of the
Loan Parties to be reasonable at the time made, it being recognized by the
Lenders that such financial information as it relates to future events is not to
be viewed as fact and that actual results during the period or periods covered
by such financial information may differ from the projected results set forth
therein by a material amount.

 

6.16 Compliance with Laws.

 

(a) Each Loan Party and its respective Restricted Subsidiaries is in compliance
with all Laws except to the extent that any such failure to comply therewith
could not reasonably be expected to have a Material Adverse Effect.

 

(b) Any Loan Party incorporated in Luxembourg complies with the legal
requirements of the Luxembourg law of 31 May 1999, as amended, regarding the
domiciliation companies.

 

6.17 Intellectual Property.

 

Each Loan Party and each Restricted Subsidiary owns, or has a valid license to
use, all the trademarks, service marks, trade names, trade secrets, copyrights,
patents, patent rights, franchises, licenses and other intellectual property
rights (collectively, “IP Rights”) necessary for the conduct of its business as
currently conducted, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect, and each such IP Right is free and
clear of all Liens, except for Permitted Liens. To each Loan Party’s knowledge,
no holding, injunction, decision or judgment has been rendered by any
Governmental Authority and no Loan Party nor any of its Restricted Subsidiaries
has entered into any settlement stipulation or other agreement (except license
agreements in the ordinary course of business) which would limit, cancel or
question the validity of, or any Loan Party’s rights in, any IP Rights in any
respect that would reasonably be expected to have a Material Adverse Effect. To
each Loan Party’s knowledge, no claim has been asserted or threatened or is
pending by any Person challenging or questioning the use by the Parent or its
Restricted Subsidiaries of any IP Rights or the validity or effectiveness of any
IP Rights, except as could not reasonably be expected to have a Material Adverse
Effect. The use of IP Rights by the Loan Parties and their respective Restricted
Subsidiaries does not infringe on the rights of any Person in a manner that
would reasonably be expected to have a Material Adverse Effect. The

 

- 141 -

 

Loan Parties and their respective Subsidiaries take all reasonable actions that
in the exercise of their reasonable business judgment should be taken to protect
their IP Rights, including IP Rights that are confidential in nature, except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect. Set forth on Schedule 6.17 is a complete and accurate list of
all IP Rights registered or pending registration with the United States
Copyright Office or the United States Patent and Trademark Office and owned by
each Loan Party as of the Closing Date.

 

6.18 Solvency.

 

On the Closing Date, (a) the Parent and its Subsidiaries are Solvent on a
consolidated basis and (b) no Designated Borrower is subject to any proceeding
under any Debtor Relief Laws.

 

6.19 Perfection of Security Interests in the Collateral.

 

The Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens,
upon the recording, filing or completion of any other action required by the
Collateral Documents, will be perfected security interests and Liens, prior to
all other Liens other than Permitted Liens on such Collateral, except to the
extent that perfection of such security interests and Liens are not required by
the Loan Documents; provided that the making of this representation and warranty
pursuant to Section 5.01(e), and at any time during the 90-day period following
the Closing Date, shall be subject to the proviso to Section 5.01(l).

 

6.20 Business Locations; Taxpayer Identification Number.

 

Set forth on Schedule 6.20(a) is a list of all real property with a value in
excess of $20,000,000 located in the United States that is owned or leased by
the Loan Parties as of the Closing Date. Set forth on Schedule 6.20(b) is a list
of all locations in the United States where any tangible personal property of
any Loan Party is located as of the Closing Date. Set forth on Schedule 6.20(c)
is the chief executive office, tax payer identification number and
organizational identification number of each Loan Party (in each case, to the
extent such concepts or equivalent concepts are relevant in the applicable
jurisdiction of incorporation or organization) as of the Closing Date. The exact
legal name and state (or other applicable jurisdiction) of organization of each
Loan Party is as set forth on the signature pages hereto. Except as set forth on
Schedule 6.20(d), no Loan Party has during the five years preceding the Closing
Date (i) changed its legal name, (ii) changed its state of formation, or (iii)
been party to a merger, consolidation, amalgamation or other change in
structure.

 

6.21 Anti-Terrorism Laws; OFAC.

 

(a) Neither any Loan Party nor any of its Subsidiaries is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States of America (50 U.S.C. App. §§ 1 et seq.) (as amended, the
“Trading with the Enemy Act”). To the extent applicable, the Loan Parties and
their Subsidiaries are in compliance in all material respects with (i) the
Trading with the Enemy Act, (ii) the foreign assets control regulations of the

 

- 142 -

 

United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any enabling legislation or executive order relating thereto and (iii) the
Act.

 

(b) No Loan Party (i) is a Person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001))
or (ii) is a Person on the list of “Specially Designated Nationals and Blocked
Persons” or subject to the limitations or prohibitions under any other OFAC
regulation or executive order.

 

(c) No Borrower will directly or, to the knowledge of any Borrower, indirectly,
use the proceeds of the Loans or Letters of Credit or lend, contribute, or
otherwise make available such proceeds to any Person, for the purpose of
financing activities of or with any Person that, at the time of such financing,
is the subject of any U.S. sanctions administered by OFAC, except to the extent
licensed by OFAC or otherwise authorized under U.S. law.

 

6.22 Anti-Corruption Laws; FCPA.

 

(a) To the extent applicable, each of the Loan Parties and their Subsidiaries is
in compliance in all material respects with the Foreign Corrupt Practices Act,
15 U.S.C. §§ 78dd-1, et seq. (the “FCPA”), and any foreign counterpart thereto.

 

(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
directly or, to the knowledge of any Borrower, indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to improperly obtain, retain or direct business or obtain any
improper advantage, in violation of the FCPA or any other applicable
anti-bribery law.

 

6.23 COMI.

 

With respect to each Loan Party subject to the European Insolvency Regulation,
its centre of main interest (centre des intérêts principaux) (as that term is
used in Article 3(1) of the European Insolvency Regulation) is situated in its
jurisdiction of incorporation and, with respect to each Loan Party incorporated
in Luxembourg, the office (administration centrale) and the place of effective
management (siège de direction effective) are located at the place of their
registered office (siège statutaire) in Luxembourg.

 

Article VII

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than Obligations for indemnification, expense
reimbursement, tax gross-up or yield protection for which no claim has been
made) shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding, the Loan Parties shall and shall

 

- 143 -

 

cause each Restricted Subsidiary to (except that the obligations under Sections
7.01, 7.02 and 7.03 shall be obligations of the Parent only):

 

7.01 Financial Statements.

 

Deliver to the Administrative Agent (for delivery to each Lender):

 

(a) as soon as available but in any event within 90 days after the end of each
fiscal year of the Parent, a copy of the audited consolidated balance sheet of
the Parent and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures as of the end
of and for the previous year, reported on without qualification arising out of
the scope of the audit, by PricewaterhouseCoopers LLP or other independent
certified public accountants of nationally recognized standing; and

 

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the Parent,
the unaudited consolidated balance sheet of the Parent and its consolidated
Subsidiaries as at the end of such quarter, the related unaudited consolidated
statement of income for such quarter and the related unaudited consolidated
statements of income and cash flows for the portion of the fiscal year through
the end of such quarter, setting forth in each case in comparative form the
figures as of the end of and for the corresponding period in the previous year,
certified by a Responsible Officer of the Company as being fairly stated in all
material respects (subject to normal year-end audit adjustments and the lack of
notes).

 

As to any information contained in materials furnished pursuant to
Section 7.02(d), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Parent to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

 

7.02 Certificates; Other Information.

 

Deliver to the Administrative Agent (for delivery to each Lender or, in the case
of Section 7.02(f), to the relevant Lender):

 

(a) concurrently with the delivery of the financial statements referred to in
Section 7.01(a), a certificate of its independent certified public accountants
(i) reporting on such financial statements and (ii) stating, to the extent not
inconsistent with the policies of such independent certified public accountants,
that in making the examination necessary therefor no knowledge was obtained of
any Default under the financial covenants set forth herein or, if any such
Default shall exist, stating the nature and status of such event;

 

(b) (i) concurrently with the delivery of the financial statements referred to
in Sections 7.01(a) and 7.01(b), (x) a duly completed Compliance Certificate
signed by the chief executive officer, chief financial officer, treasurer or
controller of the Company (including (1) a description of each event, condition
or circumstance during the last fiscal quarter covered by

 

- 144 -

 

such Compliance Certificate requiring a mandatory prepayment under Section
2.05(b) and (2) a reasonably detailed calculation of the Available Amount as of
the last day of the last fiscal quarter covered by such Compliance Certificate),
(y) supplements to Schedule 6.13, such that, as supplemented, such Schedule
would be accurate and complete, in all material respects, as of such date and
(z)(1) a summary of the pro forma adjustments necessary to eliminate the
accounts of Unrestricted Subsidiaries (if any) from such financial statements
and (2) a list identifying each Subsidiary of the Company as a Restricted
Subsidiary or an Unrestricted Subsidiary as of the date of delivery of such
Compliance Certificate or confirming that there is no change in such information
since the later of the Closing Date and the date of the last such list and (ii)
concurrently with the delivery of the financial statements referred to in
Section 7.01(a), a certificate signed by the chief executive officer, chief
financial officer, treasurer or controller of the Company setting forth the
amount, if any, of Excess Cash Flow for the fiscal year then ended together with
the calculation thereof in reasonable detail;

 

(c) as soon as available, and in any event no later than sixty (60) days after
the end of each fiscal year of the Parent, a detailed consolidated budget for
the following fiscal year (including a projected consolidated balance sheet of
the Parent and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow, projected changes in
financial position and projected income);

 

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement sent to the equityholders of any Loan Party;

 

(e) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports submitted to the board of directors (or the audit
committee of the board of directors) of any Loan Party by independent
accountants in connection with the accounts or books of any Loan Party or any
Restricted Subsidiary, or any audit of any of them;

 

(f) promptly after the furnishing thereof, copies of any material written
notices received by any Loan Party (other than in the ordinary course of
business) or material statements or material reports furnished to any holder of
debt securities (other than in connection with any board observer rights) of any
Loan Party or of any of its Restricted Subsidiaries pursuant to the terms of any
Permitted First Priority Refinancing Debt, Permitted Junior Priority Refinancing
Debt, Permitted Unsecured Refinancing Debt or Indebtedness incurred under
Section 8.03(f), in each case, in a principal amount in excess of the Threshold
Amount and not otherwise required to be furnished to the Lenders pursuant to any
other clause of Section 7.01, 7.02 or 7.03; and

 

(g) promptly, such additional information regarding the business, financial or
corporate affairs of the Parent or any Restricted Subsidiary as the
Administrative Agent or any Lender (through the Administrative Agent) may from
time to time reasonably request.

 

Documents required to be delivered pursuant to Section 7.01(a) or 7.01(b) or
Section 7.02(d) or Section 7.02(f) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto, on the Company’s
website on the Internet at the website address listed on Schedule 11.02; or (ii)
on which such documents are posted on the Company’s behalf on an

 

- 145 -

 

Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Company
shall deliver paper copies of such documents to the Administrative Agent or any
Lender upon its request to the Company to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (ii) the Company shall notify the Administrative Agent
and each Lender (by telecopier or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

The Company hereby acknowledges that (a) the Administrative Agent, the Arrangers
and/or the Co-Managers will make available to the Lenders and the L/C Issuers
materials and/or information provided by or on behalf of the Company hereunder
(collectively, “Company Materials”) by posting the Company Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Company or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Company hereby agrees that so long as the Parent is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Company Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Company Materials “PUBLIC”, the Company shall be
deemed to have authorized the Administrative Agent, the Arrangers, the
Co-Managers, the L/C Issuers and the Lenders to treat such Company Materials as
not containing any material non-public information with respect to the Company
or its securities for purposes of United States federal and state securities
laws (provided, however, that to the extent such Company Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Company Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Side Information”; and (z) the
Administrative Agent, the Arrangers and the Co-Managers shall be entitled to
treat any Company Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform that is not marked as “Public Side
Information”. Notwithstanding the foregoing, the Company shall be under no
obligation to mark any Company Materials “PUBLIC”.

 

7.03 Notices.

 

Promptly upon a Responsible Officer of the Parent or the Company obtaining
knowledge thereof, give notice to the Administrative Agent (who shall promptly
notify each Lender) of:

 

- 146 -

 

(a) the occurrence of any Default;

 

(b) any litigation, investigation or proceeding (x) which may exist at any time
between the Parent or any of its Restricted Subsidiaries and any other Person,
that in either case, could reasonably be expected to have a Material Adverse
Effect or (y) with respect to any Loan Document;

 

(c) the following events, to the extent that, individually or in the aggregate,
they could reasonably be expected to have a Material Adverse Effect, as soon as
possible and in any event within 30 days after a Responsible Officer of the
Parent or the Company knows thereof: (i) the occurrence of any Reportable Event
with respect to any Pension Plan, a failure to make any required contribution to
a Pension Plan, the creation of any Lien in favor of the PBGC or a Pension Plan
or any withdrawal from, or the termination, reorganization or insolvency of, any
Multiemployer Plan, (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Parent or any ERISA Affiliate or any
Multiemployer Plan with respect to the withdrawal from, or the termination,
reorganization or insolvency of, any Pension Plan, and (iii) the occurrence of
any similar events with respect to a Pension Plan that would reasonably be
likely to result in a direct obligation of the Parent or any of its Restricted
Subsidiaries to pay money;

 

(d) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect;

 

(e) the incurrence or issuance of any Indebtedness for which a mandatory
prepayment is required pursuant to Section 2.05(b)(v); and

 

(f) any announcement by Moody’s or S&P of any change in a rating of any
Facility.

 

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

7.04 Payment of Taxes.

 

Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all its material Taxes (other than
Indebtedness), except (a) where the amount or validity thereof is currently
being contested in good faith by appropriate proceedings and reserves required
in conformity with GAAP with respect thereto have been provided on the books of
the Parent or its Restricted Subsidiaries, as the case may be, or (b) to the
extent that failure to pay or satisfy such obligations could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

- 147 -

 

7.05 Preservation of Existence, Etc.

 

(a) Preserve, renew and keep in full force and effect its corporate or other
existence and (b) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 8.04 and except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

7.06 Maintenance of Properties.

 

(a) Keep all property useful and necessary in its business in reasonably good
working order and condition, ordinary wear and tear excepted, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

(b) Take all reasonable and necessary steps to maintain and pursue each
application (and to obtain the relevant registration) and to maintain each
registration of the material IP Rights, including, without limitation, filing of
applications for renewal, affidavits of use and affidavits of incontestability,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

7.07 Maintenance of Insurance.

 

(a) Maintain insurance with financially sound and reputable insurance companies
insurance on all its material property in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are usually insured against in the same general
area by companies engaged in the same or a similar business.

 

(b) Subject to Section 7.19(b), cause the Administrative Agent to be named as
loss payee or mortgagee, as its interest may appear, and/or additional insured
with respect to any such insurance providing liability coverage or coverage in
respect of any Collateral, and cause each provider of any such insurance to
agree, by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent, that it will give the
Administrative Agent thirty (30) days prior written notice before any such
policy or policies shall be altered or canceled.

 

7.08 Compliance with Laws.

 

(a) Comply with the requirements of all Laws except to the extent that failure
to comply therewith could not, in the aggregate, reasonably be expected to have
a Material Adverse Effect, and (b) in the case of any Loan Party incorporated in
Luxembourg, comply with the legal requirements of the Luxembourg law of 31 May
1999, as amended, regarding the domiciliation of companies.

 

- 148 -

 

7.09 Books and Records.

 

Keep proper books of records and account in which full, true and correct entries
in conformity with all Laws shall be made of all material dealings and
transactions in relation to its business and activities and which permit the
preparation of consolidated financial statements in accordance with GAAP or
generally accepted accounting principles applicable in such Person’s
jurisdiction of organization (as applicable).

 

7.10 Inspection Rights.

 

(a) Permit the Administrative Agent and representatives of any Lender to visit
and inspect any of its properties and examine and make abstracts from any of its
books and records upon reasonable notice and during normal business hours
(provided that such visits shall be coordinated by the Administrative Agent, and
in no event shall there be more than one such visit per year except during the
continuance of an Event of Default).

 

(b) Permit representatives of the Administrative Agent or any Lender to have
reasonable discussions regarding the business, operations, properties and
financial and other condition of the Parent and its Restricted Subsidiaries with
officers and employees of the Parent and its Restricted Subsidiaries.

 

(c) Permit representatives of the Administrative Agent to have reasonable
discussions regarding the business, operations, properties and financial and
other condition of the Parent and its Restricted Subsidiaries with its
independent certified public accountants; provided that (i) any such discussions
with the Parent’s independent certified public accountants at the Parent’s
expense shall, except while an Event of Default has occurred and is continuing,
be limited to one meeting per calendar year and (ii) a Responsible Officer shall
be offered the opportunity to be present. The Company shall not be deemed to be
in breach of this subsection (c) to the extent that such accountants refuse to
have such discussions in spite of the Company’s instructions to such accountants
to have such discussions.

 

7.11 Use of Proceeds.

 

Use the proceeds of (a) the Term A-1 Loans, Term A-2 Loans, Term B-1 Loans and
Term B-2 Loans to finance (i) the Target Acquisition, (ii) the Refinancing and
(iii) fees and expenses incurred in connection with the Transaction; and (b) the
Revolving Loans to finance working capital, capital expenditures and other
lawful corporate purposes, including to make permitted Restricted Payments,
Permitted Acquisitions and Investments permitted by Section 8.02, provided that
no Loans under the Revolving Facility may be utilized to finance the Target
Acquisition or the Refinancing or to pay the fees and expenses incurred in
connection with the Transaction. Notwithstanding the foregoing, the Borrowers
shall ensure that no proceeds of any Loans are used, directly or indirectly, in
Switzerland at any time.

 

- 149 -

 

7.12 Additional Subsidiaries.

 

Within thirty (30) days (or such longer period as may be agreed by the
Administrative Agent in its sole discretion) after (x) (i) the acquisition or
formation of any Domestic Subsidiary by the Company (other than an Unrestricted
Subsidiary) or (ii) the acquisition or formation of any Subsidiary by Lux
Intermediate Holdco (other than an Unrestricted Subsidiary), (y) any Restricted
Subsidiary ceases to be an Immaterial Subsidiary or (z) any Restricted
Subsidiary that is a non-Wholly Owned Subsidiary becomes a Wholly Owned
Subsidiary:

 

(a) notify the Administrative Agent thereof in writing, together with the
(A) jurisdiction of formation, (B) number of shares of each class of Equity
Interests outstanding, (C) number and percentage of outstanding shares of each
class owned (directly or indirectly) by the Parent or any Restricted Subsidiary
and (D) number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto; and

 

(b) in the case of any Restricted Subsidiary of the Company that is not an
Immaterial Subsidiary and is not a Restricted Subsidiary of Lux Intermediate
Holdco, (A) if such Subsidiary is a Domestic Subsidiary (other than a Foreign
Holdco) that is a Wholly Owned Subsidiary, cause such Person to become a
Guarantor of all of the Obligations by executing and delivering to the
Administrative Agent a Joinder Agreement or such other documents as the
Administrative Agent shall deem appropriate for such purpose, (B) if the
circumstances in clause (A) apply, upon the request of the Administrative Agent
in its sole discretion, deliver to the Administrative Agent such Organization
Documents, resolutions and favorable opinions of counsel with respect to such
Guarantor, all in form, content and scope reasonably satisfactory to the
Administrative Agent and (C) grant Liens in respect of its property and assets
in the manner required under Section 7.14; and

 

(c) in the case of any Restricted Subsidiary of Lux Intermediate Holdco that is
not an Immaterial Subsidiary (and subject to the Guaranty and Security
Principles), (A) if such Restricted Subsidiary is a Wholly Owned Subsidiary,
cause such Person to become a Guarantor of the Foreign Obligations of the
Designated Borrowers, (B) if the circumstances in clause (A) apply, upon the
request of the Administrative Agent in its sole discretion, deliver to the
Administrative Agent such Organization Documents, resolutions and favorable
opinions of counsel with respect to such Guarantor, all in form, content and
scope reasonably satisfactory to the Administrative Agent, and (C) grant Liens
in respect of its property and assets in the manner required under Section 7.14.

 

Notwithstanding the foregoing, the requirements of this Section 7.12 shall not
apply with respect to any Subsidiary the assets of which constitute “Excluded
Property” pursuant to clause (g) of the definition of “Excluded Property”.

 

7.13 Further Assurances.

 

From time to time, execute and deliver, or cause to be executed and delivered,
such additional instruments, certificates or documents, and take all such
actions, as the Administrative

 

- 150 -

 

Agent may reasonably request for the purposes of implementing or effectuating
the provisions of this Agreement and the other Loan Documents, or of renewing
the rights of the Administrative Agent, the Lenders and the other holders of the
Obligations with respect to the Collateral as to which the Administrative Agent
has a perfected Lien pursuant hereto or thereto, including, without limitation,
filing any financing or continuation statements or amendments to financing
statements under the UCC (or any equivalent filings under other similar laws) in
effect in any jurisdiction with respect to the security interests created
hereby.

 

7.14 Pledged Assets.

 

(a) Equity Interests.

 

(i) To secure the Direct U.S. Loan Party Obligations, cause, in the case of any
Domestic Loan Party, to the maximum extent permitted by applicable Law, (A) 100%
of the issued and outstanding Equity Interests of each Domestic Subsidiary
(other than any Foreign Holdco) of such Domestic Loan Party and (B) 65% of the
issued and outstanding Equity Interests and CPECs entitled to vote (x) of each
First Tier Foreign Subsidiary of such Domestic Loan Party and (y) of each
Foreign Holdco directly owned by such Domestic Loan Party, in each case to be
subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent (for the benefit of each holder of the Direct U.S. Loan
Party Obligations) pursuant to the terms and conditions of the Collateral
Documents, together with opinions of counsel and any filings and deliveries
reasonably necessary in connection therewith to perfect the security interests
therein (other than any actions required by the laws of any foreign
jurisdiction), all in form and substance reasonably satisfactory to the
Administrative Agent;

 

(ii) Subject to the Guaranty and Security Principles, to secure the Foreign
Obligations, to the maximum extent permitted by applicable Law, cause 100% of
the issued and outstanding Equity Interests of each U.S. Subsidiary of the
Parent to be subject at all times to a first priority, perfected Lien in favor
of the Administrative Agent (for the benefit of each holder of Foreign
Obligations) pursuant to the terms and conditions of the Collateral Documents,
together with opinions of counsel and any filings and deliveries reasonably
necessary in connection therewith to perfect the security interests therein
(other than any actions required by the laws of any foreign jurisdiction), all
in form and substance reasonably satisfactory to the Administrative Agent; and

 

(iii) Subject to the Guaranty and Security Principles, to secure the Foreign
Obligations, to the maximum extent permitted by applicable Law, cause 100% of
the issued and outstanding Equity Interests of each non-U.S. Subsidiary of the
Parent (other than any Immaterial Subsidiary) to be subject at all times to a
first priority, perfected Lien in favor of the Administrative Agent (for the
benefit of each holder of Foreign Obligations) pursuant to the terms and
conditions of the Collateral Documents, together with opinions of counsel and
any filings and deliveries reasonably necessary in connection therewith to
perfect the security interests therein (other than any actions

 

- 151 -

 

required by the laws of any foreign jurisdiction), all in form and substance
reasonably satisfactory to the Administrative Agent.

 

(b) Other Property of Domestic Loan Parties. (i) Cause all property (other than
Excluded Property) of each Domestic Loan Party to be subject at all times to
first priority, perfected Liens in favor of the Administrative Agent (for the
benefit of each holder of the Obligations (including the Foreign Obligations))
to secure the Obligations (including the Foreign Obligations) pursuant to the
terms and conditions of, and subject to the limitations set forth in, the
Collateral Documents, subject in any case to Permitted Liens and (ii) deliver
such other documentation as the Administrative Agent may reasonably request in
connection with the foregoing, all in form, content and scope reasonably
satisfactory to the Administrative Agent. Notwithstanding anything herein, no
Domestic Loan Party shall be required to enter into deposit account control
agreements or securities account control agreements.

 

(c) Other Property of Foreign Subsidiaries of Lux Intermediate Holdco. To the
extent required under and in accordance with the terms of Section 7.12(c), and
subject to the Guaranty and Security Principles, (i) cause all property (other
than Excluded Property) of each non-U.S. Restricted Subsidiary of Lux
Intermediate Holdco other than any Immaterial Subsidiary) to be subject at all
times to first priority, perfected Liens in favor of the Administrative Agent
(for the benefit of each holder of Foreign Obligations) to secure the Foreign
Obligations pursuant to the terms and conditions of, and subject to the
limitations set forth in, the Collateral Documents, subject in any case to
Permitted Liens and (ii) deliver such other documentation as the Administrative
Agent may reasonably request in connection with the foregoing, all in form,
content and scope reasonably satisfactory to the Administrative Agent.
Notwithstanding anything herein, no Foreign Loan Party shall be required to
enter into deposit account control agreements or securities account control
agreements.

 

7.15 COMI.

 

With respect to each Loan Party subject to the European Insolvency Regulation,
not knowingly, without the prior written consent of the Administrative Agent,
change its centre of main interest (as that term is used in Article 3(1) of the
European Insolvency Regulation).

 

7.16 Ratings.

 

Parent and the Company shall use commercially reasonable efforts to obtain and
maintain (i) a public corporate family rating of the Company and a rating of
each Facility, in each case from Moody’s, and (ii) a public corporate credit
rating of the Company and a rating of each Facility, in each case from S&P (it
being understood and agreed that “commercially reasonable efforts” shall in any
event include the payment by the Company of customary rating agency fees and
cooperation with information and data requests by Moody’s and S&P in connection
with their ratings process).

 

- 152 -

 

7.17 Designation of Subsidiaries.

 

The Company may at any time after the Closing Date designate any Restricted
Subsidiary as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that, (a) immediately before and after such
designation, no Default shall have occurred and be continuing, (b) in the case
of a designation of a Subsidiary as an Unrestricted Subsidiary, an Investment in
the amount of the fair market value of such Subsidiary would be permitted at
such time, (c) immediately before and after giving effect to any such
designation, the Loan Parties shall be in compliance with the financial covenant
set forth in Section 8.11 (irrespective of whether such covenant is otherwise
applicable) on a Pro Forma Basis (and the Administrative Agent shall have
received a Pro Forma Compliance Certificate demonstrating compliance with the
foregoing) and (d) no Subsidiary may be designated as an Unrestricted Subsidiary
if, after such designation, it would be a “Restricted Subsidiary” for the
purpose of any Permitted First Priority Refinancing Debt, Permitted Junior
Priority Refinancing Debt, Permitted Unsecured Refinancing Debt or any
Indebtedness incurred under Section 8.03(f). The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute (i) the incurrence at the
time of designation of any Investment, Indebtedness or Liens of such Subsidiary
existing at such time and (ii) a return on any Investment by the Company in
Unrestricted Subsidiaries pursuant to the preceding sentence in an amount equal
to the fair market value as determined in good faith by the Company at the date
of such designation of the Company’s or its Subsidiary’s (as applicable)
Investment in such Subsidiary; provided that in no event shall any such return
on any Investment by the Company in an Unrestricted Subsidiary be duplicative of
any return that increases the Available Amount pursuant to the definition
thereof.

 

7.18 Margin Regulations.

 

If, at any time, more than 25% of the assets of the Parent and the Restricted
Subsidiaries that are subject to Section 8.01 or Section 8.05 consists of Margin
Stock, the Parent shall notify the Administrative Agent thereof and shall, if
requested by any Lender, provide such Lender with a purpose statement on Form
U-1 or Form G-3, as appropriate.

 

7.19 Post-Closing Obligations

 

(a) In the event that the Post-Closing Reorganization steps described in steps
5, 9 and 10 of Schedule 1.01 are completed, the Company shall notify the
Administrative Agent thereof, and the Loan Parties shall deliver, or cause to be
delivered, each of the items set forth on Part A of Schedule 7.19 hereto on or
prior to the dates set forth therein.

 

(b) The Loan Parties shall deliver, or cause to be delivered, each of the items
set forth on Parts B, C, D and E of Schedule 7.19 hereto on or prior to the
dates set forth therein.

 

- 153 -

 

Article VIII

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than Obligations for indemnification, expense
reimbursement, tax gross-up or yield protection for which no claim has been
made) shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding, no Loan Party shall, nor shall it permit any Restricted Subsidiary
to, directly or indirectly:

 

8.01 Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

 

(a) Liens pursuant to any Loan Document and Liens in favor of any L/C Issuer to
cash collateral pledged under Section 2.14;

 

(b) Liens existing on the date hereof and, in the case of any such Lien securing
an amount in excess of $250,000, listed on Schedule 8.01 and any renewals,
refinancings or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased except as contemplated by Section 8.03(b) and (iii) any renewal,
refinancing or extension of the obligations secured or benefited thereby is
permitted by Section 8.03(b);

 

(c) Liens (other than Liens imposed under ERISA) for Taxes not yet due or which
are being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person to the extent required by GAAP;

 

(d) Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business, provided that such Liens secure only amounts not yet due and payable
or, if due and payable, are unfiled and no other action has been taken to
enforce the same or are being contested in good faith by appropriate proceedings
for which adequate reserves determined in accordance with GAAP have been
established;

 

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

 

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

- 154 -

 

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

 

(h) Liens securing judgments (or appeal or other surety bonds relating to such
judgments) not constituting an Event of Default under Section 9.01(h);

 

(i) Liens securing Indebtedness permitted under Section 8.03(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost of the property being acquired on the date of acquisition;

 

(j) licenses, leases or subleases granted to others not interfering in any
material respect with the business of the Parent or any of its Restricted
Subsidiaries;

 

(k) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases not prohibited by this Agreement;

 

(l) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;

 

(m) Liens of a collection bank arising under Section 4-210 of the UCC on items
in the course of collection;

 

(n) Liens of sellers of goods to the Parent and its Restricted Subsidiaries
arising under Article 2 of the UCC or similar provisions of applicable law in
the ordinary course of business, covering only the goods sold and securing only
the unpaid purchase price for such goods and related expenses;

 

(o) receipt of progress payments and advances from customers in the ordinary
course of business to the extent same creates a Lien on the related inventory
and proceeds thereof;

 

(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure the payment of customs duties in connection with the importation of
goods;

 

(q) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02;

 

(r) Liens solely on any cash earnest money deposits made in connection with an
Investment permitted by Section 8.02;

 

(s) Liens on assets of Foreign Subsidiaries securing Indebtedness of such
Foreign Subsidiaries permitted by Section 8.03(g);

 

- 155 -

 

(t) Liens existing on the property at the time of its acquisition or existing on
the property of any Person at the time such Person became a Restricted
Subsidiary (other than by designation as a Restricted Subsidiary pursuant to
Section 7.18), provided that (i) such Liens do not extend to or cover any other
assets (other than proceeds thereof) and such Liens were not created in
contemplation of such acquisition or such Person becoming a Restricted
Subsidiary and (ii) the aggregate amount of all obligations secured by such
Liens does not exceed $50,000,000 at any time outstanding;

 

(u) transfer restrictions, purchase options, calls or similar rights of
third-party joint venture partners with respect to Equity Interests of joint
venture entities;

 

(v) other Liens securing obligations in an aggregate amount not to exceed the
greater of $100,000,000 and 1.75% of Consolidated Total Assets as of the end of
the most recently ended period of four fiscal quarters, outstanding at the time
such obligations were incurred; and

 

(w) Liens on all or a portion of the Collateral securing obligations in respect
of Permitted First Priority Refinancing Debt or Permitted Junior Priority
Refinancing Debt, subject to the requirements of clause (viii) of the first
proviso to the definition of Credit Agreement Refinancing Indebtedness.

 

8.02 Investments.

 

Make any Investments, except:

 

(a) Investments held by the Parent or such Restricted Subsidiary in the form of
cash or Cash Equivalents;

 

(b) Investments existing as of the Closing Date and, in the case of any such
Investment in any Person other than the Parent and its Subsidiaries and that is
in an amount in excess of $250,000, set forth in Schedule 8.02(b);

 

(c) Permitted Intercompany Investments;

 

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors or other disputes
with customers or suppliers to the extent reasonably necessary in order to
prevent or limit loss and Investments consisting of the prepayment of suppliers
and service providers on customary terms in the ordinary course of business;

 

(e) (i) Guarantees permitted by Section 8.03 and (ii) prior to the time that
payment or performance in respect of such Guarantee is required, Guarantees of
obligations that are not Indebtedness;

 

(f) Permitted Acquisitions;

 

- 156 -

 

(g) Investments in a Person at the time of a Permitted Acquisition of such
Person (whether by way of merger, stock purchase, asset purchase or otherwise),
provided that such Investments were not made in contemplation of such
Acquisition;

 

(h) advances or loans to directors, officers and employees that do not exceed
$10,000,000 in the aggregate at any one time outstanding;

 

(i) to the extent permitted by Section 8.05, non-cash consideration received in
connection with Dispositions;

 

(j) Investments arising under Swap Contracts permitted by Section 8.03;

 

(k) any Investment in a Foreign Subsidiary to the extent such Investment is
substantially contemporaneously repaid in full with a dividend or other
distribution from such Foreign Subsidiary;

 

(l) to the extent constituting Investments, pledges and deposits permitted by
Sections 8.01(e) and 8.01(f);

 

(m) to the extent constituting an Investment by such Person, the payment,
prepayment, redemption or acquisition for value of Indebtedness of such Person
permitted by Section 8.12(b);

 

(n) Investments to the extent made with the cash proceeds of an issuance of
Equity Interests by the Parent (other than any such proceeds included for
purposes of determining the Available Amount), so long as (i) such proceeds are
maintained in a segregated account pending such Investment and (ii) such
Investment is consummated within sixty (60) days of such issuance of Equity
Interests;

 

(o) so long as no Event of Default exists at the time of making such Investment
or would result therefrom, Investments (other than Acquisitions) in an amount
not to exceed the greater of $75,000,000 at any time outstanding, or, if greater
at the time such Investment was made, 1.50% of Consolidated Total Assets as of
the end of the most recently ended period of four fiscal quarters, in the
aggregate at any time outstanding;

 

(p) contributions by the Parent or any Restricted Subsidiary to any Foreign
Subsidiary or Foreign Holdco of Equity Interests in any Foreign Subsidiary;
provided that (i) in no circumstances may Equity Interests in a Designated
Borrower be contributed to an Unrestricted Subsidiary and (ii) after giving
effect to any such contribution with respect to a Designated Borrower, the
Equity Interests in such Designated Borrower shall continue to be pledged as
Collateral securing the Foreign Obligations;

 

(q) Investments in Unrestricted Subsidiaries in an aggregate amount not to
exceed $50,000,000;

 

(r) the Merger;

 

- 157 -

 

(s) so long as no Default exists at the time of making such Investment or would
result therefrom, Investments in an amount not to exceed the Available Amount at
such time; and

 

(t) the Post-Closing Reorganization.

 

8.03 Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a) Indebtedness under the Loan Documents;

 

(b) Indebtedness set forth in Schedule 8.03 (and renewals, refinancings,
refundings and extensions thereof; provided that (i) the amount of such
Indebtedness is not increased at the time of such renewal, refinancing,
refunding or extension except by an amount equal to a reasonable premium or
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such renewal, refinancing, refunding or extension and by an
amount equal to any existing commitments unutilized thereunder, and (ii) the
terms relating to principal amount, amortization, maturity, guarantees,
collateral (if any) and subordination (if any), and other material terms taken
as a whole, of any such renewing, refinancing, refunding or extending
Indebtedness, and of any agreement entered into and of any instrument issued in
connection therewith, are no less favorable in any material respect to the Loan
Parties or the Lenders (as reasonably determined by the Company) than the terms
of any agreement or instrument governing or evidencing the Indebtedness being
renewed, refinanced, refunded or extended and the interest rate applicable to
any such renewing, refinancing, refunding or extending Indebtedness does not
exceed the then applicable market interest rate);

 

(c) intercompany Indebtedness arising from loans and advances permitted under
Section 8.02;

 

(d) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, revenue or
property held or reasonably anticipated by such Person, or changes in the value
of securities issued by such Person, and not for purposes of speculation or
taking a “market view”;

 

(e) purchase money Indebtedness (including obligations in respect of Capital
Leases or Synthetic Leases) hereafter incurred to finance the purchase of fixed
assets, and renewals, refinancings and extensions thereof, provided that (i) the
total of all such Indebtedness for all such Persons taken together shall not
exceed an aggregate principal amount equal to the greater of $50,000,000 and
1.0% of Consolidated Total Assets as of the end of the most recently ended
period of four fiscal quarters at any one time outstanding; and (ii) such
Indebtedness when incurred shall not exceed the purchase price of the asset(s)
financed and (iii) no such Indebtedness shall be refinanced for a principal
amount in excess of the principal balance outstanding thereon at the time of
such refinancing;

 

- 158 -

 

(f) unsecured Indebtedness; provided that (i) after giving effect to the
incurrence of such Indebtedness on a Pro Forma Basis, the Loan Parties are in
compliance with the Consolidated Net Leverage Ratio Test (for this purpose,
determined without regard to the netting of any cash proceeds from the
incurrence of such Indebtedness), and the Administrative Agent shall have
received a Pro Forma Compliance Certificate demonstrating that the Loan Parties
are in compliance with the requirements of this clause (i), (ii) no Default
exists immediately prior and after giving effect thereto, (iii) the maturity
date for any such Indebtedness shall not be earlier than 180 days after the
Latest Maturity Date of any Term Loan, (iv) the Weighted Average Life to
Maturity for any such Indebtedness shall not be shorter than the longest
then-remaining Weighted Average Life to Maturity of any Term Loan and (v) the
total of all such Indebtedness incurred by Subsidiaries other than Loan Parties
shall not exceed an aggregate principal amount of $125,000,000 at any one time
outstanding;

 

(g) Indebtedness of Foreign Subsidiaries in an aggregate principal amount not to
exceed $40,000,000 at any one time outstanding;

 

(h) to the extent constituting Indebtedness, indemnification and non-compete
obligations or adjustments in respect of the purchase price (including earn-outs
and other contingent deferred payments) in connection with any Permitted
Acquisition;

 

(i) to the extent constituting Indebtedness, customary indemnification
obligations to purchasers and purchase price adjustments in connection with
Dispositions permitted by Section 8.05;

 

(j) Indebtedness in respect of workers’ compensation claims, property, casualty
or liability insurance, take-or-pay obligations in supply arrangements,
self-insurance obligations, performance, bid and surety bonds and completion
guaranties, in each case in the ordinary course of business;

 

(k) Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit;

 

(l) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn by the
Parent or any Restricted Subsidiary in the ordinary course of business against
insufficient funds, so long as such Indebtedness is promptly repaid;

 

(m) Guarantees with respect to Indebtedness permitted under this Section 8.03;
provided that any Guarantee by a Domestic Loan Party of Indebtedness of any
Domestic Non-Loan Party or any Foreign Subsidiary and any Guarantee by a Foreign
Loan Party of Indebtedness of any Foreign Non-Loan Party must, in each case,
also be permitted by Section 8.02 (other than Section 8.02(e));

 

(n) (i) Indebtedness in respect of the Senior Notes in an aggregate principal
amount not to exceed $600,000,000 and (ii) any Permitted Refinancing with
respect thereto;

 

- 159 -

 

(o) (i) Permitted First Priority Refinancing Debt, Permitted Junior Priority
Refinancing Debt and Permitted Unsecured Refinancing Debt and (ii) Guarantees
with respect to Indebtedness incurred under preceding clause (i), subject to the
requirements of clause (vii) of the first proviso to the definition of Credit
Agreement Refinancing Indebtedness; and

 

(p) other unsecured Indebtedness in an aggregate principal amount not to exceed
the greater of (x) $150,000,000 and (y) 2.75% of Consolidated Total Assets as of
the end of the most recently ended period of four fiscal quarters at any one
time outstanding.

 

8.04 Fundamental Changes.

 

Merge, dissolve, liquidate, consolidate or amalgamate with or into another
Person, except that, (a) the Parent may merge or consolidate with any of its
Restricted Subsidiaries (other than either Borrower) provided that the Parent is
the continuing or surviving corporation, (b) the Company may merge or
consolidate with any of its Restricted Subsidiaries (other than the Designated
Borrowers) provided that the Company is the continuing or surviving corporation,
(c) the Merger and the Post-Closing Reorganization may each be consummated, (d)
any Designated Borrower may merge or consolidate with any of its Restricted
Subsidiaries (other than another Designated Borrower) provided that such
Designated Borrower is the continuing or surviving corporation, (e) any Domestic
Subsidiary of the Company may merge or consolidate with any other Domestic
Subsidiary of the Company provided that if a Domestic Guarantor is a party to
such transaction, the continuing or surviving Person is (or shall,
simultaneously upon consummation of such transaction, become) a Domestic
Guarantor, (f) any Foreign Subsidiary (other than a Designated Borrower) of the
Company may merge or consolidate with any other Foreign Subsidiary (other than a
Designated Borrower) of the Company provided that if a Foreign Guarantor is a
party to such transaction, the continuing or surviving Person is (or shall,
simultaneously upon consummation of such transaction, become) a Foreign
Guarantor, (g) the Parent or any Restricted Subsidiary may merge with any other
Person in connection with a Permitted Acquisition, provided that (i) if the
Parent is a party to such transaction, the Parent is the continuing or surviving
corporation, (ii) if the Company is a party to such transaction, the Company is
the continuing or surviving corporation, (iii) if a Designated Borrower is a
party to such transaction, such Designated Borrower is the continuing or
surviving corporation and (iv) if any other Loan Party is a party to such
transaction, the continuing or surviving Person is (or, if not already a Loan
Party, shall, substantially concurrently with the consummation of such
transaction, become) a Loan Party, (h) any Restricted Subsidiary (other than a
Borrower) may dissolve, liquidate or wind up its affairs at any time, provided
that such dissolution, liquidation or winding up, as applicable, could not
reasonably be expected to have a Material Adverse Effect, (i) any Restricted
Subsidiary (other than a Borrower) may merge or consolidate with or into another
Person, or dissolve or liquidate, in each case, solely for the purpose of
effecting a Disposition expressly permitted pursuant to Section 8.05 and (j) any
Restricted Subsidiary may merge or consolidate with any other Person in order to
effectuate an Investment expressly permitted pursuant to Section 8.02 provided
that (i) if such Restricted Subsidiary is (x) a Domestic Loan Party, the
continuing or surviving Person is or shall become a Domestic Loan Party (and if
such Subsidiary is the Company, the Company shall be the continuing or surviving
Person) or (y) a Foreign Loan Party, the continuing or surviving Person is or
shall become a

 

- 160 -

 

Loan Party (and if such Subsidiary is a Designated Borrower, such Designated
Borrower shall be the continuing or surviving Person), and (ii) if the
continuing or surviving Person shall be a Restricted Subsidiary (other than an
Immaterial Subsidiary), such Person, together with each of its Restricted
Subsidiaries (if any), shall have complied with Section 7.12 within the
timeframes specified therein.

 

8.05 Dispositions.

 

Make any Disposition except:

 

(a) Permitted Transfers and Dispositions set forth on Schedule 8.05;

 

(b) to the extent constituting a Disposition, the creation of Liens, the making
of Investments, the consummation of fundamental changes and the making of
Restricted Payments permitted by Sections 8.01, 8.02, 8.04 and 8.06,
respectively;

 

(c) the Disposition of any Immaterial Subsidiary, so long as (i) the fair market
value of such Immaterial Subsidiary’s assets shall not exceed $40,000,000 as of
the date of such Disposition and (ii) the aggregate fair market value of all
Immaterial Subsidiaries’ assets disposed of pursuant to this clause (c) shall
not exceed $150,000,000;

 

(d) to the extent constituting a Disposition, the unwinding of any Swap Contract
pursuant to its terms;

 

(e) the Disposition of “non-core”, surplus or obsolete assets acquired pursuant
to a Permitted Acquisition that are Disposed of within six (6) months following
the consummation of such Permitted Acquisition, so long as (i) no Default exists
immediately prior and after giving effect thereto, (ii) the consideration paid
in connection therewith shall be in an amount not less than the fair market
value of the property disposed of (as reasonably determined by the Company) and
(iii) the Loan Parties or their Restricted Subsidiaries shall receive not less
than 75% of the consideration for any such Disposition in the form of cash and
Cash Equivalents; and

 

(f) the Disposition of assets to obtain the approval of any applicable antitrust
authority in connection with a Permitted Acquisition, so long as (i) the
consideration paid in connection therewith shall be in an amount not less than
the fair market value of the property disposed of (as reasonably determined by
the Company), (ii) the Loan Parties or their Restricted Subsidiaries shall
receive not less than 75% of the consideration for any such Disposition in the
form of cash and Cash Equivalents and (iii) the fair market value of such assets
(as reasonably determined by the Company) shall not exceed 25% of the purchase
price of such Permitted Acquisition; and

 

(g) other Dispositions so long as (i) the consideration paid in connection
therewith shall be in an amount not less than the fair market value of the
property disposed of (as reasonably determined by the Company), (ii) such
transaction does not involve the sale or other disposition of a minority equity
interest in any Loan Party, (iii) such transaction does not involve a sale or
other disposition of receivables other than receivables owned by or attributable
to other

 

- 161 -

 

property concurrently being disposed of in a transaction otherwise permitted
under this Section 8.05 and (iv) the Loan Parties or their Restricted
Subsidiaries shall receive not less than 75% of the consideration for any such
Disposition in the form of cash and Cash Equivalents.

 

The Administrative Agent is hereby instructed by the Lenders and hereby agrees
with the Loan Parties that the Administrative Agent shall release its Liens on
any property Disposed of in accordance with the terms of this Section 8.05 (and
subject to the requirements of Section 11.20).

 

8.06 Restricted Payments.

 

Declare or make, directly or indirectly, any Restricted Payment, except that:

 

(a) each Restricted Subsidiary of the Parent may make Restricted Payments to any
Person that owns an Equity Interest in such Restricted Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;

 

(b) the Parent and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in Equity Interests (other than
Disqualified Capital Stock) of such Person;

 

(c) the Parent may declare and make annual cash dividend payments to its
shareholders of up to $0.50 per share (as adjusted so that the aggregate amount
payable pursuant to this clause (c) is not increased or decreased solely as a
result of any stock split, reverse stock split, stock dividend or similar
reclassification); provided, that the declaration and payment of cash dividends
pursuant to this clause (c) shall not exceed $0.125 per share in the aggregate
if an Event of Default shall have occurred and be continuing or would occur as a
consequence thereof;

 

(d) (i) the Parent may withhold against or permit net settlement of Equity
Interests from officers, employees and directors of any Loan Party or any of its
Restricted Subsidiaries under any equity-based plan or arrangement or (ii) the
Parent may redeem or repurchase Equity Interests from officers, employees and
directors of any Loan Party or any of its Restricted Subsidiaries (or their
estates, spouses or former spouses) (A) as contemplated by Article II of the
Merger Agreement or (B) upon the death, permanent disability, retirement or
termination of employment of any such Person or otherwise, so long as, in the
case of this clause (d)(ii)(B), (x) no Default has occurred and is continuing
and (y) the aggregate amount of cash used to effect Restricted Payments pursuant
to this clause (d)(ii)(B) in any fiscal year of Parent does not exceed
$25,000,000 (with unused amounts in any calendar year being carried over to
succeeding calendar years subject to a maximum of $50,000,000 in any calendar
year);

 

(e) to the extent constituting Restricted Payments, the Parent and its
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by Section 8.02;

 

(f) the Parent may purchase fractional shares of its Equity Interests arising
out of stock dividends, splits, combinations or business combinations (provided
such transaction shall not be for the purpose of evading this limitation);

 

- 162 -

 

(g) the Parent and its Restricted Subsidiaries may make other Restricted
Payments, so long as (i) at any time that the Consolidated Net Leverage Ratio is
greater than or equal to 4.50:1.00 after giving effect to such Restricted
Payment on a Pro Forma Basis, the aggregate amount of all Restricted Payments
made under this Section 8.06(g) shall not exceed $50,000,000 in any fiscal year,
(ii) no Default exists immediately prior and after giving effect thereto and
(iii) as of the date of such Restricted Payment after giving effect thereto on a
Pro Forma Basis, the Loan Parties are in compliance with Section 8.11 hereof;

 

(h) the Parent may make other Restricted Payments in an aggregate amount not to
exceed the Available Amount at such time; provided that (i) no Event of Default
has occurred and is continuing or would result therefrom and (ii) solely to the
extent such payments are made in reliance on clause (a) of the definition of
“Available Amount”, the Consolidated Net Secured Leverage Ratio (calculated on a
Pro Forma Basis) is less than or equal to 4.00:1.00, and the Administrative
Agent shall have received a Pro Forma Compliance Certificate demonstrating that
the Loan Parties are in compliance with the requirements of this clause (ii);
and

 

(i) the payment of any dividend within 60 days after the date of declaration
thereof, if at the date of declaration such payment would have complied with the
provisions of this Agreement.

 

8.07 Change in Nature of Business.

 

Engage in any business, either directly or through any of its Restricted
Subsidiaries, except for (a) the provision of specialized software, outsourcing
services, application service provider solutions, fund administration and
related services and various services relating, incidental or ancillary thereto
or (b) a business reasonably related thereto or a reasonable extension thereof.

 

8.08 Transactions with Affiliates.

 

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) transactions with
the Parent or any of its Restricted Subsidiaries that are not otherwise
prohibited under this Agreement and any Permitted Intercompany Investments,
(b) transactions expressly permitted by this Agreement, (c) employment
agreements, expense reimbursement, compensation and benefits arrangements, (d)
those agreements listed on Schedule 8.08 and (e) except as otherwise
specifically limited in this Agreement, other transactions which are on terms
and conditions not materially less favorable to such Person as would be
obtainable by it in a comparable arm’s-length transaction with a Person other
than an officer, director or Affiliate.

 

8.09 Burdensome Agreements.

 

(a) Enter into, or permit to exist, any Contractual Obligation that encumbers or
restricts the ability of any such Person to (i) in the case of any Restricted
Subsidiary, make Restricted Payments in respect of Equity Interests issued by
it, (ii) pay any Indebtedness or other obligation owed to any Loan Party, (iii)
make loans or advances to any Loan Party or (iv) transfer

 

- 163 -

 

any of its property to any Loan Party, except for (1) this Agreement and the
other Loan Documents, (2) any restrictions regarding licenses or sublicenses by
the Parent and its Restricted Subsidiaries of intellectual property in the
ordinary course of business (in which case such restriction shall relate only to
such intellectual property), (3) restrictions contained in any agreement or
instrument governing or evidencing any Indebtedness of a Restricted Subsidiary
which is not a Loan Party which is permitted by Section 8.03, so long as such
restrictions do not impair in the ability of the Loan Parties to perform their
obligations under this Agreement, (4) customary restrictions and conditions
contained in any agreement relating to the sale of any property permitted under
Section 8.04 or 8.05 pending the consummation of such sale, (5) customary
provisions in joint venture agreements and other similar agreements applicable
to joint ventures permitted under Section 8.02 and applicable solely to such
joint venture and entered into in the ordinary course of business, (6) customary
provisions in leases and other contracts restricting the assignment thereof, (7)
any Permitted Lien or any document or instrument governing any Permitted Lien,
provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien, (8) any agreements existing on the
Closing Date and (9) Contractual Obligations that are binding on a Restricted
Subsidiary at the time such Restricted Subsidiary first becomes a Restricted
Subsidiary, so long as such Contractual Obligations were not entered into solely
in contemplation of such Person becoming a Restricted Subsidiary.

 

(b) Enter into, or permit to exist, any Contractual Obligation that (1)
encumbers or restricts the ability of any Loan Party (other than a Designated
Borrower) to pledge its property pursuant to the Loan Documents (or any
renewals, refinancings, exchanges, refundings or extensions thereof), except for
(i) this Agreement and the other Loan Documents, (ii) any document or instrument
governing Indebtedness incurred pursuant to Section 8.03(e), provided that any
such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (iii) software and other
intellectual property licenses pursuant to which the Parent or Restricted
Subsidiary is the licensee of the relevant software or intellectual property, as
the case may be (in which case, any prohibition or limitation shall relate only
to the assets which are the subject of the applicable license), (iv) customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 8.05 pending the consummation of such sale,
(v) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 8.02 and
applicable solely to such joint venture and are entered into in the ordinary
course of business, (vi) customary provisions in leases and other contracts
restricting the assignment thereof, (vii) any Permitted Lien or any document or
instrument governing a Permitted Lien, provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien, (viii) any agreements existing on the Closing Date and (ix) Contractual
Obligations that are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
Contractual Obligations were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary or (2) requires the grant of any
security for any obligation if such property is given as security for the
Obligations.

 

- 164 -

 

8.10 Use of Proceeds.

 

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, in violation of Regulation U or
X of the FRB.

 

8.11 Financial Covenant.

 

Consolidated Net Secured Leverage Ratio. With respect to the Revolving Facility,
the Term A-1 Facility and the Term A-2 Facility only, permit the Consolidated
Net Secured Leverage Ratio as of the end of any fiscal quarter of the Parent to
be greater than the ratio specified below for the periods specified below:

 

Beginning with the first full fiscal quarter following the Closing Date, the
following fiscal quarters 

Consolidated Net
Secured Leverage Ratio 

The fiscal quarter ending December 31, 2015, through and including the fiscal
quarter ending September 30, 2016 5.50 to 1.0 The fiscal quarter ending December
31, 2016, through and including the fiscal quarter ending September 30, 2017
5.25 to 1.0 The fiscal quarter ending December 31, 2017, through and including
the fiscal quarter ending September 30, 2018 5.00 to 1.0 The fiscal quarter
ending December 31, 2018 and each fiscal quarter thereafter 4.75 to 1.0

 

Notwithstanding the foregoing, in the event that the principal amounts of the
Term A-1 Facility and the Term A-2 Facility have been repaid in full, this
Section 8.11 shall be in effect only if, as of the last day of any fiscal
quarter, the aggregate Outstanding Amount of all Revolving Loans and/or L/C
Obligations (other than (i) Letters of Credit having an aggregate amount
available to be drawn thereunder not to exceed $20,000,000 and (ii) Letters of
Credit which have been Cash Collateralized in an amount equal to 105% of the
amount available to be drawn under such Letters of Credit) at such time is
greater than 20% of the Aggregate Revolving Commitments as of the end of the
most recently ended period of four fiscal quarters.

 

8.12 Prepayment of Other Indebtedness, Etc.

 

(a) If any Default exists or would result therefrom, amend or modify any of the
terms of any Subordinated Debt if such amendment or modification would add or
change any terms in a manner adverse to any Loan Party or any Restricted
Subsidiary, or shorten the final maturity or Weighted Average Life to Maturity
or require any payment to be made sooner than originally scheduled or increase
the interest rate applicable thereto; provided that, no amendment or
modification may be made to the terms of any Indebtedness incurred pursuant to
Section 8.03(f)

 

- 165 -

 

or (o) if, as a result of such amendment or modification, the amended or
modified Indebtedness would not be permitted to be incurred pursuant to Section
8.03(f) or (o).

 

(b) Make any voluntary or optional payment or prepayment or redemption or
acquisition for value of (including, without limitation, by way of depositing
money or securities with the trustee with respect thereto before due for the
purpose of paying when due), refund, refinance or exchange of, any Subordinated
Debt, except (i) the refinancing thereof with any Indebtedness (to the extent
such Indebtedness constitutes a Permitted Refinancing), to the extent not
required to prepay any Loans pursuant to Section 2.05(b), (ii) the conversion or
exchange of any Subordinated Debt to or for Equity Interests (other than
Disqualified Capital Stock) of the Parent, (iii) the prepayment of Subordinated
Debt of the Company or any Restricted Subsidiary to the Company or any
Restricted Subsidiary, subject to the subordination provisions applicable to any
such Indebtedness, (iv) repayments, redemptions, purchases, defeasances and
other payments in respect of Subordinated Debt prior to the scheduled maturity
thereof in an aggregate amount not to exceed the Available Amount at such time;
provided that (x) no Event of Default has occurred and is continuing or would
result therefrom and (y) solely to the extent such payments are made in reliance
on clause (a) of the definition of “Available Amount”, the Consolidated Net
Secured Leverage Ratio (calculated on a Pro Forma Basis) is less than or equal
to 4.00:1.00, and the Administrative Agent shall have received a Pro Forma
Compliance Certificate demonstrating that the Loan Parties are in compliance
with the requirements of this clause (y).

 

8.13 Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity.

 

(a) Amend, modify or change its Organization Documents in a manner adverse to
the Lenders.

 

(b) Change its fiscal year from that in effect on the Closing Date.

 

(c) In the case of a Loan Party, without providing prompt written notice to the
Administrative Agent (and in any event not later than ten (10) days following
such change), change its name, state or jurisdiction of formation or form of
organization.

 

Article IX

EVENTS OF DEFAULT AND REMEDIES

 

9.01 Events of Default.

 

Any of the following shall constitute an Event of Default:

 

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, and in the currency required hereunder, any amount of principal of any
Loan or any L/C Obligation or deposit any funds as Cash Collateral in respect of
L/C Obligations, or (ii) within three Business Days after the same becomes due,
any interest on any Loan or on any L/C

 

- 166 -

 

Obligation, or any fee due hereunder, or (iii) within five Business Days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document; or

 

(b) Specific Covenants.

 

(i) Any Loan Party fails to perform or observe any term, covenant or agreement
contained in any of Section 7.01 or 7.02 and such failure continues for five
Business Days; or

 

(ii) Any Borrower fails to perform or observe any term, covenant or agreement
contained in Section 7.05; or

 

(iii) Any Loan Party fails to perform or observe any term, covenant or agreement
contained in any of Section 7.03(a), Section 7.11 or Article VIII; provided that
an Event of Default under Section 8.11 shall not constitute an Event of Default
for purposes of any Term Loan (other than the Term A-1 Loans and Term A-2 Loans)
unless and until the Required Pro Rata Lenders have actually terminated the
Aggregate Revolving Commitments and/or declared all Revolving Loans, Term A-1
Loans and/or Term A-2 Loans and all related Obligations to be immediately due
and payable in accordance with this Agreement and such declaration has not been
rescinded on or before the date the Required Lenders declare an Event of Default
with respect to Section 8.11; or

 

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty days after the earlier of (i) the giving of written notice
thereof to the Company from the Administrative Agent or a Lender or (ii) a
Responsible Officer of the Company becomes aware of such failure; or

 

(d) Representations and Warranties. Any representation or warranty made or
deemed made by or on behalf of any Loan Party herein or in any other Loan
Document or in any certificate required to be delivered in connection herewith
or therewith shall be incorrect in any material respect when made or deemed
made; or

 

(e) Cross-Default. (i) Any Loan Party or any Restricted Subsidiary (A) fails to
make any payment of principal or interest when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) beyond the
applicable grace period in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform (beyond the applicable grace period) any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs (other than (1) any required prepayment of
Indebtedness secured by a Permitted Lien that becomes due as the result of the
Disposition of the assets subject to such Lien so long as such Disposition is
permitted by this Agreement or (2) any required repurchase, repayment or
redemption of (or offer to repurchase, repay or redeem) any Indebtedness that
was incurred for the specified purpose of financing all or

 

- 167 -

 

a portion of the consideration for a merger or acquisition, provided that (x)
such repurchase, repayment or redemption (or offer to repurchase, repay or
redeem) results solely from the failure of such merger or acquisition to be
consummated, (y) such Indebtedness is repurchased, repaid or redeemed in
accordance with its terms and (z) no proceeds of the Credit Extensions are used
to make such repayment, repurchase or redemption), the effect of which failure
or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract; provided, that in respect of any Swap
Contract that is governed by a master agreement, such Early Termination Date
must be in respect of all transactions governed by such master agreement)
resulting from (A) any event of default under such Swap Contract as to which any
Loan Party or any Restricted Subsidiary is the Defaulting Party (as defined in
such Swap Contract) or (B) an Additional Termination Event (as defined in such
Swap Contract) or Credit Event Upon Merger (as defined in such Swap Contract) as
to which any Loan Party or any Restricted Subsidiary is the sole Affected Party
(as defined in such Swap Contract) and, in either event, the Swap Termination
Value owed by any Loan Party or such Restricted Subsidiary as a result thereof
is greater than the Threshold Amount; or

 

(f) Insolvency Proceedings, Etc. Any Loan Party or any Restricted Subsidiary
(other than an Immaterial Subsidiary) institutes or consents to the institution
of any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty calendar days; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for sixty calendar days, or an order for
relief is entered in any such proceeding; or

 

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary (other than an Immaterial Subsidiary) becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and is not released, vacated or fully bonded within thirty days after its issue
or levy; or

 

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary (other than an Immaterial Subsidiary) one or more final judgments or
orders for the payment of money in an aggregate amount (as to all such judgments
or orders) exceeding the Threshold Amount (to the extent not covered by (A)
independent third-party insurance as to which the

 

- 168 -

 

insurer has been notified of the claim and does not dispute coverage, (B) escrow
funds held for the benefit of such Loan Party or Restricted Subsidiary as to
which the applicable trustee has not disputed the availability of such funds for
such Loan Party or Restricted Subsidiary in connection with such judgment or
order or (C) contractual indemnification in favor of such Loan Party or
Subsidiary from third parties that have not disputed responsibility in writing
and who the Administrative Agent in its discretion has determined to be
creditworthy), and there is a period of sixty consecutive days during which a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect, or such judgment is not otherwise satisfied or
discharged; or

 

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

 

(j) Invalidity of Loan Documents. (i) Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations (other than Obligations for indemnification, expense
reimbursement, tax gross-up or yield protection for which no claim has been
made), ceases to be in full force and effect; or (ii) any Loan Party contests in
any manner the validity or enforceability of any Loan Document; or (iii) any
Loan Party denies that it has any or further liability or obligation under any
Loan Document, or purports to revoke, terminate or rescind any Loan Document; or

 

(k) Change of Control. There occurs any Change of Control.

 

9.02 Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a) declare the commitment of each Revolving Lender to make Revolving Loans and
any obligation of each L/C Issuer to make L/C Credit Extensions to be
terminated, whereupon such commitments and obligation shall be terminated;

 

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

 

(c) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

 

- 169 -

 

(d) exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents or applicable Law or at equity;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company under the Bankruptcy Code of the
United States, the obligation of each Revolving Lender to make Loans and any
obligation of each L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Company to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

9.03 Application of Funds.

 

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02):

 

(a) Subject to clauses (b), (c) and (d) below, any amounts received by the
Administrative Agent (or, to the extent that any Collateral Document requires
proceeds of collateral under such Collateral Document to be applied in
accordance with the provisions of this Agreement, the collateral agent,
mortgagee, security trustee, pledgee or other secured party under such
Collateral Document) on account of the Obligations (including upon any sale or
other Disposition of any Collateral or any distribution under a proceeding under
any Debtor Relief Laws with respect to any Loan Party), shall be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment in full of Unfunded Advances/Participations (the amounts so
applied to be distributed between or among, as applicable, the Administrative
Agent and the L/C Issuers pro rata in accordance with the amounts of Unfunded
Advances/Participations owed to them on the date of any such distribution);

 

Third, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and

 

- 170 -

 

scheduled periodic payments, and any interest accrued thereon, due under any
Secured Swap Contract between any Loan Party and any Lender, or any Affiliate of
a Lender, ratably among the Lenders (and, in the case of such Secured Swap
Contracts, Affiliates of Lenders) and the L/C Issuers in proportion to the
respective amounts described in this clause Fourth held by them;

 

Fifth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Secured Swap
Contract between any Loan Party and any Lender, or any Affiliate of a Lender,
(c) payments of amounts due under any Secured Treasury Management Agreement
between any Loan Party and any Lender, or any Affiliate of a Lender and (d) Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit, ratably among the Lenders (and, in the case of such
Secured Swap Contracts and Secured Treasury Management Agreements, Affiliates of
Lenders) and the L/C Issuers in proportion to the respective amounts described
in this clause Fifth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

 

(b) Notwithstanding the foregoing provisions of this Section 9.03, to the extent
monies or proceeds to be applied pursuant to clause (a) above consist of
proceeds received under any Foreign Collateral Document or are otherwise
received from any Foreign Loan Party, such proceeds will be applied as otherwise
required in clause (a) above solely to the Foreign Obligations (as if each
reference in said clause to “Obligations” were to “Foreign Obligations”).

 

(c) Notwithstanding the foregoing provisions of this Section 9.03, the
Administrative Agent may in its sole discretion (and, at the request of the
Required Lenders, shall) apply any amounts described in clause (a) above, to the
extent representing proceeds under any U.S. Collateral Document or otherwise
received from any Domestic Loan Party (a) first, to the Direct U.S. Loan Party
Obligations as provided in the First, Second, Third, Fourth and Fifth clauses
thereof (as if each reference in said clauses to “Obligations” were to “Direct
U.S. Loan Party Obligations”) and (b) second, after repayment in full of all
Direct U.S. Loan Party Obligations, to all other Obligations as provided in the
First, Second, Third, Fourth and Fifth clauses thereof.

 

(d) Notwithstanding the foregoing provisions of this Section 9.03, to the extent
monies or proceeds to be applied pursuant to clause (a) above consist of
proceeds received from a sale or other Disposition of Excess Foreign Entity
Stock, such proceeds will be applied as otherwise required in clause (a) above
solely to the Foreign Obligations (as if each reference in said clause to
“Obligations” were to “Foreign Obligations”). In determining whether any Excess
Foreign Entity Stock has been sold or otherwise Disposed of, the Administrative
Agent shall treat any sale or Disposition of Equity Interests or CPECs of any
First Tier Foreign Subsidiary or Foreign Holdco as first being a sale of Equity
Interests or CPECs which are not Excess Foreign Entity Stock until such time as
the Equity Interests or CPECs sold represent 65% of the Equity Interests or
CPECs of the respective First Tier Foreign Subsidiary or Foreign Holdco and,
after such threshold has been met, any further sales of Equity Interests or
CPECs of the respective

 

- 171 -

 

First Tier Foreign Subsidiary or Foreign Holdco shall be treated as sales of
Excess Foreign Entity Stock.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth of clause (a) above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

 

Notwithstanding the foregoing, Obligations arising under Secured Treasury
Management Agreements and Secured Swap Contracts shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the Lender or Affiliate of a Lender party
to such Secured Treasury Management Agreement or such Secured Swap Contract, as
the case may be. Each holder of any such Obligations arising under Secured Swap
Contracts or Secured Treasury Management Agreements that is not a party to this
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article X
hereof for itself and its Affiliates as if it were a “Lender” party hereto.

 

Notwithstanding the foregoing or anything to the contrary in this Agreement or
any other Loan Document, in no circumstances shall proceeds of any Collateral
constituting an asset of a Loan Party which is not a Qualified ECP Guarantor be
applied towards the payment of any Obligations under Secured Swap Contracts.

 

Notwithstanding any contrary provisions in any Loan Document, all references in
the Loan Documents to payments, proceeds, liabilities, Obligations, Loans, fees,
collections, Guarantees, Collateral, security interests, pledges, and any other
arrangement affecting the payment obligations of the Borrowers and the other
Loan Parties to the Administrative Agent, the Lenders and the other Secured
Parties, shall, in the case of and as applied to any Foreign Loan Party, only
relate to the Foreign Obligations, such that no payments received from, or
collections on account of the property or assets of, a Foreign Loan Party (or
rights to such receipt or such collection) shall be applied to any Direct U.S.
Loan Party Obligations, it being the intention of the parties hereto to avoid
adverse tax consequences for any Domestic Loan Party due to the application of
Section 956 of the Internal Revenue Code. All provisions contained in any Loan
Document shall be interpreted consistently with this Section 9.03 to the extent
possible, and where such other provisions conflict with the provisions of this
Section 9.03, the provisions of this Section 9.03 shall govern.

 

- 172 -

 

Article X

ADMINISTRATIVE AGENT

 

10.01 Appointment and Authority.

 

Each of the Lenders and the L/C Issuers hereby irrevocably appoints DBNY to act
on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. Except as expressly provided in Section 10.05 and
10.06, the provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and neither the Borrowers
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.

 

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender, potential
Swap Contract providers and potential Treasury Management Agreement providers)
and the L/C Issuers hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and such L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 10.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article X and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

 

The Administrative Agent shall also act as security trustee in relation to the
security created or evidenced by the English Security Documents. Each Lender
hereby authorizes the Administrative Agent to enter into the Security Trust Deed
on its behalf. Each Person that becomes a Lender hereunder after the Closing
Date hereby confirms that it shall be bound by the terms of the Security Trust
Deed on and from the date on which it becomes a Lender as if it were an original
Lender party thereto. In addition, each reference to the Administrative Agent in
this Article X (including in connection with any indemnification or exculpation
provided herein for the benefit of the Administrative Agent) shall be deemed to
apply to the Administrative Agent acting in its capacity as security trustee
under the Security Trust Deed.

 

10.02 Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise

 

- 173 -

 

expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Loan Party or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

10.03 Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or responsibilities except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent:

 

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

 

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final non-appealable judgment). The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Company, a Lender or an L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other

 

- 174 -

 

agreement, instrument or document, or the creation, perfection or priority of
any Lien purported to be created by the Collateral Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article V or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

10.04 Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, signature, representation, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

10.05 Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

10.06 Resignation of Administrative Agent.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuers and, unless an Event of Default under Section 9.01(f)
then exists, the Company. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, with the consent of the Company at all
times other than during the existence of an Event of Default (which consent
shall not be unreasonably withheld or delayed), to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the

 

- 175 -

 

Lenders and the L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if the Administrative Agent
shall notify the Company and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and each L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section ). The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 11.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

Any resignation by DBNY as Administrative Agent pursuant to this Section shall
also constitute its resignation as an L/C Issuer, so long as, effective upon
such resignation, at least one L/C Issuer remains in such capacity and/or a
successor L/C Issuer is appointed in accordance with the immediately following
sentence and the aggregate Letter of Credit Sublimits of all remaining L/C
Issuers is not less than the Letter of Credit Sublimit as in effect immediately
prior to the effectiveness of such resignation. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer, (ii) such retiring L/C Issuer shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, issued by
such retiring L/C Issuer and outstanding at the time of such succession or make
other arrangements satisfactory to such retiring L/C Issuer to effectively
assume the obligations of such retiring L/C Issuer with respect to such Letters
of Credit.

 

10.07 Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made (i) its own

 

- 176 -

 

independent investigation of the financial condition and affairs of Parent and
its Subsidiaries in connection with the making and the continuance of the Loans
and the taking or not taking of any action in connection herewith and (ii) its
own credit analysis and decision to enter into this Agreement. Each Lender and
each L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

 

10.08 No Other Duties; Etc.

 

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents in respect of
the Facilities (including the Arrangers, the Co-Managers and the Documentation
Agent) shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an L/C Issuer hereunder; it being understood
and agreed that such bookrunners, arrangers, syndication agents, documentation
agents or co-agents shall be entitled to all indemnification and reimbursement
rights in favor of the Administrative Agent as, and to the extent, provided for
under Section 11.04. Without limitation of the foregoing, any such bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall not,
solely by reason of this Agreement or any other Loan Documents, have any
fiduciary relationship in respect of any Lender or any other person.

 

10.09 Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Company) shall be entitled and empowered, by intervention in such proceeding
or otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations arising under the Loan Documents that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuers and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuers and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the L/C
Issuers and the Administrative Agent under Sections 2.03(h) and (i), 2.09 and
11.04) allowed in such judicial proceeding; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

- 177 -

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

 

10.10 Collateral and Guaranty Matters.

 

The Lenders and the L/C Issuers irrevocably authorize the Administrative Agent,
at its option and in its discretion,

 

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Revolving
Commitments and payment in full of all Obligations (other than (A) contingent
indemnification obligations, tax gross up, expense reimbursement or yield
protection obligations, in each case, for which no claim has been made and (B)
obligations and liabilities under Secured Treasury Management Agreements and
Secured Swap Contracts as to which arrangements satisfactory to the applicable
provider thereof shall have been made) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the Applicable L/C Issuer shall
have been made), (ii) that is transferred or to be transferred (with the
effectiveness of such release to be contingent upon consummation of such
transaction) as part of or in connection with any Disposition permitted
hereunder or under any other Loan Document or any Involuntary Disposition, or
(iii) as approved in accordance with Section 11.01;

 

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.01(i); and

 

(c) to release any Guarantor (other than the Parent) from its obligations under
the Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this
Section 10.10.

 

- 178 -

 

10.11 Secured Swap Contracts and Secured Treasury Management Agreements.

 

No Lender or any Affiliate of a Lender that is party to any Secured Swap
Contract or any Secured Treasury Management Agreement permitted hereunder that
obtains the benefits of Section 9.03 or any Collateral by virtue of the
provisions hereof or of any Collateral Document shall have any right to notice
of any action or to consent to, direct or object to any action hereunder or
under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article X to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Swap Contracts and Secured Treasury Management
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Lender or Affiliate of a Lender that is
party to such Secured Swap Contract or such Secured Treasury Management
Agreement, as the case may be.

 

10.12 Delivery of Information.

 

The Administrative Agent shall not be required to deliver to any Lender
originals or copies of any documents, instruments, notices, communications or
other information received by the Administrative Agent from any Loan Party, any
Subsidiary, the Required Lenders, any Lender or any other person under or in
connection with this Agreement or any other Loan Document except (i) as
specifically provided in this Agreement or any other Loan Document and (ii) as
specifically requested from time to time in writing by any Lender with respect
to a specific document, instrument, notice or other written communication
received by and in the possession of the Administrative Agent at the time of
receipt of such request and then only in accordance with such specific request.

 

Article XI

MISCELLANEOUS

 

11.01 Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Company or any other Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
(or the Administrative Agent with the consent of the Required Lenders) and the
Borrowers and/or the applicable Loan Parties, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, further, that

 

(a) no such amendment, waiver or consent shall:

 

- 179 -

 

(i) extend or increase the Commitment of a Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender
whose Commitment is being extended, increased or reinstated (it being understood
and agreed that a waiver of any condition precedent set forth in Section 5.02 or
of any Default or Event of Default, mandatory prepayment or a mandatory
reduction in Commitments is not considered an extension, increase or
reinstatement of the Commitments of any Lender);

 

(ii) postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled reduction of
the Commitments hereunder or under any other Loan Document without the written
consent of each Lender entitled to receive such payment or whose Commitments are
to be reduced, it being understood that the waiver of any mandatory prepayment
of Loans under any Facility shall not constitute a postponement of any date
scheduled for the payment of principal or interest;

 

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender and/or the Applicable
L/C Issuer (as applicable) entitled to receive such amount; provided, however,
that (A) only the consent of the Required Lenders shall be necessary to amend
the definition of “Default Rate” or waive any obligation of the Borrowers to pay
interest or Letter of Credit Fees at the Default Rate or (B) only the consent of
the Required Pro Rata Lenders shall be necessary to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;

 

(iv) change (A) Section 2.13 or 9.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly affected thereby, (B) the order of application of any reduction in the
Commitments or any prepayment of Loans among the Facilities from the application
thereof set forth in the applicable provisions of Section 2.05(b) or 2.06(b),
respectively, in any manner that adversely affects the Lenders under a Facility
without the written consent of (i) if such Facility is a Term Facility, the
Required Term Lenders under such Facility and (ii) if such Facility is the
Revolving Facility, the Required Revolving Lenders or (C) any provision of this
Agreement that by its terms affects the rights or duties of the Revolving
Lenders (but not the Term Lenders) without the written consent of the Required
Revolving Lenders;

 

(v) subject to Section 2.01(f), Section 2.17(d), Section 2.18(d) and the
penultimate paragraph of this Section 11.01, change (A) any provision of this
Section 11.01(a) (except for technical amendments with respect to additional
extensions of credit pursuant to this Agreement which afford protections to such
additional

 

- 180 -

 

extensions of credit of the type provided to the Term Loans and the Revolving
Commitments on the Closing Date) or the definition of “Required Lenders”,
without the written consent of each Lender, (B) the definition of “Required
Revolving Lenders”, “Required Pro Rata Lenders” or “Required Term Lenders”,
without the written consent of each Lender under the applicable Facility or
Facilities or (C) any provision of the Re-Allocation Agreement, except in
accordance with the requirements of Section 3.2 of the Re-Allocation Agreement
(it being understood that, with the consent of the Required Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the “Required Lenders”, the “Required Pro Rata Lenders”, the
“Required Revolving Lenders” and the “Required Term Lenders” on substantially
the same basis as the extensions of Term Loans and/or Revolving Commitments, as
applicable, are included on the Closing Date);

 

(vi) except in connection with a Disposition permitted under Section 8.05,
release all or substantially all of the Collateral without the written consent
of each Lender whose Obligations are secured by such Collateral;

 

(vii) amend Section 1.06 or the definition of “Alternative Currency” without the
written consent of each Lender that is obligated to make Credit Extensions to
any Borrower in Alternative Currencies; or

 

(viii) release any Borrower from its obligations under any Loan Document without
the consent of each Lender, or, except in connection with a transaction
permitted under Section 8.04 or Section 8.05, any material Guarantor without the
written consent of each Lender whose Obligations are guaranteed thereby.

 

(b) unless also signed by such L/C Issuer, no amendment, waiver or consent shall
affect the rights or duties of an L/C Issuer under this Agreement (including,
without limitation, any increase to the Applicable Letter of Credit Sublimit
applicable to such L/C Issuer) or any Issuer Document relating to any Letter of
Credit issued or to be issued by it;

 

(c) [Reserved]; and

 

(d) unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;

 

provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of Section 1126(c)
of the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein, (iii) the Required Lenders shall determine whether
or not to allow a Loan Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders, (iv) a Commitment Increase Amendment shall be effective if
executed by the Loan Parties, each Lender providing an Incremental Term Loan
Commitment or

 

- 181 -

 

an increase in Revolving Commitments and the Administrative Agent, (v) no Lender
consent is required to effect a Refinancing Amendment or Extension Amendment
(except as expressly provided in Sections 2.17 or 2.18, as applicable) and (vi)
only the written consent of the Borrowers, Required Pro Rata Lenders and the
Administrative Agent shall be required to amend, waive or otherwise modify any
term or provision of Section 8.11 or Section 9.01(b) (solely as it relates to
Section 8.11).

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Defaulting Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

 

In addition, notwithstanding anything else to the contrary contained in this
Section 11.01, (a) if the Administrative Agent and the Borrowers shall have
jointly identified any error or omission of a technical nature in any provision
of the Loan Documents, then the Administrative Agent and the Borrowers shall be
permitted to amend such provision and (b) the Administrative Agent and the
Borrowers shall be permitted to amend any provision of any Collateral Document
to better implement the intentions of this Agreement and the other Loan
Documents, and in each case, such amendments shall become effective without any
further action or consent of any other party to any Loan Document if the same is
not objected to in writing by the Required Lenders within ten (10) Business Days
following receipt of notice thereof. The Lenders hereby expressly authorize the
Administrative Agent to enter into any amendment to the Loan Documents
contemplated by the preceding sentence.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Company, the Designated
Borrowers and the Lenders providing the relevant Replacement Term Loans to
permit the refinancing of all outstanding Term Loans under a given Term Facility
(the “Refinanced Term Loans”) with a replacement term loan tranche denominated
in Dollars (the “Replacement Term Loans”) hereunder; provided that (a) the
aggregate principal amount of such Replacement Term Loans shall equal the
aggregate principal amount of such Refinanced Term Loans, (b) the Effective
Yield with respect to such Replacement Term Loans shall not be higher than the
Effective Yield with respect to such Refinanced Term Loans, (c) the Weighted
Average Life to Maturity of such Replacement Term Loans shall not be shorter
than the Weighted Average Life to Maturity of such Refinanced Term Loans at the
time of such refinancing (except to the extent of nominal amortization for
periods where amortization has been eliminated as a result of prior prepayments
of the Refinanced Term Loans), (d) such Replacement Term Loans shall satisfy the
requirements of Credit Agreement Refinancing Indebtedness, (e) all other terms
applicable to such Replacement Term Loans shall be substantially identical to,
or less favorable to the Lenders providing such Replacement Term Loans than,
those applicable to such Refinanced Term Loans,

 

- 182 -

 

except to the extent necessary to provide for covenants and other terms
applicable to any period after the Latest Maturity Date in effect immediately
prior to such refinancing and (f) no Default or Event of Default shall have
occurred and be continuing or would result from such Replacement Term Loans.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of each Revolving Lender, the Administrative Agent and the
Borrowers to the extent necessary to integrate any Alternative Currency (other
than any Alternative Currency permitted as of the Closing Date) in accordance
with Section 1.06.

 

11.02 Notices; Effectiveness; Electronic Communications.

 

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

 

(i) if to the Company, a Borrower or any other Loan Party, the Administrative
Agent or any L/C Issuer, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 11.02; and

 

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the Company
or its Affiliates, or the respective securities of any of the foregoing).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during the normal business
hours of the recipient, shall be deemed to have been given at the opening of
business on the next business day of the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to Article
II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant

 

- 183 -

 

to procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day of the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMPANY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMPANY MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE COMPANY MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Loan Parties, any Lender, the L/C
Issuers or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any Loan
Party or the Administrative Agent’s transmission of Company Materials through
the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party or such Agent Party’s breach in bad faith
of its obligations hereunder; provided, however, that in no event shall any
Agent Party have any liability to the Company, any Lender, any L/C Issuer or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

(d) Change of Address, Etc. Each Loan Party, the Administrative Agent and each
L/C Issuer may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the other parties hereto. Each
other Lender may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the Company, the Administrative
Agent and each L/C Issuer. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the

 

- 184 -

 

“Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Company Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Company or its Affiliates or the respective
securities of any of the foregoing for purposes of United States Federal or
state securities Laws.

 

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuers and the Lenders shall be entitled to rely and act upon
any notices (including telephonic Loan Notices) purportedly given by or on
behalf of any Loan Party even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, each L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Loan Party. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

11.03 No Waiver; Cumulative Remedies; Enforcement.

 

No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document (including the imposition of the Default Rate)
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided, and provided under each other Loan Document, are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) each L/C
Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as an L/C Issuer) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 11.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative

 

- 185 -

 

Agent hereunder and under the other Loan Documents, then (i) the Required
Lenders shall have the rights otherwise ascribed to the Administrative Agent
pursuant to Section 9.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

11.04 Expenses; Indemnity; and Damage Waiver.

 

(a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Arrangers, the Co-Managers and
the Administrative Agent and their Affiliates (including the reasonable and
documented fees, charges and disbursements of a single counsel (and any
appropriate local counsel) for the Arrangers, the Co-Managers and the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein and the preparation, negotiation, execution and
delivery of this Agreement and the other Loan Documents (it being understood
that such amounts shall be paid on the Closing Date (so long as invoices in
reasonable detail shall have been provided to the Company at least three (3)
Business Days prior to the Closing Date) (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of a single
counsel (and any appropriate local counsel) for the Administrative Agent), in
connection with the administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (iii) all reasonable and documented out-of-pocket expenses
incurred by any L/C Issuer in connection with the issuance, amendment, renewal
or extension of any Letter of Credit issued by such L/C Issuer or any demand for
payment thereunder and (iv) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or any L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or any
L/C Issuer), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Company or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent

 

- 186 -

 

thereof) and its Related Parties only, the administration of this Agreement and
the other Loan Documents (including in respect of any matters addressed in
Section 3.01), (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by any L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by a Loan Party or any of
its Restricted Subsidiaries, or any Environmental Liability related in any way
to a Loan Party or any of its Restricted Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Company or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
from such Indemnitee’s breach in bad faith of its obligations hereunder or under
any other Loan Document, or (y) arise out of any investigation, litigation or
proceeding that does not involve an act or omission by the Company or any other
Loan Party and arises solely from a dispute among Indemnitees (except when and
to the extent that one of the parties to such dispute was acting in its capacity
as an agent, arranger, bookrunner, co-manager or other agency capacity and, in
such case, excepting only such party). This Section 11.04(b) shall not apply
with respect to Taxes, other than any Taxes that represent losses, claims,
damages, liabilities or related expenses arising from any non-Tax claim.

 

(c) Reimbursement by Lenders. (i) To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought, and calculated, solely for
this purpose, on an aggregate basis across all Facilities then in effect) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or such L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or such
L/C Issuer in connection with such capacity. The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 2.12(d).

 

(ii) The Administrative Agent shall be fully justified in failing or refusing to
take any action hereunder and under any other Loan Document (except actions
expressly required to be taken by it hereunder or under the Loan Documents)
unless it shall first be indemnified to its satisfaction by the Lenders pro rata
against any and all liability, cost and expense that it may incur by reason of
taking or continuing to take any such action.

 

- 187 -

 

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each Loan Party hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee or breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, in each case, as
determined by a final and nonappealable judgment of a court of competent
jurisdiction.

 

(e) Payments. Except as expressly provided otherwise herein, all amounts due
under this Section shall be payable not later than ten Business Days after
demand therefor.

 

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and any L/C Issuer, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.

 

11.05 Payments Set Aside.

 

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent permitted by applicable law, to the extent
of such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuers under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

 

- 188 -

 

11.06 Successors and Assigns.

 

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrowers may not assign or otherwise transfer any of
their rights or obligations hereunder or thereunder without the prior written
consent of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations) at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

 

(i) Minimum Amounts. Except in the case of an assignment to a Lender, an
Affiliate of a Lender, or an Approved Fund:

 

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the related Loans at the time owing
to it under any Facility, no minimum amount need be assigned; and

 

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than (i) $5,000,000 in the case of an assignment under
the Revolving Facility and (ii) $1,000,000 in the case of an assignment under
any Term Facility unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Company otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from

 

- 189 -

 

members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

 

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments of the applicable Class, and rights and obligations under this
Agreement with respect thereto, assigned, except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis.

 

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

 

(A) the consent of the Company (such consent not to be unreasonably withheld,
delayed or conditioned) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund (or, in the case of
any assignment of Revolving Commitments or Revolving Loans, a Revolving Lender,
an Affiliate of a Revolving Lender or an Approved Fund in respect of a Revolving
Lender); provided that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received written
notice thereof in accordance with Section 11.02;

 

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term Commitment or Revolving Commitment if such assignment is to a Person that
is not a Lender with a Commitment in respect of the applicable Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or (2)
any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund; and

 

(C) the consent of each L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding).

 

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500 (to be paid by the
assignor or the assignee); provided, however, that the Administrative Agent may,
in its sole discretion, elect to waive such processing and recordation fee in
the case of any assignment. The assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.

 

- 190 -

 

(v) No Assignment to Certain Persons. No such assignment shall be made to (A)
the Company or any of the Company’s Affiliates (including the Parent and the
Designated Borrowers) or Subsidiaries (other than pursuant to and in accordance
with Section 11.06(i) below), (B) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), or (C) a
natural person.

 

(vi) No Assignment Resulting in Additional Indemnified Taxes. No such assignment
under the Revolving Facility shall be made to any Person that, through its
Lending Offices, is not capable of lending the applicable Alternative Currencies
to either of the Borrowers without the imposition of any additional Indemnified
Taxes.

 

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Applicable Percentage of the Revolving
Facility. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and shall have acknowledged in writing that it is bound by the
terms of the Re-Allocation Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement and the Re-Allocation Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement and the
Re-Allocation Agreement (and, in the case of an Assignment and Assumption
covering all of the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto and to the Re-Allocation
Agreement but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05 and 11.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment). Upon request, the applicable Borrower
(at its expense) shall

 

- 191 -

 

execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations (and stated interest
thereon) owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Company, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. In addition, the Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by the Company and any Lender at any reasonable time
and from time to time upon reasonable prior notice.

 

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Company or the Administrative Agent, sell participations to any
Person (other than a natural person or the Company or any of the Company’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Company, the Administrative Agent, the other
Lenders and the L/C Issuers shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (i) through
(vii) of Section 11.01(a) that affects such Participant. Subject to subsection
(e) of this Section, the Borrowers agree that, to the fullest extent permitted
under applicable law, each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and limitations
therein, including the requirements under Section 3.01(e) (it being understood
that the documentation required under Section 3.01(e) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section.
To the extent permitted by Law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Company, maintain a register on which it enters the
name and address of each Participant and

 

- 192 -

 

the principal amounts (and stated interest) of each Participant’s interest in
the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(e) Limitation on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, except to the extent the sale of the participation is
pursuant to the Re-Allocation Agreement. A Participant shall not be entitled to
the benefits of Section 3.01 unless (i) such Participant agrees, for the benefit
of the Borrowers, to comply with Section 3.01(e) as though it were a Lender or
(ii) the sale of the participation is pursuant to the Re-Allocation Agreement
and, in each case, such Participant delivers the forms required by Section
3.01(e) to such Participant’s participating Lender.

 

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank having jurisdiction over it; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(g) Resignation as L/C Issuer after Assignment. Notwithstanding anything to the
contrary contained herein, if at any time an L/C Issuer assigns all of its
Revolving Commitment and Revolving Loans pursuant to subsection (b) above, such
L/C Issuer may, so long as at least one other L/C Issuer shall then exist, upon
thirty days’ notice to the Company and the Lenders, resign as an L/C Issuer. In
the event of any such resignation as an L/C Issuer, the Company shall be
entitled to appoint from among the Lenders a successor L/C Issuer hereunder;
provided, however, that any such resignation as L/C Issuer shall not be
effective if there are no L/C Issuers (including any successor L/C Issuer
appointed in accordance with this sentence) under this Agreement. If an L/C
Issuer resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of an L/C Issuer hereunder with respect to all Letters of
Credit issued by it and outstanding as of the effective date of its resignation
as an L/C Issuer and all L/C Obligations with respect thereto (including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in Unreimbursed Amounts pursuant to Section 2.03(c)). Upon the appointment of a
successor L/C Issuer, (1) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of such retiring L/C Issuer and
(2) the

 

- 193 -

 

successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, issued by such retiring L/C Issuer and outstanding at
the time of such succession or make other arrangements satisfactory to such
retiring L/C Issuer to effectively assume the obligations of such retiring L/C
Issuer with respect to such Letters of Credit.

 

(h) In case of assignment, transfer or novation by any Lender to a new Lender of
all or any part of its rights and obligations under any of the Loan Documents,
such existing Lender and the new Lender agree that, for the purposes of Article
1278 of the Luxembourg Civil Code (to the extent applicable), any security
interests created under the Collateral Documents securing the rights assigned,
transferred or novated hereby will be preserved for the benefit of such new
Lender.

 

(i) Notwithstanding anything to the contrary contained herein, any Lender may
assign all or any portion of its Term Loans of any Class hereunder to the Parent
or any of its Subsidiaries, but only if:

 

(i) such assignment is made pursuant to (x) a Dutch Auction open to all Term
Lenders of the applicable Class on a pro rata basis or (y) an open-market
purchase;

 

(ii) no Default has occurred or is continuing or would result therefrom;

 

(iii) any such Term Loans shall be automatically and permanently cancelled
immediately upon acquisition thereof by Parent or any of its Subsidiaries; and

 

(iv) the Parent and its Subsidiaries do not use the proceeds of the Revolving
Facility (whether or not the Revolving Facility has been increased pursuant to
Section 2.01 or otherwise modified pursuant to Section 2.17 or 2.18) to acquire
such Term Loans.

 

11.07 Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent, the Lenders and the L/C Issuers agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors, numbering, administration and settlement service providers
and other representatives who have a need to know such Information in connection
with the transactions contemplated by the Loan Documents (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee or pledgee of or Participant in, or any prospective assignee or
pledgee of or Participant in, any of its rights or obligations under

 

- 194 -

 

this Agreement or any Eligible Assignee invited to become a Lender pursuant to
Section 2.01(d), 2.17, 2.18 or (ii) any actual or prospective counterparty (or
its advisors) to any swap or derivative transaction relating to a Loan Party and
its obligations, (g) with the prior written consent of the Company, (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to the Administrative Agent,
any Lender, any L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Parent or any of its
Subsidiaries (which source is not known by the recipient to be in breach of
confidentiality obligations with the Parent or any Subsidiary) or (i) for
purposes of establishing a due diligence defense.

 

For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary
(other than any such information received from a source that is known by the
recipient to be in breach of confidentiality obligations with such Loan Party or
any Subsidiary). Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

11.08 Set-off; Several Obligations.

 

(a) If an Event of Default shall have occurred and be continuing, each Lender,
each L/C Issuer and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of the Company
or any other Loan Party against any and all of the obligations of the Company or
such Loan Party now or hereafter existing under this Agreement or any other Loan
Document then due to such Lender or such L/C Issuer, irrespective of whether or
not such Lender or such L/C Issuer shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Company or such Loan Party are owed to a branch or office of such Lender or such
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the

 

- 195 -

 

benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender, each L/C Issuer
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, such
L/C Issuer or their respective Affiliates may have. Each Lender and each L/C
Issuer agrees to notify the Company and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

(b) Notwithstanding anything to the contrary contained in this Agreement or in
the other Loan Documents, the parties agree that (a) no Foreign Subsidiary or
Foreign Holdco shall be liable for any obligations of the Company or any other
Domestic Loan Party; (b) each Designated Borrower shall be severally liable only
for the Foreign Obligations, and shall not be a co-obligor or guarantor with
respect to any of the obligations of the Domestic Loan Parties; and (c) neither
the Administrative Agent, nor any Lender, nor any Affiliate thereof may set-off
or apply any deposits of, or any other obligations at the time owing to or for
the credit of the account of, any Foreign Subsidiary, including the Designated
Borrowers, or any Foreign Holdco against any or all of the obligations of any
Domestic Loan Party.

 

11.09 Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the applicable Borrower. In determining whether the interest contracted for,
charged, or received by the Administrative Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

 

11.10 Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature

 

- 196 -

 

page of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

11.11 Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding
(other than contingent indemnification, tax gross-up, expense reimbursement or
yield protection obligations, in each case, for which no claim has been made).

 

11.12 Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent or each L/C Issuer, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.

 

11.13 Replacement of Lenders.

 

If (i) any Lender requests compensation under Section 3.04, (ii) either Borrower
is required to pay any Indemnified Taxes or additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (iii) the obligation of any Lender to make or maintain Loans as
Eurocurrency Rate Loans has been suspended pursuant to Section 3.02, (iv) a
Lender (a “Non-Consenting Lender”) does not consent to a proposed change,
waiver, discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 11.01 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) or (v) any Lender is a Defaulting Lender, then the Company may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06), all of its interests, rights and obligations under
this Agreement and the related

 

- 197 -

 

Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:

 

(a) unless waived by the Administrative Agent (in its sole discretion), the
Company shall have paid to the Administrative Agent the assignment fee specified
in Section 11.06(b);

 

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05 and 2.09(b)) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company (in the case of all other amounts);

 

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

 

(d) in the case of any such assignment resulting from a suspension of a Lender’s
obligation to make or maintain Loans as Eurocurrency Rate Loans, the assignee of
such assignment shall not be prohibited from making or maintaining Loans as
Eurocurrency Rate Loans;

 

(e) such assignment does not conflict with applicable Laws; and

 

(f) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Loan Document, the applicable replacement bank, financial
institution or Fund consents to the proposed change, waiver, discharge or
termination;

 

provided that the failure by such Lender to execute and deliver an Assignment
and Assumption shall not impair the validity of the removal of such Lender and
the mandatory assignment of such Lender’s Commitments and outstanding Loans and
participations in L/C Obligations pursuant to this Section 11.13 shall
nevertheless be effective without the execution by such Lender of an Assignment
and Assumption.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

In case of replacement of any Lender by a new Lender of all or any part of its
rights and obligations under any of the Loan Documents, it is agreed that, for
the purposes of Article 1278 of the Luxembourg Civil Code (to the extent
applicable), any security interests created under the Collateral Documents
securing the rights assigned, transferred or novated hereby, will be preserved
for the benefit of such new Lender.

 

- 198 -

 

11.14 Governing Law; Jurisdiction; Etc.

 

(a) GOVERNING LAW. THIS AGREEMENT AND ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY)
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK, EXCEPT (I) THE INTERPRETATION OF THE DEFINITION OF “TARGET MATERIAL
ADVERSE EFFECT” AND WHETHER THERE SHALL HAVE OCCURRED A TARGET MATERIAL ADVERSE
EFFECT, (B) WHETHER THE TARGET ACQUISITION HAS BEEN CONSUMMATED AS CONTEMPLATED
BY THE MERGER AGREEMENT AND (C) THE DETERMINATION OF WHETHER THE REPRESENTATIONS
MADE BY OR WITH RESPECT TO THE TARGET OR ANY OF ITS AFFILIATES ARE ACCURATE AND
WHETHER AS A RESULT OF ANY INACCURACY OF ANY SUCH REPRESENTATIONS A PARTY TO THE
MERGER AGREEMENT (OR ITS APPLICABLE AFFILIATES) HAS THE RIGHT TO TERMINATE ITS
(OR THEIR) OBLIGATIONS, OR HAS THE RIGHT NOT TO CONSUMMATE THE MERGER, UNDER THE
MERGER AGREEMENT, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
DOMESTIC LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAW.

 

(b) SUBMISSION TO JURISDICTION. EXCEPT AS OTHERWISE SPECIFIED IN ANY COLLATERAL
DOCUMENT, EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY (BOROUGH OF MANHATTAN) AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY), OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM
THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH PARTY, AND AGREES NOT
TO PLEAD OR CLAIM, IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) BROUGHT
IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION
OVER SUCH PARTY. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE

 

- 199 -

 

JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER, ANY ISSUING LENDER OR THE HOLDER OF ANY NOTE MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY LOAN PARTY PARTY HERETO OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

 

(c) WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW. THE DESIGNATED BORROWERS AND EACH
FOREIGN GUARANTOR (excluding GlobeOp Financial Services LLC) FROM TIME TO TIME
PARTY HERETO HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS CORPORATION
SERVICE COMPANY, WITH OFFICES ON THE DATE HEREOF AT 1133 AVENUE OF THE AMERICAS,
SUITE 3100, NEW YORK, NEW YORK 10036, AS ITS DESIGNEE, APPOINTEE AND AGENT TO
RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS
PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS
WHICH MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING. IF FOR ANY REASON SUCH
DESIGNEE, APPOINTEE AND AGENT SHALL CEASE TO BE AVAILABLE TO ACT AS SUCH, EACH
OF THE PARTIES AGREES TO DESIGNATE A NEW DESIGNEE, APPOINTEE AND AGENT IN NEW
YORK CITY ON THE TERMS AND FOR THE PURPOSES OF THIS PROVISION REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT.

 

11.15 Waiver of Right to Trial by Jury.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO

 

- 200 -

 

(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.16 No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and agrees
that: (i) (A) the arranging and other services regarding this Agreement provided
by the Administrative Agent, the Arrangers and the Co-Managers, are arm’s-length
commercial transactions between the Loan Parties and their respective
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Co-Managers, on the other hand, (B) each of the Loan Parties has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each of the Loan Parties is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, each of the Arrangers and each of the Co-Managers is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties (including pursuant to Section 11.06(c) hereof), has not been, is not,
and will not be acting as an advisor, agent or fiduciary for the Loan Parties or
any of their respective Affiliates, or any other Person, (B) neither the
Administrative Agent nor any Arranger or Co-Manager has assumed or will assume,
except as expressly agreed in writing by the relevant parties (including
pursuant to Section 11.06(c) hereof), an advisory, agency or fiduciary
responsibility in favor of either Borrower or any other Loan Party with respect
to any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether the Administrative Agent or
any Arranger has advised or is currently advising either Borrower, the other
Loan Parties or their respective Affiliates on other matters in any other
capacity) and (C) neither the Administrative Agent nor the Arrangers or
Co-Managers have any obligation to the Loan Parties or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers, the Co-Managers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and neither the Administrative Agent nor the Arrangers or
Co-Managers have any obligation to disclose any of such interests to the Loan
Parties and their respective Affiliates. To the fullest extent permitted by Law,
each of the Loan Parties hereby waives and releases any claims that it may have
against the Administrative Agent, the Arrangers and the Co-Managers with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.

 

- 201 -

 

11.17 Electronic Execution of Assignments and Certain Other Documents.

 

The words “execution”, “signed”, “signature”, and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in the Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.

 

11.18 USA PATRIOT Act Notice.

 

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies each Loan
Party, which information includes the name, address and, if applicable, tax
identification number of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the Act. The Company shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.

 

11.19 Judgment Currency.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrowers in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from the applicable Borrower in the
Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the

 

- 202 -

 

Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the applicable Borrower (or to any other Person who
may be entitled thereto under applicable law).

 

11.20 Release of Collateral and Guaranty Obligations.

 

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of the Company in connection with any Disposition
permitted by the Loan Documents, the Administrative Agent shall (without notice
to, or vote or consent of, any Lender), at the expense of the Company, take such
actions as shall be required to release its security interest in any Collateral
Disposed of in such Disposition, and to release any Guaranty under any Loan
Document of any Person Disposed of in such Disposition (other than the Parent),
upon consummation of such Disposition in accordance with the Loan Documents;
provided that no such release shall occur if such Guarantor continues to be a
guarantor in respect of the Senior Notes, any Permitted First Priority
Refinancing Debt, any Permitted Junior Priority Refinancing Debt, any Permitted
Unsecured Refinancing Debt or any Indebtedness incurred under Section 8.03(f).

 

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, at such time as (a) all principal of and interest accrued to such
date which constitute Obligations (other than (A) Obligations for
indemnification, expense reimbursement, tax gross-up or yield protection for
which no claim has been made and (B) obligations and liabilities under Secured
Treasury Management Agreements and Secured Swap Contracts as to which
arrangements satisfactory to the applicable provider thereof shall have been
made) shall have been paid in full in cash, (b) all fees, expenses and other
amounts then due and payable which constitute Obligations (other than (A)
Obligations for indemnification, expense reimbursement, tax gross-up or yield
protection for which no claim has been made and (B) obligations and liabilities
under Secured Treasury Management Agreements and Secured Swap Contracts as to
which arrangements satisfactory to the applicable holder(s) of such obligations
and/or liabilities shall have been made) shall have been paid in cash, (c) all
outstanding Letters of Credit shall have been (i) terminated, (ii) fully Cash
Collateralized or (iii) secured by one or more letters of credit on terms and
conditions, and with one or more financial institutions, reasonably satisfactory
to each Applicable L/C Issuer, and (d) the Commitments shall have expired or
been terminated in full, the Administrative Agent shall at the expense of the
Company take such actions as shall be required to release its security interest
in all Collateral, and to release any Guaranty under any Loan Document. Any such
release of any Guaranty shall be deemed subject to the provision that such
Guaranty shall be reinstated if after such release any portion of any payment in
respect of the Obligations guaranteed thereby shall be rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of any Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, any Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payment had not been
made.

 

(c) Any execution and delivery of documents pursuant to this Section 11.20 shall
be without recourse to or warranty by the Administrative Agent.

 

- 203 -

 

11.21 Waiver of Sovereign Immunity. Each Loan Party that is incorporated outside
the United States, in respect of itself, its Subsidiaries, its process agents,
and its properties and revenues, hereby irrevocably agrees that, to the extent
that such Loan Party or its respective Subsidiaries or any of its or its
respective Subsidiaries’ properties has or may hereafter acquire any right of
immunity, whether characterized as sovereign immunity or otherwise, from any
legal proceedings, whether in the United States or elsewhere, to enforce or
collect upon the Loans or any Loan Document or any other liability or obligation
of such Loan Party or any of their respective Subsidiaries related to or arising
from the transactions contemplated by any of the Loan Documents, including,
without limitation, immunity from service of process, immunity from jurisdiction
or judgment of any court or tribunal, immunity from execution of a judgment, and
immunity of any of its property from attachment prior to any entry of judgment,
or from attachment in aid of execution upon a judgment, such Loan Party, for
itself and on behalf of its Subsidiaries, hereby expressly waives, to the
fullest extent permissible under applicable law, any such immunity, and agrees
not to assert any such right or claim in any such proceeding, whether in the
United States or elsewhere. Without limiting the generality of the foregoing,
each Loan Party further agrees that the waivers set forth in this Section 11.21
shall have the fullest extent permitted under the Foreign Sovereign Immunities
Act of 1976 of the United States and are intended to be irrevocable for purposes
of such Act.

 

11.22 Intercreditor Agreements.

 

(a) EACH LENDER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT LIENS MAY BE CREATED
ON THE COLLATERAL (OR ANY PORTION THEREOF) IN CONNECTION WITH A BORROWER'S
INCURRENCE OF ANY PERMITTED FIRST PRIORITY REFINANCING DEBT AND PERMITTED JUNIOR
PRIORITY REFINANCING DEBT, WHICH LIENS, IN EACH CASE, SHALL BE SUBJECT TO THE
TERMS AND CONDITIONS OF AN INTERCREDITOR AGREEMENT. THE EXPRESS TERMS OF ANY
SUCH INTERCREDITOR AGREEMENT SHALL PROVIDE THAT, IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS OF SUCH INTERCREDITOR AGREEMENT, ON THE ONE HAND, AND ANY OF
THE LOAN DOCUMENTS, ON THE OTHER HAND, THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT SHALL GOVERN AND CONTROL.

 

(b) EACH LENDER AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT TO ENTER INTO
ANY SUCH INTERCREDITOR AGREEMENTS ON BEHALF OF THE LENDERS, AND TO TAKE ALL
ACTIONS (AND EXECUTE AMENDMENTS THERETO AND ALL OTHER DOCUMENTS) REQUIRED (OR
DEEMED ADVISABLE) BY IT.

 

[SIGNATURE PAGES FOLLOW]

 

 



- 204 -

